 
 
EXHIBIT 10.1












STOCK PURCHASE AGREEMENT


 AMONG


OMNIRELIANT HOLDINGS, INC.


ABAZIAS.COM, INC.


AND


ABAZIAS, INC.






Dated December 3, 2008








 
 

--------------------------------------------------------------------------------

 






TABLE OF CONTENTS




Section
Page
   
ARTICLE I SALE AND PURCHASE OF SHARES
 
1.1  Sale and Purchase of Shares
1
   
ARTICLE II PURCHASE PRICE AND PAYMENT
 
2.1  Amount of Purchase Price
1
2.2  Payment of Purchase Price
1
   
ARTICLE III CLOSING AND TERMINATION
 
3.1  Closing Date
2
3.2  Termination of Agreement
2
3.3  Procedure Upon Termination
3
3.4  Effect of Termination
3
   
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
4.1  Organization and Good Standing
3
4.2  Authority
4
4.3  Capital Stock
4
4.4  Basic Corporate Records
5
4.5  Minute Books
5
4.6  Subsidiaries, Parents, and Affiliates
5
4.7  Consents
6
4.8  SEC Documents; Finacial Statements
6
4.9  Statements; Joint Proxy Statement Prospectus
7
4.10  Records and Books of Account
7
4.11  Absence of Undisclosed Liabilities
7
4.12  Taxes
8
4.13  Account Receivable
10
4.14  Inventory
10
4.15  Machinery and Equipment
10
4.16  Real Property Matters
10
4.17  Leases
10
4.18  Patents, Software, Trademarks, Etc
11
4.19  Insurance Policies
11
4.20  Banking and Personnel Lists
12
4.21  Lists of Contracts, Etc
12
4.22  Compliance with the Law
14
4.23  Litigation, Pending Labor Disputes
14
4.24  bsence of Certain Changes or Events
14
4.25  Product Warranties and Product Liabilities
16

 
 
i

--------------------------------------------------------------------------------



 
4.26  Assets
16
4.27  Absence of Certain Commercial Practices
16
4.28  Licenses, Permits, Consents and Approvals
16
4.29  Environmental Matters
17
4.30  Broker
17
4.31  Related Party Transactions
17
4.32  Patriot Act
17
4.33  Disclosure
18
   
ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
5.1  Organization and Good Standing
18
5.2  Authority
18
5.3  Conflicts; Consents of Third Parties
18
5.4  SEC Documents; Financial Statements
19
5.5  Statements; Joint Proxy Statement/Prospectus
20
5.6  Litigation
20
5.7  Investment Intention
20
5.8  Broker
20
5.9  Patriot Act
20
5.10  Due Authorization of Purchaser Preferred Stock
21
   
ARTICLE VI COVENANTS
 
6.1  Covenants
21
6.2  Access to Information
22
6.3  Conduct of the Business Pending the Closing
23
6.4  Consents
25
6.5  Other Actions
25
6.6  No Solicitation; Alternate Transaction
25
6.7  Publicity
26
6.8  Use of Name
26
6.9  Employment Agreements
26
6.10  Non-Competition
26
6.11  Additional Funding
27
   
ARTICLE VII CONDITIONS TO CLOSING
 
7.1  Conditions Precedent to Obligations of Purchaser
27
7.2  ConditionsPrecedent to Obligations of the Seller
28
   
ARTICLE VIII DOCUMENTS TO BE DELIVERED
 
8.1  Documents to be Delivered by the Seller
29
8.2  Documents to be Delivered by the Purchaser
30
   
ARTICLE IX INDEMNIFICATION
 
9.1  Indemnification
30
9.2  Limitations on Indemnification for Breaches of Representations and
Warranties
31

 
 
ii

--------------------------------------------------------------------------------


 

 
9.3  Indemnification Procedures
32
   
ARTICLE X MISCELLANEOUS
 
10.1  Payment of Sales, Use or Similar Taxes
33
10.2  Survival of Representations and Warranties
33
10.3  Expenses
33
10.4  Further Assurances
34
10.5  Submission to Jurisdiction; Consent to Service of Process
34
10.6  Entire Agreement; Amendments and Waivers
34
10.7  Governing Law
35
10.8  Table of Contents and Headings
35
10.9  Notices
35
10.10  Severability
35
10.11  Binding Effect; Assignment
36









 
iii

--------------------------------------------------------------------------------

 
 
STOCK PURCHASE AGREEMENT
 
 
THIS STOCK PURCHASE AGREEMENT is made as of December 3, 2008 (the “Agreement”),
among OMNIRELIANT HOLDINGS, INC., a corporation existing under the laws of
Nevada (the “Purchaser”), ABAZIAS.COM, Inc., a Nevada corporation (the
“Company”), and ABAZIAS, INC., a Nevada corporation (the “Seller”).
 
W I T N E S S E T H:
 
WHEREAS, the Seller is the Parent, as defined below, of the Company and owns one
thousand (1000) shares of common stock, $0.001 par value per share (the
“Shares”), of the Company, which Shares constitute all of the issued and
outstanding shares of capital stock of the Company; and
 
WHEREAS, Seller desires to sell to Purchaser, and the Purchaser desires to
purchase from Seller, the Shares for the purchase price and upon the terms and
conditions hereinafter set forth;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:
 
ARTICLE I
SALE AND PURCHASE OF SHARES
 
1.1    Sale and Purchase of Shares.
 
Upon the terms and subject to the conditions contained herein, on the Closing
Date Seller shall sell, assign, transfer, convey and deliver to the Purchaser,
and the Purchaser shall purchase from Seller, all Shares of the Company owned by
Seller set forth opposite such Seller's name on Schedule 1.1 attached hereto.  
 


ARTICLE II
PURCHASE PRICE AND PAYMENT
 
2.1    Amount of Purchase Price.  The purchase price for the Shares (the
“Purchase Price”) shall be (i) a loan in the amount of Five Hundred Thousand
Dollars ($500,000) (the “Loan”) and; (ii) issuance of thirteen million and one
thousand (13,001,000) shares of Purchaser’s Series E zero coupon convertible
preferred stock (the “Preferred Stock”), subject to adjustment as set forth
herein. The rights and privileges of the Preferred Stock are set forth on
Exhibit A.
 
2.2    Payment of Purchase Price.  The Purchaser shall pay the Purchase Price to
the Seller (the “Closing Payment”), as follows:
 
 
1

--------------------------------------------------------------------------------


 
(i)           The Loan, in the form of the Note attached hereto as Exhibit B,
made on August 12, 2008 (the “Cash Purchase Price”).
 
(ii)           On the Closing (as defined below), the Purchaser shall issue the
Preferred Stock to the Seller as described in Section 2.3 below.


2.3    Distribution of Preferred Stock.  Subject to the terms and conditions of
this Agreement, at or following the Closing, the following shall occur:


(a)  Pro-Rata Right to Preferred Stock. Each stockholder of common stock, par
value $0.001 per share of the Parent, (the “Parent Common Stock”) issued and
outstanding on the Record Date shall receive the following: a number of shares
of Preferred Stock equal to (i) the total shares of Preferred Stock multiplied
by (ii) such stockholder’s pro rata share of Parents Common Stock owned by such
stockholder of Parent (the “Pro Rata Ratio”). By way of example, if a
stockholder owned five (5%) percent of Parent Common Stock, such stockholder
would be entitled to receive 5% of Preferred Stock of Purchaser which is derived
by multiplying Preferred Stock of Purchaser x 0.05.   For purposes of this
Agreement, Record Date shall mean the date on which all stockholder’s of record
of the Parent are entitled to vote on this Agreement.
 
(b) Fractional Shares.  No fraction of a share of Preferred Stock will be issued
by virtue of the Agreement, but in lieu thereof each holder of shares of Parent
Common Stock who would otherwise be entitled to receive a fraction of a share of
Preferred Stock (after aggregating all fractional shares of Preferred Stock that
otherwise would be received by such holder) shall receive from Purchaser one
additional share of Preferred Stock.
 
ARTICLE III
CLOSING AND TERMINATION
 
3.1    Closing Date.
 
Subject to the satisfaction of the conditions set forth in Sections 7.1 and 7.2
hereof (or the waiver thereof by the party entitled to waive that condition),
the closing of the sale and purchase of the Shares provided for in Section 1.1
hereof (the "Closing") shall take place at the offices of Sichenzia Ross
Friedman Ference LLP, 61 Broadway, New York, NY 10006 (or at such other place as
the parties may designate in writing) on such date as the Seller and the
Purchaser may designate.  The Closing may also take place through the delivery
of documents in electronic or telefaxed format or through courier delivery of
actual signatures to counsel for the parties.
 
3.2    Termination of Agreement.
 
This Agreement may be terminated prior to the Closing as follows:
 
(a) At the election of the Seller or the Purchaser on or after February 27, 2009
if the Closing shall not have occurred by the close of business on such date,
provided that the terminating party is not in default of any of its obligations
hereunder;
 
(b) by mutual written consent of the Seller and the Purchaser; or
 
 
2

--------------------------------------------------------------------------------


 
(c) by the Seller or the Purchaser if there shall be in effect a final
non-appealable order of a governmental body of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby; it being agreed that the parties hereto shall
promptly appeal any adverse determination which is not non-appealable (and
pursue such appeal with reasonable diligence).
 


3.3    Procedure Upon Termination.
 
In the event of termination and abandonment by the Purchaser or the Seller, or
both, pursuant to Section 3.2 hereof, written notice thereof shall forthwith be
given to the other party or parties, and this Agreement shall terminate, and the
purchase of the Shares hereunder shall be abandoned, without further action by
the Purchaser or the Seller.  If this Agreement is terminated as provided
herein, each party shall redeliver all documents, work papers and other material
of any other party relating to the transactions contemplated hereby, whether so
obtained before or after the execution hereof, to the party furnishing the same.
 




3.4    Effect of Termination.
 
With the exception of those items listed in Section 6.6, in the event that this
Agreement is validly terminated as provided herein, then each of the parties
shall be relieved of their duties and obligations arising under this Agreement
after the date of such termination and such termination shall be without
liability to the Purchaser, the Company or Seller; provided, further, however,
that nothing in this Section 3.4 shall relieve the Purchaser or Seller of any
liability for a breach of this Agreement and/or the confidentiality provisions
of the Confidentiality Agreement executed by the parties as of the date of this
Agreement (the “Confidentiality Agreement”), which confidentiality provisions
shall remain in full force and effect.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SELLER


For purposes of this Agreement, any statement made to the knowledge of the
Company shall mean the knowledge of the Seller.  Seller shall be deemed to have
“knowledge” of a particular fact or other matter if Seller is actually aware of
such fact or other matter, or should, by reason of his or her position as an
owner, director or executive officer of the Company, reasonably be expected to
be aware of such fact or other matter.  Additionally, all representations made
by the Seller in the Note Purchase Agreement dated August 12, 2008 and attached
hereto as Exhibit C shall have full force and effect shall be incorporated
herein.
 
The Seller hereby represents and warrants to the Purchaser that:
 


4.1.           Organization and Good Standing of the Company.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation as set forth above. Except as otherwise
provided herein, the Company is not required to be qualified to transact
business in any other jurisdiction where the failure to so qualify would have a
material adverse effect on the business or operations of the Company (“Material
Adverse Affect”).
 
 
3

--------------------------------------------------------------------------------




4.2.           Authority.


(a)           The Company has full power and authority (corporate and otherwise)
to carry on its business and has all permits and licenses that are necessary to
the conduct of its business or to the ownership, lease or operation of its
properties and assets, except where the failure to have such permits and
licenses would not have a Material Adverse Effect.


(b)           The execution of this Agreement and the delivery hereof to the
Purchaser and the sale contemplated herein have been, or will be prior to
Closing, duly authorized by the Company’s Board of Directors and by the
Company’s stockholders having full power and authority to authorize such
actions.


(c)           Subject to any consents required under Section 4.7 below, the
Company has the full legal right, power and authority to execute, deliver and
carry out the terms and provisions of this Agreement; and this Agreement has
been duly and validly executed and delivered on behalf of Seller and the Company
and constitutes a valid and binding obligation of each Seller and the Company
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or affecting
generally the enforcement of creditor’s rights.


(d)           The execution and delivery of this Agreement, the consummation of
the transactions herein contemplated, nor compliance with the terms of this
Agreement will violate, conflict with, result in a breach of, or constitute a
default under any statute, regulation, indenture, mortgage, loan agreement, or
other agreement or instrument to which the Company or Seller is a party or by
which it or any of them is bound, any charter, regulation, or bylaw provision of
the Company, or any decree, order, or rule of any court or governmental
authority or arbitrator that is binding on the Company or Seller in any way,
except where such would not have a Material Adverse Effect.


4.3.           Capital Stock.


(a)           The Company’s authorized capital stock consists of 1000 shares of
Common Stock, $0.001 par value per share, of which 1000 shares have been issued
to Seller and constitute the Shares as defined above.  All of the Shares are
duly authorized, validly issued, fully paid and non-assessable.


(b)           The Seller are the lawful record and beneficial owners of all the
Shares, free and clear of any liens, pledges, encumbrances, charges, claims or
restrictions of any kind, except as set forth in Schedule 4.3, and have, or will
have on the Closing Date, the absolute, unilateral right, power, authority and
capacity to enter into and perform this Agreement without any other or further
authorization, action or proceeding, except as specified herein.
 
 
4

--------------------------------------------------------------------------------




(c)           There are no authorized or outstanding subscriptions, options,
warrants, calls, contracts, demands, commitments, convertible securities or
other agreements or arrangements of any character or nature whatever under which
Seller or the Company are or may become obligated to issue, assign or transfer
any shares of capital stock of the Company except as set forth in Schedule
4.3.  Upon the delivery to Purchaser on the Closing Date of the certificate(s)
representing the Shares, Purchaser will have good, legal, valid, marketable and
indefeasible title to all the then issued and outstanding shares of capital
stock of the Company, free and clear of any liens, pledges, encumbrances,
charges, agreements, options, claims or other arrangements or restrictions of
any kind.


4.4.           Basic Corporate Records.  The copies of the Articles of
Incorporation of the Company (certified by the Secretary of State or other
authorized official of the jurisdiction of incorporation), and the Bylaws of the
Company, as the case may be (certified as of the date of this Agreement as true,
correct and complete by the Company’s secretary or assistant secretary), all of
which have been delivered to the Purchaser, are true, correct and complete as of
the date of this Agreement.


4.5.           Minute Books.  The minute books of the Company, which shall be
exhibited to the Purchaser between the date hereof and the Closing Date, each
contain true, correct and complete minutes and records of all meetings,
proceedings and other actions of the shareholders, Boards of Directors and
committees of such Boards of Directors of the Company, if any, except where such
would not have a Material Adverse Effect and, on the Closing Date, will, to the
best of Seller’s knowledge, contain true, correct and complete minutes and
records of any meetings, proceedings and other actions of the shareholders and
the Board of Directors and committees of such Board of Directors of the Company.


4.6.           Subsidiaries, Parents and Affiliates. Any and all businesses,
entities, enterprises and organizations in which the Company has any ownership,
voting or profit and loss sharing percentage interest (the “Subsidiaries”) as
well as any and all businesses, entities, enterprises and organizations which
has any ownership, voting or profit and loss sharing percentage interest in the
Company (the “Parents”) are identified in Schedule 4.6 hereto, together with the
Company’s interest therein.  Unless the context requires otherwise or
specifically designated to the contrary on Schedule 4.6 hereto, “Company” as
used in this Agreement shall include all such Subsidiaries and Parents.  Except
as set forth in Schedule 4.6, (i) the Company has made no advances to, or
investments in, nor owns beneficially or of record, any securities of or other
interest in, any business, entity, enterprise or organization, (ii) there are no
arrangements through which the Company has acquired from, or provided to, any of
the Seller or their affiliates any goods, properties or services, and
(iii) there are no rights, privileges or advantages now enjoyed by the Company
as a result of the ownership of the Company by the Seller which, to the
knowledge of the Seller or the Company, will be lost as a result of the
consummation of the transactions contemplated by this Agreement.  Each entity
shown on Schedule 4.6 is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has full corporate
power to own all of its property and to carry on its business as it is now being
conducted.  Also set forth on Schedule 4.6 is a list of jurisdictions in which
each Subsidiary and Parent is qualified as a foreign corporation.  Such
jurisdictions are the only jurisdictions in which the ownership or leasing of
property by each Subsidiary and Parent or the conduct of its business requires
it to be so qualified.  All of the outstanding shares of capital stock of each
Subsidiary and Parent have been duly authorized and validly issued, are fully
paid and nonassessable, and, except as set forth on Schedule 4.6, are owned, of
record and beneficially, by the Company, and on the Closing Date will be owned
by the Company, free and clear of all liens, encumbrances, equities, options or
claims whatsoever.  No Subsidiary or Parent has outstanding any other equity
securities or securities options, warrants or rights of any kind that are
convertible into equity securities of the Company, except as set forth on
Schedule 4.6.
 
 
5

--------------------------------------------------------------------------------




4.7.           Consents.  No consent, approval, order or authorization of, or
registration, declaration or filing with any court, administrative agency or
commission or other governmental authority or instrumentality (“Governmental
Entity”) is required by or with respect to the Company in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby, except for (i) the filing of a Form S-4 Registration
Statement (the “S-4”) with the Securities and Exchange Commission (“SEC”) in
accordance with the Securities Act of 1933, as amended (the “Securities Act”),
(ii) the filing of the Joint Proxy Statement/Prospectus (as defined in Section
4.8) with the SEC in accordance with the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) such consents, approvals, orders,
authorizations, registrations, declarations and filings as may be required under
applicable federal and state securities laws, and (v) such other consents,
authorizations, filings, approvals and registrations which, if not obtained or
made, individually or in the aggregate, would not be reasonably likely to have a
Material Adverse Effect.
 


 
4.8           SEC Documents; Financial Statements.  Except as disclosed in
Schedule 4.8:
 
(a)  The Company has filed all forms, reports and documents required to be filed
with the SEC since its October 3, 2003 merger with Hunno Technologies, Inc. All
such required forms, reports and documents (including those that the Company may
file subsequent to the date hereof) are referred to herein as the “Company SEC
Reports.” As of their respective dates, the Company SEC Reports (i) were
prepared in accordance with the requirements of the Securities Act or the
Exchange Act, as the case may be, and the rules and regulations of the SEC
thereunder applicable to such Company SEC Reports, and (ii) did not at the time
they were filed (or if amended or superseded by a filing prior to the date of
this Agreement, then on the date of such filing) contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
(b)          Each of the consolidated financial statements (including, in each
case, any related notes thereto) contained in the Company SEC Reports (the
“Company Financials”), including any Company SEC Reports filed after the date
hereof until the Closing, as of their respective dates, (i) complied as to form
in all material respects with the published rules and regulations of the SEC
with respect thereto, (ii) was prepared in accordance with generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited interim financial statements, as may be permitted by the SEC
on Form 10-Q under the Exchange Act) and (iii) fairly presented the consolidated
financial position of the Company and its Subsidiaries at the respective dates
thereof and the consolidated results of its operations and cash flows for the
periods indicated, except that the unaudited interim financial statements were
or are subject to normal and recurring year-end adjustments which were not, or
are not expected to be, material in amount.  The balance sheet of the Company as
of September 30, 2008, is hereinafter referred to as the “Company Balance Sheet
Date.”  Except as disclosed in the Company Financials, neither the Company nor
any of its Subsidiaries has any liabilities (absolute, accrued, contingent or
otherwise) of a nature required to be disclosed on a balance sheet or in the
related notes to the consolidated financial statements prepared in accordance
with GAAP which are, individually or in the aggregate, material to the business,
results of operations or financial condition of the Company and its Subsidiaries
taken as a whole, except liabilities (i) provided for in the Company Balance
Sheet, or (ii) incurred since the date of the Company Balance Sheet in the
ordinary course of business consistent with past practices and which would not
reasonably be expected to have a Company Material Adverse Effect except for the
Loan.
 
 
6

--------------------------------------------------------------------------------


 


 
4.9    Statements; Joint Proxy Statement/Prospectus.
 
None of the information supplied or to be supplied by the Company for inclusion
or incorporation by reference in (i) the S-4 will at the time it becomes
effective under the Securities Act, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein not misleading and (ii) the
proxy statement/prospectus to be sent to the stockholders of the Company and
stockholders of Parent in connection with the meetings of Parent’s stockholders
and Company's stockholders to consider the adoption of this Agreement
(collectively the “Company Stockholders' Meeting”) (such joint proxy
statement/prospectus as amended or supplemented is referred to herein as the
“Joint Proxy Statement/Prospectus”) shall not, on the date the Joint Proxy
Statement/Prospectus is first mailed to the Company's stockholders and Parent's
stockholders, at the time of the Company Stockholders' Meeting and at the
Closing Date, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary in order to make
the statements therein, in light of the circumstances under which they are made,
not false or misleading, or omit to state any material fact necessary to correct
any statement in any earlier communication with respect to the solicitation of
proxies for the Company Stockholders' Meeting which has become false or
misleading. The Joint Proxy Statement/Prospectus will comply as to form in all
material respects with the provisions of the Exchange Act and the rules and
regulations thereunder. If at any time prior to the Closing Date, any event
relating to the Company or any of its affiliates, officers or directors should
be discovered by the Company which should be set forth in an amendment to the
S-4 or a supplement to the Joint Proxy Statement/Prospectus, the Company shall
promptly inform Purchaser.


4.10           Records and Books of Account.  The records and books of account
of the Company reflect all material items of income and expense and all material
assets, liabilities and accruals, have been, and to the Closing Date will be,
regularly kept and maintained in conformity with GAAP applied on a consistent
basis with preceding years.


4.11           Absence of Undisclosed Liabilities.  Except as and to the
extent  disclosed in Schedule 4.11 and the Loan, there are no liabilities or
obligations of the Company of any kind whatsoever exceeding
$5,000,  individually or in the aggregate, whether accrued, fixed, absolute,
contingent, determined or determinable, and including without limitation
(i) liabilities to former, retired or active employees of the Company under any
pension, health and welfare benefit plan, vacation plan or other plan of the
Company, (ii) liabilities to a parent company or subsidiary, (iii) contingent
liabilities in the nature of an endorsement, guarantee, indemnity or warranty,
and there is no condition, situation or circumstance existing or which has
existed that could reasonably be expected to result in any liability of the
Company which is of a nature that would be required to be disclosed on its
Financial Statements in accordance with GAAP, other than liabilities and
contingent liabilities incurred in the ordinary course of business, none of
which is materially adverse to the Company.
 
 
7

--------------------------------------------------------------------------------




4.12           Taxes.


(a)           For purposes of this Agreement, “Tax” or “Taxes” refers to:  (i)
any and all federal, state, local and foreign taxes, assessments and other
governmental charges, duties, impositions and liabilities relating to taxes,
including taxes based upon or measured by gross receipts, income, profits,
sales, use and occupation, and value added, ad valorem, transfer, franchise,
withholding, payroll, recapture, employment, excise and property taxes and
escheatment payments, together with all interest, penalties and additions
imposed with respect to such amounts and any obligations under any agreements or
arrangements with any other person with respect to such amounts and including
any liability for taxes of a predecessor entity; (ii) any liability for the
payment of any amounts of the type described in clause (i) as a result of being
or ceasing to be a member of an affiliated, consolidated, combined or unitary
group for any period (including, without limitation, any liability under Treas.
Reg. Section 1.1502-6 or any comparable provision of foreign, state or local
law); and (iii) any liability for the payment of any amounts of the type
described in clause (i) or (ii) as a result of any express or implied obligation
to indemnify any other person or as a result of any obligations under any
agreements or arrangements with any other person with respect to such amounts
and including any liability for taxes of a predecessor entity.


(b)           (i)           The Company has timely filed all federal, state,
local and foreign returns, estimates, information statements and reports (“Tax
Returns”) relating to Taxes required to be filed by the Company with any Tax
authority effective through the Closing Date.  All such Returns are true,
correct and complete in all respects, except for immaterial amounts where such
would not have a Material Adverse Effect.  The Company has paid all Taxes shown
to be due on such Returns.  Except as listed on Schedule 4.12 hereto, the
Company is not currently the beneficiary of any extensions of time within which
to file any Returns. The Seller and the Company have furnished and made
available to the Purchaser complete and accurate copies of all income and other
Tax Returns and any amendments thereto filed by the Company in the last three
(3) years.


(ii) The Company, as of the Closing Date, will have withheld and accrued or paid
to the proper authority all Taxes required to have been withheld and accrued or
paid, except for immaterial amounts where such would not have a Material Adverse
Effect.


(iii) The Company has not been delinquent in the payment of any Tax nor is there
any Tax deficiency outstanding or assessed against the Company.  The Company has
not executed any unexpired waiver of any statute of limitations on or extending
the period for the assessment or collection of any Tax.
 
 
8

--------------------------------------------------------------------------------




(iv) There is no dispute, claim, or proposed adjustment concerning any Tax
liability of the Company either (A) claimed or raised by any Tax authority in
writing or (B)  based upon personal contact with any agent of such Tax
authority, and there is no claim for assessment, deficiency, or collection of
Taxes, or proposed assessment, deficiency or collection from the Internal
Revenue Service or any other governmental authority against the Company which
has not been satisfied.  The Company is not a party to nor has it been notified
in writing that it is the subject of any pending, proposed, or threatened
action, investigation, proceeding, audit, claim or assessment by or before the
Internal Revenue Service or any other governmental authority, nor does the
Company have any reason to believe that any such notice will be received in the
future. Except as set forth on Schedule 4.12, neither the Internal Revenue
Service nor any state or local taxation authority has ever audited any income
tax return of the Company.  The Company has not filed any requests for rulings
with the Internal Revenue Service.  Except as provided to the Company’s
accountants, no power of attorney has been granted by the Company or its
affiliates with respect to any matter relating to Taxes of the Company.  There
are no Tax liens of any kind upon any property or assets of the Company, except
for inchoate liens for Taxes not yet due and payable.


(v) Except for immaterial amounts which would not have a Material Adverse
Effect, the Company has no liability for any unpaid Taxes which has not been
paid or accrued for or reserved on the Financial Statements in accordance with
GAAP, whether asserted or unasserted, contingent or otherwise.


(vi) There is no contract, agreement, plan or arrangement to which the Company
is a party as of the date of this Agreement, including but not limited to the
provisions of this Agreement, covering any employee or former employee of the
Company that, individually or collectively, would reasonably be expected to give
rise to the payment of any amount that would not be deductible pursuant to
Sections 280G, 404 or 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”). There is no contract, agreement, plan or arrangement to which the
Company is a party or by which it is bound to compensate any individual for
excise taxes paid pursuant to Section 4999 of the Code.


(vii) The Company has not filed any consent agreement under Section 341(f) of
the Code or agreed to have Section 341(f)(2) of the Code apply to any
disposition of a subsection (f) asset (as defined in Section 341(f)(4) of the
Code) owned by the Company.


(viii) The Company is not a party to, nor has any obligation under, any
tax-sharing, tax indemnity or tax allocation agreement or arrangement.


(ix) None of the Company’s assets are tax exempt use property within the meaning
of Section 168(h) of the Code.
 
 
9

--------------------------------------------------------------------------------






4.13           Accounts Receivable.  The accounts receivable are, and will be,
actual bona fide receivables from transactions in the ordinary course of
business representing valid and binding obligations of others for the total
dollar amount shown thereon, and as of the date of the Agreement are not subject
to any recoupments, set-offs, or counterclaims. To the best of Seller’s
knowledge, except as set forth on Schedule 4.13, all such accounts receivable
are, and will be, collectible in amounts not less than the amounts (net of
reserves) carried on the books of the Company and will be paid in accordance
with their terms.  Except as listed on Schedule 4.13 hereto, all such accounts
receivable are and will be actual bona fide receivables from transactions in the
ordinary course of business.


4.14           Inventory.  The inventories of the Company are listed on Schedule
4.14 attached hereto.  The Company will maintain the inventory in the normal and
ordinary course of business from the date hereof through the Closing Date.


4.15    Machinery and Equipment.  Except for items disposed of in the ordinary
course of business, all machinery, tools, furniture, fixtures, equipment,
vehicles, leasehold improvements and all other tangible personal property
(hereinafter “Fixed Assets”) of the Company currently being used in the conduct
of its business, together with any machinery or equipment that is leased or
operated by the Company, are in fully serviceable working condition and
repair.  Said Fixed Assets shall be maintained in such condition from the date
hereof through the Closing Date.  Except as described on Schedule 4.15 hereto,
all Fixed Assets owned, used or held by the Company are situated at its business
premises and are currently used in its Business.  Schedule 4.15 describes all
Fixed Assets owned by or an interest in which is claimed by any other person
(whether a customer, supplier or other person) for which the Company is
responsible (copies of all agreements relating thereto being attached to said
Schedule 4.15), and all such property is in the Company’s actual possession and
is in such condition that upon the return of such property in its present
condition to its owner, the Company will not be liable in any amount to such
owner.  There are no outstanding requirements or recommendations by any
insurance company that has issued a policy covering either (i) such Fixed Assets
or (ii) any liabilities of the Company relating to operation of the Business, or
by any board of fire underwriters or other body exercising similar functions,
requiring or recommending any repairs or work to be done on any Fixed Assets or
any changes in the operations of the Business, any equipment or machinery used
therein, or any procedures relating to such operations, equipment or
machinery.  All material Fixed Assets of the Company are set forth on Schedule
4.15 hereto.


4.16    Real Property Matters.  The real property owned by the Company is listed
on Schedule 4.16.  Other than those items listed on Schedule 4.16 the Company
does not own any real property as of the date hereof and has not owned any real
property during the three years preceding the date hereof.


4.17    Leases.  All leases of real and personal property of the Company are
described in Schedule 4.17, are in full force and effect and, to Seller’s
knowledge, constitute legal, valid and binding obligations of the respective
parties thereto enforceable in accordance with their terms, except as limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting generally the enforcement of creditor’s rights, and have not been
assigned or encumbered by Company or the Seller.  The Company has performed in
all material respects the obligations required to be performed by it under all
such leases to date and it is not in default in any material respect under any
of said leases, except as set forth in Schedule 4.17, nor has it made any
leasehold improvements required to be removed at the termination of any lease,
except signs.  To Seller’s knowledge, no other party to any such lease is in
material default thereunder.  Except as noted on Schedule 4.17, none of the
leases listed thereon require the consent of a third party in connection with
the transfer of the Shares.
 
10

--------------------------------------------------------------------------------




4.18           Patents, Software, Trademarks, Etc.  The Company owns, or
possesses adequate licenses or other rights to use, all patents, software,
trademarks, service marks, trade names and copyrights and trade secrets, if any,
necessary to conduct its business as now operated by it.  The patents, software,
trademarks, service marks, copyrights, trade names and trade secrets, if any,
registered in the name of or owned or used by or licensed to the Company and
applications for any thereof (hereinafter the “Intangibles”) are described or
referenced in Schedule 4.18.  Seller hereby specifically acknowledge that all
right, title and interest in and to all patents and software listed on Schedule
4.18 as patents owned by the Company are owned by the Company or the Company has
a right to use same and that the ownership of such patents and software will be
transferred as part of the Company to Purchaser as part of the transaction
contemplated hereby.  No officer, director, shareholder or employee of the
Company or the Seller or any relative or spouse of any such person owns any
patents or patent applications or any inventions, software, secret formulae or
processes, trade secrets or other similar rights, nor is any of them a party to
any license agreement, used by or useful to the Company or related to its
business except as listed in Schedule 4.18.  All of said Intangibles are valid
and in good standing to the best of Seller’s knowledge, and are free and clear
of all liens, security interests, charges, restrictions and encumbrances of any
kind whatsoever, and have not been licensed to any third party except as
described in Schedule 4.18.  The Company has not been charged with, nor to
Seller’s knowledge has it infringed or is it threatened to be charged with
infringement of, any patent, proprietary rights or trade secrets of others in
the conduct of its business, and, to the date hereof, neither the Seller nor the
Company has received any notice of conflict with or violation of the asserted
rights in intangibles or trade secrets of others.  The Company is not now
manufacturing any goods under a present permit, franchise or license, except as
set forth in said Schedule 4.18.  The consummation of the transactions
contemplated hereby will not alter or impair any rights of the Company in any
such Intangibles or in any such permit, franchise or license, except as
described in Schedule 4.18.  The Intangibles and the Company’s tooling,
manufacturing and engineering drawings, process sheets, specifications, bills of
material and other like information and data are in such form and of such
quality and will be maintained in such a manner that the Company can, following
the Closing, design, produce, manufacture, assemble and sell the products and
provide the services heretofore provided by it so that such products and
services meet applicable specifications and conform with the standards of
quality and cost of production standards heretofore met by it.  To Seller’s
knowledge, the Company has the sole and exclusive right to use its corporate and
trade names in the jurisdictions where it transacts business.


4.19           Insurance Policies.  There is set forth in Schedule 4.19 a list
and brief description of all insurance policies on the date hereof held by the
Company or on which it pays premiums, including, without limitation, life
insurance and title insurance policies, which description includes the premiums
payable by it thereunder.  Schedule 4.19 also sets forth, in the case of any
life insurance policy held by the Company, the name of the insured under such
policy, the cash surrender value thereof and any loans thereunder.  All such
insurance premiums in respect of such coverage have been, and to the Closing
Date will be, paid in full, if due and owing.  All claims, if any, made against
the Company which are covered by such policies have been, or are being, settled
or defended by the insurance companies that have issued such policies.  Up to
the Closing Date, such insurance coverage will be maintained in full force and
effect and will not be cancelled, modified or changed without the express
written consent of the Purchaser, except to the extent the maturity dates of any
such insurance policies expire prior to the Closing Date or where such
cancellation would not have a Material Adverse Effect.  No such policy has been,
or to the Closing Date will be, cancelled by the issuer thereof, and, to the
knowledge of the Sellers and the Company, between the date hereof and the
Closing Date, there shall be no increase in the premiums with respect to any
such insurance policy caused by any action or omission of the Sellers or of the
Company, except where the foregoing would not have a Material Adverse
Effect.  Upon the Closing Date, all life insurance policies maintained by the
Company shall be assigned to each respective Seller.
 
 
11

--------------------------------------------------------------------------------


 
 
4.20    Banking and Personnel Lists.  The Sellers and the Company will deliver
to the Purchaser prior to the Closing Date the following accurate lists and
summary descriptions relating to the Company:


(i)           The name of each bank in which the Company has an account or safe
deposit box and the names of all persons authorized to draw thereon or have
access thereto.


(ii)           The names, current annual salary rates and total compensation for
the preceding fiscal year of all of the present directors and officers of the
Company, and any other employees whose current base accrual salary or annualized
hourly rate equivalent is $20,000 or more, together with a summary of the
bonuses, percentage compensation and other like benefits, if any, paid or
payable to such persons for the last full fiscal year completed, together with a
schedule of changes since that date, if any.


(iii)           A schedule of workers’ compensation payments of the Company over
the past five full fiscal years and the fiscal year to date, a schedule of
claims by employees of the Company against the workers’ compensation fund for
any reason over such period, identification of all compensation and medical
benefits paid to date on each such claim and the estimated amount of
compensation and medical benefits to be paid in the future on each such claim.


(iv)           The name of all pensioned employees of the Company whose pensions
are unfunded and are not paid or payable pursuant to any formalized pension
arrangements, their agent and annual unfunded pension rates.


4.21  Lists of Contracts, Etc.  There is included in Schedule 4.21 a list of the
following items (whether written or oral) relating to the Company and/or the
Seller, which list identifies and fairly summarizes each item (collectively,
“Contracts”):


(ii)           All joint venture contracts of the Company or the Seller  or
affiliates relating to the business of the Company;
 
 
12

--------------------------------------------------------------------------------




(iii)           All contracts of the Company relating to (a) obligations for
borrowed money, (b) obligations evidenced by bonds, debentures, notes or other
similar instruments, (c) obligations to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (d) obligations under capital leases, (e) debt of others
secured by a lien on any asset of the Company, and (f) debts of others
guaranteed by the Company;


(iv)           All agreements of the Company relating to the supply of raw
materials for and the distribution of the products of its business, including
without limitation all sales agreements, manufacturer’s representative
agreements and distribution agreements of whatever magnitude and nature, and any
commitments therefore;


(v)           All contracts that individually provide for aggregate future
payments to or from the Company of $5,000 or more, to the extent not included in
(i) through (iii) above;


(vi)           All contracts of the Company that have a term exceeding one year
and that may not be cancelled without any liability, penalty or premium, to the
extent not included in (i) through (v) above;


(vii)           A complete list of all outstanding powers of attorney granted by
the Company; and


(viii)                      All other contracts of the Company or the Seller
material to the business, assets, liabilities, financial condition, results of
operations or prospects of the business of the Company taken as a whole to the
extent not included above.


Except as set forth in Schedule 4.21, (i) all contracts, agreements and
commitments of the Company set forth in Schedule 4.21 are valid, binding and in
full force and effect, and (ii) neither the Company nor, to the best of Seller’s
knowledge, any other party to any such contract, agreement, or commitment has
materially breached any provision thereof or is in default thereunder.  True and
complete copies of the contracts, leases, licenses and other documents referred
to in Schedule 4.21 will be delivered to the Purchaser, certified by the
Secretary or Assistant Secretary of the Company as true, correct and complete
copies, not later than one business day before the Closing Date.


There are no pending disputes with customers or vendors of the Company regarding
quality or return of goods involving amounts in dispute with any one customer or
vendor, whether for related or unrelated claims, in excess of $5,000 except as
described on Schedule 4.21 hereto, all of which will be resolved to the
reasonable satisfaction of Purchaser prior to the Closing Date.  To the best
knowledge of Seller and the Company, there has not been any event, happening,
threat or fact that would lead them to believe that any of said customers or
vendors will terminate or materially alter their business relationship with the
Company after completion of the transactions contemplated by this Agreement.
 
 
13

--------------------------------------------------------------------------------




4.22           Compliance With the Law.  The Company is not in violation of any
applicable federal, state, local or foreign law, regulation or order or any
other, decree or requirement of any governmental, regulatory or administrative
agency or authority or court or other tribunal (including, but not limited to,
any law, regulation order or requirement relating to securities, properties,
business, products, manufacturing processes, advertising, sales or employment
practices, terms and conditions of employment, occupational safety, health and
welfare, conditions of occupied premises, product safety and liability, civil
rights, or environmental protection, including, but not limited to, those
related to waste management, air pollution control, waste water treatment or
noise abatement), except where such would not have a Material Adverse
Effect.  Except as set forth in Schedule 4.22, the Company and/or the Seller
have not been and is not now charged with, or to the best knowledge of the
Seller or the Company under investigation with respect to, any violation of any
applicable law, regulation, order or requirement relating to any of the
foregoing, nor, to the best knowledge of Seller or the Company after due
inquiry, are there any circumstances that would or might give rise to any such
violation.  The Company has filed all reports required to be filed with any
governmental, regulatory or administrative agency or authority, except where the
failure to file such would not have a Material Adverse Effect.


4.23           Litigation; Pending Labor Disputes.  Except as specifically set
forth in Schedule 4.23:


(i)           There are no legal, administrative, arbitration or other
proceedings or governmental investigations pending or, to the best knowledge of
Seller or the Company, threatened, against the Seller or the Company, relating
to its business or the Company or its properties (including leased property), or
the transactions contemplated by this Agreement, nor is there any basis known to
the Company or Seller for any such action.


(ii)           There are no judgments, decrees or orders of any court, or any
governmental department, commission, board, agency or instrumentality binding
upon Seller or the Company relating to its business or the Company the effect of
which is to prohibit any business practice or the acquisition of any property or
the conduct of any business by the Company or which limit or control or
otherwise would have a Material Adverse Affect on its method or manner of doing
business.


(iii)           No work stoppage has occurred and is continuing or, to the
knowledge of Seller or the Company, is threatened affecting its business, and to
the best of Seller’s knowledge, no question involving recognition of a
collective bargaining agent exists in respect of any employees of the Company.


4.24           Absence of Certain Changes or Events.  The Company has not, since
the Company Balance Sheet Date , and except in the ordinary course of business
consistent with past practice:


(i)           Incurred any material obligation or liability (absolute, accrued,
contingent or otherwise), except in the ordinary course of its business
consistent with past practice or in connection with the performance of this
Agreement, and any such obligation or liability incurred in the ordinary course
is not materially adverse, except for claims, if any, that are adequately
covered by insurance;
 
 
14

--------------------------------------------------------------------------------




(ii)           Discharged or satisfied any lien or encumbrance, or paid or
satisfied any obligations or liability (absolute, accrued, contingent or
otherwise) other than (a) liabilities shown or reflected on the Company Balance
Sheet, and (b) liabilities incurred since the Company Balance Sheet Date  in the
ordinary course of business that were not materially adverse;


(iii)           Increased or established any reserve or accrual for taxes or
other liability on its books or otherwise provided therefore, except (a) as
disclosed on the Company Balance Sheet, or (b) as may have been required under
GAAP due to income earned or expenses accrued since the Company Balance Sheet
Date and as disclosed to the Purchaser in writing;


(iv)           Mortgaged, pledged or subjected to any lien, charge or other
encumbrance any of its assets, tangible or intangible;


(v)           Sold or transferred any of its assets or cancelled any debts or
claims or waived any rights, except in the ordinary course of business and which
has not been materially adverse;


(vi)           Disposed of or permitted to lapse any patents or trademarks or
any patent or trademark applications material to the operation of its business;


(vii)           Incurred any significant labor trouble or granted any general or
uniform increase in salary or wages payable or to become payable by it to any
director, officer, employee or agent, or by means of any bonus or pension plan,
contract or other commitment increased the compensation of any director,
officer, employee or agent;


(viii)                      Authorized any capital expenditure for real estate
or leasehold improvements, machinery, equipment or molds in excess of $5,000.00
in the aggregate;


(ix)           Except for this Agreement or as otherwise disclosed herein or in
any schedule to this Agreement, entered into any material transaction;


(x)           Issued any stocks, bonds, or other corporate securities, or made
any declaration or payment of any dividend or any distribution in respect of its
capital stock; or


(xi)           Experienced damage, destruction or loss (whether or not covered
by insurance) individually or in the aggregate having a Material Adverse Effect
on any of its properties, assets or business, or experienced any other material
adverse change or changes individually or in the aggregate affecting its
financial condition, assets, liabilities or business (a “Material Adverse
Change”).
 
 
15

--------------------------------------------------------------------------------




4.25           Product Warranties and Product Liabilities.  The product
warranties and return policies of the Company in effect on the date hereof and
the types of products to which they apply are described on Schedule 4.25
hereto.  Schedule 4.25 also sets forth all product liability claims involving
amounts in controversy in excess of $5,000 that are currently either pending or,
to the best of the Seller’s and the Company’s knowledge, threatened against the
Company.  The Seller have no knowledge of any reason why the future cost of
performing all such obligations and paying all such product liability claims
with respect to goods manufactured, assembled or furnished prior to the Closing
Date will not exceed the average annual cost thereof for said past three year
period.


4.26           Assets.   The assets of the Company are listed on Schedule 4.26
attached hereto.  Except as described in Schedule 4.26, the assets of the
Company are, and together with the additional assets to be acquired or otherwise
received by the Company prior to the Closing, will at the Closing Date be,
sufficient in all material respects to carry on the operations of the Business
as now conducted by the Company.  The Company is the only business organization
through which the business is conducted.  Except as set forth in Schedule 4.17
or Schedule 4.26, all assets used by the Seller and the Company to conduct the
business of the Company are, and will on the Closing Date be, owned by the
Company.


4.27           Absence of Certain Commercial Practices.  Neither the Company nor
Seller has made any payment (directly or by secret commissions, discounts,
compensation or other payments) or given any gifts to another business concern,
to an agent or employee of another business concern or of any governmental
entity (domestic or foreign) or to a political party or candidate for political
office (domestic or foreign), to obtain or retain business for the Company or to
receive favorable or preferential treatment, except for gifts and entertainment
given to representatives of customers or potential customers of sufficiently
limited value and in a form (other than cash) that would not be construed as a
bribe or payoff.


4.28           Licenses, Permits, Consents and Approvals.  The Company has, and
at the Closing Date will have, all licenses, permits or other authorizations of
governmental, regulatory or administrative agencies or authorities
(collectively, “Licenses”) required to conduct the business, except for any
failures of such which would not have a Material Adverse Effect. All material
Licenses of the Company are listed on Schedule 4.28 hereto.  At the Closing, the
Company will have all such Licenses which are material to the conduct of the
business and will have renewed all Licenses which would have expired in the
interim.  Except as listed in Schedule 4.28, no registration, filing,
application, notice, transfer, consent, approval, order, qualification, waiver
or other action of any kind (collectively, a “Filing”) will be required as a
result of the sale of the Shares by Seller in accordance with this Agreement
(a) to avoid the loss of any License or the violation, breach or termination of,
or any default under, or the creation of any lien on any asset of the Company
pursuant to the terms of, any law, regulation, order or other requirement or any
contract binding upon the Company or to which any such asset may be subject, or
(b) to enable Purchaser (directly or through any designee) to continue the
operation of the Company and the business substantially as conducted prior to
the Closing Date.  All such Filings will be duly filed, given, obtained or taken
on or prior to the Closing Date and will be in full force and effect on the
Closing Date.
 
16

--------------------------------------------------------------------------------




4.29           Environmental Matters. Except as set forth on Schedule 4.29
hereto:
 
(a) The operations of the Company and the Seller, to the best knowledge of
Seller, are in compliance with all applicable laws promulgated by any
governmental entity which prohibit, regulate or control any hazardous material
or any hazardous material activity (“Environmental Laws”) and all permits issued
pursuant to Environmental Laws or otherwise except for where noncompliance or
the absence of such permits would not, individually or in the aggregate, have a
Material Adverse Effect;
 
(b)  The Company has obtained all permits required under all applicable
Environmental Laws necessary to operate its business, except for any failures of
such which would not have a Material Adverse Effect;
 
(c) The Company is not the subject of any outstanding written order or Contract
with any governmental authority or person respecting Environmental Laws or any
violation or potential violations thereof; and
 
(d) The Company has not received any written communication alleging either or
both that the Company may be in violation of any Environmental Law, or any
permit issued pursuant to Environmental Law, or may have any liability under any
Environmental Law.
 
4.30           Broker.  The Seller has not retained any broker in connection
with any transaction contemplated by this Agreement.  Purchasers shall not be
obligated to pay any fee or commission associated with the retention or
engagement by the Seller of any broker in connection with any transaction
contemplated by this Agreement.


4.31           Related Party Transactions.  Except as described in Schedule
4.31, all transactions during the past five years between the Company and any
current or former shareholder or any entity in which the Company or any current
or former shareholder had or has a direct or indirect interest have been fair to
the Company as determined by the Board of Directors.  No portion of the sales or
other on-going business relationships of the Company is dependent upon the
friendship or the personal relationships (other than those customary within
business generally) of Seller, except as described in Schedule 4.31.  During the
past five years, the Company has not forgiven or cancelled, without receiving
full consideration, any indebtedness owing to it by Seller.


4.32  Patriot Act.  The Company and the Seller certify that the Company and the
Seller have not been designated, and is not owned or controlled, by a “suspected
terrorist” as defined in Executive Order 13224.  The Company and the Seller
hereby acknowledge that the Purchaser seeks to comply with all applicable laws
concerning money laundering and related activities.  In furtherance of those
efforts, the Company and the Seller hereby represent, warrant and agree
that:  (i) none of the cash or property that the Seller have contributed or paid
or will contribute and pay to the Company has been or shall be derived from, or
related to, any activity that is deemed criminal under United States law; and
(ii) no contribution or payment by the Company to the Purchaser, to the extent
that they are within the Company’s control shall cause the Purchaser to be in
violation of the United States Bank Secrecy Act, the United States International
Money Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001.  The Seller shall
promptly notify the Purchaser if any of these representations ceases to be true
and accurate regarding the Seller or the Company.  The Seller agrees to provide
the Purchaser any additional information regarding the Company that the
Purchaser reasonably requests to ensure compliance with all applicable laws
concerning money laundering and similar activities.
 
17

--------------------------------------------------------------------------------




4.33           Disclosure.  All statements contained in any schedule,
certificate, opinion, instrument, or other document delivered by or on behalf of
the Seller or the Company pursuant hereto shall be deemed representations and
warranties by each Seller and the Company herein.  No statement, representation
or warranty by the Seller or the Company in this Agreement or in any schedule,
certificate, opinion, instrument, or other document furnished or to be furnished
to the Purchaser pursuant hereto contains or will contain any untrue statement
of a material fact or omits or will omit to state a material fact required to be
stated therein or necessary to make the statements contained therein not
misleading or necessary in order to provide a prospective purchaser of the
business of the Company with full and fair disclosure concerning the Company,
its business, and the Company’s affairs.


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
5.1    Organization and Good Standing.
 
The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada.


5.2    Authority.
 
(a)           The execution and delivery of this Agreement and the consummation
of the transactions contemplated herein have been, or will prior to Closing be,
duly and validly approved and acknowledged by all necessary corporate action on
the part of the Purchaser.


(b)           The execution of this Agreement and the delivery hereof to the
Seller and the purchase contemplated herein have been, or will be prior to
Closing, duly authorized by the Purchaser’s Board of Directors having full power
and authority to authorize such actions.


5.3    Conflicts; Consents of Third Parties.
 
(a) The execution and delivery of this Agreement, the acquisition of the Shares
by Purchaser and the consummation of the transactions herein contemplated, and
the compliance with the provisions and terms of this Agreement, are not
prohibited by the Articles of Incorporation or Bylaws of the Purchaser and will
not violate, conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, any court order, indenture,
mortgage, loan agreement, or other agreement or instrument to which the
Purchaser is a party or by which it is bound.
 
(b)  No consent, approval, order or authorization of, or registration,
declaration or filing with any court, administrative agency or commission or
other Governmental Authority or instrumentality is required by or with respect
to the Purchaser in connection with the execution and delivery of this Agreement
or the consummation of the transactions contemplated hereby, except for (i) the
filing of a S-4 with the SEC in accordance with the Securities Act, (ii) the
filing of the Joint Proxy Statement/Prospectus (as defined in Section 4.9) with
the SEC in accordance with the Exchange Act, (iv) such consents, approvals,
orders, authorizations, registrations, declarations and filings as may be
required under applicable federal and state securities laws, and (v) such other
consents, authorizations, filings, approvals and registrations which, if not
obtained or made, individually or in the aggregate, would not be reasonably
likely to have a Material Adverse Effect.
 
 
18

--------------------------------------------------------------------------------


 
5.4           SEC Documents; Financial Statements.  Except as disclosed in
Schedule 5.4:
 
(a)  The Purchaser has filed all forms, reports and documents required to be
filed with the SEC since the initial filing date of the registration statement
for the Purchaser's initial public offering. All such required forms, reports
and documents (including those that the Purchaser may file subsequent to the
date hereof) are referred to herein as the “Purchaser SEC Reports.” As of their
respective dates, the Purchaser SEC Reports (i) were prepared in accordance with
the requirements of the Securities Act or the Exchange Act, as the case may be,
and the rules and regulations of the SEC thereunder applicable to such Purchaser
SEC Reports, and (ii) did not at the time they were filed (or if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. None of the Purchaser's Subsidiaries is subject to the
periodic reporting requirements of the Exchange Act.(b)Each of the consolidated
financial statements (including, in each case, any related notes thereto)
contained in the Purchaser SEC Reports (the “Purchaser Financials”), including
any Purchaser SEC Reports filed after the date hereof until the Closing, as of
their respective dates, (i) complied as to form in all material respects with
the published rules and regulations of the SEC with respect thereto, (ii) was
prepared in accordance with generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods involved (except as may be
indicated in the notes thereto or, in the case of unaudited interim financial
statements, as may be permitted by the SEC on Form 10-Q under the Exchange Act)
and (iii) fairly presented the consolidated financial position of the Purchaser
and its Subsidiaries at the respective dates thereof and the consolidated
results of its operations and cash flows for the periods indicated, except that
the unaudited interim financial statements were or are subject to normal and
recurring year-end adjustments which were not, or are not expected to be,
material in amount.  The balance sheet of the Purchaser as of September 30 30,
2008 is hereinafter referred to as the “Purchaser Balance Sheet Date.”  Except
as disclosed in the Purchaser Financials, neither the Purchaser nor any of its
Subsidiaries has any liabilities (absolute, accrued, contingent or otherwise) of
a nature required to be disclosed on a balance sheet or in the related notes to
the consolidated financial statements prepared in accordance with GAAP which
are, individually or in the aggregate, material to the business, results of
operations or financial condition of the Purchaser and its Subsidiaries taken as
a whole, except liabilities (i) provided for in the Purchaser Balance Sheet, or
(ii) incurred since the date of the Purchaser Balance Sheet in the ordinary
course of business consistent with past practices and which would not reasonably
be expected to have a Purchaser Material Adverse Effect.
 
 
19

--------------------------------------------------------------------------------


 
 
5.5    Statements; Joint Proxy Statement/Prospectus.  None of the information
supplied or to be supplied by the Purchaser for inclusion or incorporation by
reference in (i) the S-4 will at the time it becomes effective under the
Securities Act, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary in order to make
the statements therein not misleading and (ii) the Joint Proxy
Statement/Prospectus shall not, on the date the Joint Proxy Statement/Prospectus
is first mailed to the Company's stockholders and Parent's stockholders, at the
time of the Company Stockholders' Meeting, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not false or misleading, or omit to
state any material fact necessary to correct any statement in any earlier
communication with respect to the solicitation of proxies for the Company
Stockholders' Meeting which has become false or misleading. The Joint Proxy
Statement/Prospectus will comply as to form in all material respects with the
provisions of the Exchange Act and the rules and regulations thereunder.  If at
any time prior to the Closing Date, any event relating to the Purchaser or any
of its affiliates, officers or directors should be discovered by the Purchaser
which should be set forth in an amendment to the S-4 or a supplement to the
Joint Proxy Statement/Prospectus, the Purchaser shall promptly inform the
Company.
 
5.6           Litigation.
 
There are no legal proceedings pending or, to the best knowledge of the
Purchaser, threatened that are reasonably likely to prohibit or restrain the
ability of the Purchaser to enter into this Agreement or consummate the
transactions contemplated hereby.
 
5.7           Investment Intention.
 
The Purchaser is acquiring the Shares for its own account, for investment
purposes only and not with a view to the distribution (as such term is used in
Section 2(11) of the Securities Act) thereof.  Purchaser understands that the
Shares have not been registered under the Securities Act and cannot be sold
unless subsequently registered under the Securities Act or an exemption from
such registration is available.
 
5.8    Broker.
 
The Purchaser has not retained any broker in connection with any transaction
contemplated by this Agreement.  Seller shall not be obligated to pay any fee or
commission associated with the retention or engagement by the Purchaser of any
broker in connection with any transaction contemplated by this Agreement
 
5.9    Patriot Act.  The Purchaser certifies that neither the Purchaser nor any
of its subsidiaries has been designated, and is not owned or controlled, by a
“suspected terrorist” as defined in Executive Order 13224.  The Purchaser hereby
acknowledges that the Company and the Seller seek to comply with all applicable
laws concerning money laundering and related activities.  In furtherance of
those efforts, the Purchaser hereby represents, warrants and agrees that:  (i)
none of the cash or property that the Purchaser has contributed or paid or will
contribute and pay to the Seller has been or shall be derived from, or related
to, any activity that is deemed criminal under United States law; and (ii) no
contribution or payment by the Purchaser or any of its subsidiaries to the
Seller, to the extent that they are within the Purchaser’s control shall cause
the Seller or the Company to be in violation of the United States Bank Secrecy
Act, the United States International Money Laundering Control Act of 1986 or the
United States International Money Laundering Abatement and Anti-Terrorist
Financing Act of 2001.  The Purchaser shall promptly notify the Seller if any of
these representations ceases to be true and accurate regarding the Purchaser or
any of its subsidiaries.  The Purchaser agrees to provide the Seller any
additional information regarding the Purchaser or any of its subsidiaries that
the Seller reasonably request to ensure compliance with all applicable laws
concerning money laundering and similar activities.
 
 
20

--------------------------------------------------------------------------------


 
5.10    Due Authorization of Preferred Stock.  The shares of the Preferred
Stock, when delivered to the Seller, shall be validly issued and outstanding as
fully paid and non-assessable, free and clear of any liens, pledges,
encumbrances, charges, agreements, options, claims or other arrangements or
restrictions of any kind.
 
ARTICLE VI
COVENANTS
 
6.1 
 


(a) As promptly as practicable after the execution of this Agreement, Company
and Purchaser shall jointly prepare and Purchaser shall file with the SEC the
S-4, which shall include a document or documents that will constitute (i) the
prospectus forming part of the registration statement on the S-4 and (ii) the
Joint Proxy Statement/Prospectus.  Each of the parties hereto shall use all
commercially reasonable efforts to cause the S-4 to become effective as promptly
as practicable after the date hereof, and, prior to the effective date of the
S-4, the parties hereto shall take all action required under any applicable laws
in connection with the issuance of the Shares and the Preferred Stock. Each of
the Company and Purchaser shall provide promptly to the other such information
concerning its business and financial statements and affairs as, in the
reasonable judgment of the providing party or its counsel, may be required or
appropriate for inclusion in the Joint Proxy Statement/Prospectus and the S-4,
or in any amendments or supplements thereto, and cause its counsel and auditors
to cooperate with the other's counsel and auditors in the preparation of the
Joint Proxy Statement/Prospectus and the S-4.
 
(b)  As promptly as practicable after the effective date of the S-4, the Joint
Proxy Statement/Prospectus shall be mailed to the stockholders of the Company
and of Parent. Each of the parties hereto shall cause the Joint Proxy
Statement/Prospectus to comply as to form and substance with respect to such
party in all material respects with the applicable requirements of (i) the
Exchange Act, (ii) the Securities Act, and (iii) the rules and regulations of
the OTCBB. As promptly as practicable after the date of this Agreement, each of
the Company and Parent will prepare and file any other filings required to be
filed by it under the Exchange Act, the Securities Act or any other Federal,
foreign or Blue Sky or related laws relating to the transactions contemplated by
this Agreement (the “Other Filings”). Each of the Company and Purchaser will
notify the other promptly upon the receipt of any (i) comments from the SEC or
its staff or any other government officials, (ii) notice that the S-4 has become
effective, (iii) the issuance of any stop order, (iv) notice of the suspension
of the qualification of the common stock representing the Shares issuable in
connection with the transaction contemplated herein for offering or sale in any
jurisdiction, or (v) request by the SEC or its staff or any other government
officials for amendments or supplements to the S-4, the Joint Proxy
Statement/Prospectus or any Other Filing or for additional information and,
except as may be prohibited by any Governmental Entity, will supply the other
with copies of all correspondence between such party or any of its
representatives, on the one hand, and the SEC or its staff or any other
government officials, on the other hand, with respect to the S-4, the Joint
Proxy Statement/Prospectus, the Agreement or any Other Filing.  Each of the
Company and Purchaser will cause all documents that it is responsible for filing
with the SEC or other regulatory authorities under this Section 6.1(b) to comply
in all material respects with all applicable requirements of law and the rules
and regulations promulgated thereunder.
 
 
21

--------------------------------------------------------------------------------




 
(c) Each of Parent, Company and the Purchaser shall promptly inform the others
of any event which is required to be set forth in an amendment or supplement to
the Joint Proxy Statement/Prospectus, the S-4 or any Other Filing and each of
Parent, the Company and Purchaser shall amend or supplement the Joint Proxy
Statement/Prospectus to the extent required by law to do so. No amendment or
supplement to the Joint Proxy Statement/Prospectus or the S-4 shall be made
without the approval of Parent and the Company, which approval shall not be
unreasonably withheld or delayed. Each of the parties hereto shall advise the
other parties hereto, promptly after it receives notice thereof, of the time
when the S-4 has become effective or any supplement or amendment has been filed,
of the issuance of any stop order, of the suspension of the qualification of the
Parent Common Stock issuable in connection with the Merger for offering or sale
in any jurisdiction, or of any request by the SEC for an amendment of the Joint
Proxy Statement/Prospectus or the S-4 or comments thereon and responses thereto
or requests by the SEC for additional information.
 
(d) Each of Parent, Company and Purchaser shall keep the S-4 continuously
effective under the Securities Act until all securities covered by the S-4 have
been sold, or may be sold without restrictions pursuant to Rule 144, as
determined by the counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Company’s transfer agent and the
affected Holders (the “Effectiveness Period”).


6.2    Access to Information.
 
The Seller and the Company agree that, prior to the Closing Date, the Purchaser
shall be entitled, through its officers, employees and representatives
(including, without limitation, its legal advisors and accountants), to make
such investigation of the properties, businesses and operations of the Company
and its Subsidiaries or Parents and such examination of the books, records and
financial condition of the Company and its Subsidiaries or Parents as it
reasonably requests and to make extracts and copies of such books and
records.  Any such investigation and examination shall be conducted during
regular business hours and under reasonable circumstances, and the Seller shall
cooperate, and shall cause the Company and its Subsidiaries or Parents to
cooperate, fully therein.  No investigation by the Purchaser prior to or after
the date of this Agreement shall diminish or obviate any of the representations,
warranties, covenants or agreements of the Seller contained in this Agreement or
any other agreement referenced herein.  In order that the Purchaser may have
full opportunity to make such physical, business, accounting and legal review,
examination or investigation as it may reasonably request of the affairs of the
Company and its Subsidiaries and Parents, the Seller shall cause the officers,
employees, consultants, agents, accountants, attorneys and other representatives
of the Company and its Subsidiaries and Parents to cooperate fully with such
representatives in connection with such review and examination.  It is agreed
and understood that all information provided pursuant to this Section 6.1 is
subject to the terms and conditions of the Confidentiality/Standstill Agreement.
 
 
22

--------------------------------------------------------------------------------


 
6.3    Conduct of the Business Pending the Closing.
 
(a) Except as otherwise expressly contemplated by this Agreement or with the
prior written consent of the Purchaser, prior to the Closing the Seller shall,
and shall cause the Company to:
 
(i) Conduct the respective businesses of the Company only in the ordinary course
consistent with past practice;
 
(ii) Use its best efforts to (A) preserve its present business operations,
organization (including, without limitation, management and the sales force) and
goodwill of the Company and (B) preserve its present relationship with parties
having business dealings with the Company;
 
(iii) Maintain (A) all of the assets and properties of the Company in their
current condition, ordinary wear and tear excepted and except for dispositions
in the ordinary course of business and (B) insurance upon all of the properties
and assets of the Company in such amounts and of such kinds comparable to that
in effect on the date of this Agreement;
 
(iv) (A) maintain the books, accounts and records of the Company in the ordinary
course of business consistent with past practices, (B) continue to collect
accounts receivable and pay accounts payable utilizing normal procedures and
without discounting or accelerating payment of such accounts, and (C) comply
with all contractual and other obligations applicable to the operation of the
Company; and
 
(v) Comply in all material respects with applicable laws.
 
(b) Except as otherwise expressly contemplated by this Agreement or with the
prior written consent of the Purchaser, prior to the Closing the Seller shall
not, and shall cause the Company not to:
 
(i) Declare, set aside, make or pay any dividend or other distribution in
respect of the capital stock of the Company or repurchase, redeem or otherwise
acquire any outstanding shares of the capital stock or other securities of, or
other ownership interests in, the Company;
 
 
23

--------------------------------------------------------------------------------


 
(ii) Transfer, issue, sell or dispose of any shares of capital stock or other
securities of the Company or grant options, warrants, calls or other rights to
purchase or otherwise acquire shares of the capital stock or other securities of
the Company;
 
(iii) Effect any recapitalization, reclassification, stock split or like change
in the capitalization of the Company;
 
(iv) Amend the Articles of Incorporation or Bylaws of the Company;
 
(v) (A) materially increase the annual level of compensation of any employee of
the Company, (B) increase the annual level of compensation payable or to become
payable by the Company to any of its executive officers, (C) grant any unusual
or extraordinary bonus, benefit or other direct or indirect compensation to any
employee, director or consultant, (D) increase the coverage or benefits
available under any (or create any new) severance pay, termination pay, vacation
pay, Company awards, salary continuation for disability, sick leave, deferred
compensation, bonus or other incentive compensation, insurance, pension or other
employee benefit plan or arrangement made to, for, or with any of the directors,
officers, employees, agents or representatives of the Company or otherwise
modify or amend or terminate any such plan or arrangement or (E) enter into any
employment, deferred compensation, severance, consulting, non-competition or
similar agreement (or amend any such agreement) to which the Company is a party
or involving a director, officer or employee of the Company in his or her
capacity as a director, officer or employee of the Company;
 
(vi) Except for trade payables and for indebtedness for borrowed money incurred
in the ordinary course of business and consistent with past practice, borrow
monies for any reason or draw down on any line of credit or debt obligation, or
become the guarantor, surety, endorser or otherwise liable for any debt,
obligation or liability (contingent or otherwise) of any other party, or change
the terms of payables or receivables;
 
(vii) Subject to any lien (except for leases that do not materially impair the
use of the property subject thereto in their respective businesses as presently
conducted), any of the properties or assets (whether tangible or intangible) of
the Company;
 
(viii) Acquire any material properties or assets or sell, assign, transfer,
convey, lease or otherwise dispose of any of the material properties or assets
(except for fair consideration in the ordinary course of business consistent
with past practice) of the Company except, with respect to the items listed on
Schedule 6.3(b)(viii) hereto, as previously consented to by the Purchaser;
 
(ix) Cancel or compromise any debt or claim or waive or release any material
right of the Company except in the ordinary course of business consistent with
past practice;
 
(x) Enter into any commitment for capital expenditures out of the ordinary
course;
 
 
24

--------------------------------------------------------------------------------


 
(xi) Permit the Company to enter into any transaction or to make or enter into
any Contract which by reason of its size or otherwise is not in the ordinary
course of business consistent with past practice;
 
(xii) Permit the Company to enter into or agree to enter into any merger or
consolidation with any corporation or other entity, and not engage in any new
business or invest in, make a loan, advance or capital contribution to or
otherwise acquire the securities of any other party;
 
(xiii) Except for transfers of cash pursuant to normal cash management
practices, permit the Company to make any investments in or loans to, or pay any
fees or expenses to, or enter into or modify any Contract with, Seller or any
affiliate of Seller; or
 
(xiv) Agree to do anything prohibited by this Section 6.3 or anything which
would make any of the representations and warranties of the Seller in this
Agreement or any other agreement referenced herein untrue or incorrect in any
material respect as of any time through and including the Closing.
 
6.4    Consents.
 
The Seller shall use their best efforts, and the Purchaser shall cooperate with
the Seller, to obtain at the earliest practicable date all consents and
approvals required to consummate the transactions contemplated by this
Agreement, including, without limitation, the consents and approvals referred to
in Section 4.7 hereof; provided, however, that neither the Seller nor the
Purchaser shall be obligated to pay any consideration therefore to any third
party from whom consent or approval is requested.
 
6.5    Other Actions.
 
Each of the Seller and the Purchaser shall use its best efforts to (i) take all
actions necessary or appropriate to consummate the transactions contemplated by
this Agreement, and (ii) cause the fulfillment at the earliest practicable date
of all of the conditions to their respective obligations to consummate the
transactions contemplated by this Agreement.
 
6.6    No Solicitation; Alternate Transaction.
 
(i) The Seller will not, and will not cause or permit the Company or any of the
Company's directors, officers, employees, representatives or agents
(collectively, the "Representatives") to, directly or indirectly, (i) discuss,
negotiate, undertake, authorize, recommend, propose or enter into, either as the
proposed surviving, merged, acquiring or acquired corporation, any transaction
involving a merger, consolidation, change of control, business combination,
purchase or disposition of any amount of the assets or capital stock or other
equity interest in the Company other than the transactions contemplated by this
Agreement (an "Alternate Transaction"), (ii) facilitate, encourage, solicit or
initiate discussions, negotiations or submissions of proposals or offers in
respect of an Alternate Transaction, (iii) furnish or cause to be furnished, to
any party, any information concerning the business, operations, properties or
assets of the Company in connection with an Alternate Transaction, or (iv)
otherwise cooperate in any way with, or assist or participate in, facilitate or
encourage, any effort or attempt by any other party to do or seek any of the
foregoing.  The Seller will inform the Purchaser in writing immediately
following the receipt by Seller, the Company or any Representative of any
proposal or inquiry in respect of any Alternate Transaction.
 
25

--------------------------------------------------------------------------------


 
(ii) If the Seller, the Company or any of the Company's directors, officers,
employees, representatives or agents enters into definitive documentation with
respect to, or accepts in principal a proposal with respect to an Alternate
Transaction prior to the Closing Date, then Seller and Company, jointly and
severally shall  pay to Purchasers  an amount in cash equal to the lesser of:
(a) the sum of: (i) the documented out-of-pocket third party expenses Purchasers
have incurred in respect of the transactions contemplated by this Agreement or
(ii) Fifty Thousand Dollars ($50,000) (collectively, the “Expense
Reimbursement’’). The Expense Reimbursement shall he paid Purchaser on such date
as Seller and/or Company formally enter into definitive documents, or accepts
any proposal relating to an Alternate Transaction.
 
6.7    Publicity.
 
None of the Seller nor the Purchaser shall issue any press release or public
announcement concerning this Agreement or the transactions contemplated hereby
without obtaining the prior written approval of the other party hereto, which
approval will not be unreasonably withheld or delayed, unless, in the sole
judgment of the Purchaser or the Seller, disclosure is otherwise required by
applicable law, rule or regulation or by the applicable rules of any stock
exchange on which the Purchaser lists securities, provided that, to the extent
required by applicable law, the party intending to make such release shall use
its best efforts consistent with such applicable law to consult with the other
party with respect to the text thereof.
 
6.8    Use of Name.
 
The Seller hereby agree that upon the consummation of the transactions
contemplated hereby, the Purchaser and the Company shall have the sole right to
the use of the name "ABAZIAS.COM Incorporated" and the Seller shall not, and
shall not cause or permit any affiliate to, use such name or any variation or
simulation thereof.
 
6.9    Employment Agreements.
 
On or prior to the Closing Date, each of Oscar Rodriguez and Jesus Diaz (each
“Employee and collectively, the “Employees”) shall enter into an employment
agreement with the Company, substantially in the form of agreement attached
hereto as Exhibit D-1 (the “Employment Agreements”) and Strategic Capital
Advisors shall enter into a consulting agreement for prior services rendered
substantially in the form of agreement attached hereto as Exhibit D-2 (the
“Consulting Agreement”).


6.10    Non-Competition.
 
For a period of two years after the later of the Closing Date or the termination
of each Employee’s Employment Agreement by the Company, each Employee agrees not
to engage in any of the following competitive activities: (a) engaging directly
or indirectly in any business or activity substantially similar to any business
or activity engaged in (or scheduled to be engaged) by the Company or the
Purchaser in any areas where the Company or the Purchaser engage in business;
(b) engaging directly or indirectly in any business or activity competitive with
any business or activity engaged in (or scheduled to be engaged) by the Company
or the Purchaser in any areas where the Company or the Purchaser engage in
business; (c) soliciting or taking away any employee, agent, representative,
contractor, supplier, vendor, customer, franchisee, lender or investor of the
Company or the Purchaser, or attempting to so solicit or take away; (d)
interfering with any contractual or other relationship between the Company or
the Purchaser and any employee, agent, representative, contractor, supplier,
vendor, customer, franchisee, lender or investor; or (e) using, for the benefit
of any person or entity other than the Company, any confidential information of
the Company or the Purchaser. Nothing in this Section 6.10 shall be deemed,
however, to prevent Employees from owning securities of any publicly-owned
corporation engaged in any such business, provided that the total amount of
securities of each class owned by such individual in such publicly-owned
corporation (other than Purchaser) does not exceed two percent (2%) of the
outstanding securities of such class. In addition, no Seller shall make any
negative statement of any kind concerning the Company, the Purchaser or their
affiliates, or their directors, officers or agents, except as such may be
compelled by legal proceeding or governmental action or authority.
 
26

--------------------------------------------------------------------------------


 
 
6.11    Additional Funding.
 
During the six months after the Closing Date, Purchaser will provide additional
non-debt funding to the Company of Five Hundred Thousand Dollars ($500,000.00)
to be used by the Company for general working capital or such other purposes in
furtherance of the business of the Company as Company and Purchaser shall
mutually agree.  This money will be advanced in amounts and at times during this
six month period at the request of the officers of the Company as determined in
their sole and absolute discretion.  If any requested advance is not made by the
end of a seven (7) day period, Purchaser shall distribute 13,001,000, or such
greater number of shares if more than 13,001,000 shares of Preferred Stock are
issued as consideration at closing, to the extent that the shares of Preferred
Stock are convertible into more than 13 million one thousand (13,001,000) Shares
of common stock pursuant to the adjustment provisions of section 4.3 of the
Certificate of Designations, to the same shareholders of the Company in the same
amounts as the shares of Preferred Stock distributed to such Company
shareholders at Closing. The holders of a majority of such shares shall be
entitled to make one demand to the Purchaser to register such shares on a
registration statement.
 
ARTICLE VII
CONDITIONS TO CLOSING
 
7.1    Conditions Precedent to Obligations of Purchaser.
 
The obligation of the Purchaser to consummate the transactions contemplated by
this Agreement is subject to the fulfillment, on or prior to the Closing Date,
of each of the following conditions (any or all of which may be waived by the
Purchaser in whole or in part to the extent permitted by applicable law):
 
(a) all representations and warranties of the Seller contained herein shall be
true and correct as of the date hereof;
 
 
27

--------------------------------------------------------------------------------


 
(b) all representations and warranties of the Seller contained herein qualified
as to materiality shall be true and correct, and the representations and
warranties of the Seller contained herein not qualified as to materiality shall
be true and correct in all material respects, at and as of the Closing Date with
the same effect as though those representations and warranties had been made
again at and as of that time;
 
(c) the Seller shall have performed and complied in all material respects with
all obligations and covenants required by this Agreement to be performed or
complied with by  them on or prior to the Closing Date;
 
(d) the Purchaser shall have been furnished with certificates (dated the Closing
Date and in form and substance reasonably satisfactory to the Purchaser)
executed by each Seller certifying as to the fulfillment of the conditions
specified in Sections 7.1(a), 7.1(b) and 7.1(c) hereof;
 
(e) the Purchaser shall have been furnished with duly authorized shareholder and
Board of Director resolutions of Seller and the Company authorizing the entry by
Seller and the Company into this Agreement;
 
(f) Certificates representing 100% of the Shares shall have been, or shall at
the Closing be, validly delivered and transferred to the Purchaser, free and
clear of any and all liens;
 
(g) The SEC shall have declared the S-4 effective.  No stop order suspending the
effectiveness of the S-4 or any part thereof shall have been issued and no
proceeding for that purpose, and no similar proceeding in respect of the Joint
Proxy Statement/Prospectus, shall have been initiated or threatened in writing
by the SEC.
 
(h) there shall not have been or occurred any Material Adverse Change;
 
(i) the Seller shall have obtained all consents and waivers referred to in
Section 4.7 hereof, in a form reasonably satisfactory to the Purchaser, with
respect to the transactions contemplated by this Agreement;
 
(j) no legal proceedings shall have been instituted or threatened or claim or
demand made against the Seller, the Company, or the Purchaser seeking to
restrain or prohibit or to obtain substantial damages with respect to the
consummation of the transactions contemplated hereby, and there shall not be in
effect any order by a governmental body of competent jurisdiction restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby;
 
(k) the Purchaser shall have received the written resignations of each director
of the Company,
 
 the Employment Agreements shall have been executed by Purchaser, Oscar
Rodriguez and Jesus Diaz and Consulting Agreement executed by Strategic Capital
Advisors.
 
28

--------------------------------------------------------------------------------




7.2    Conditions Precedent to Obligations of the Seller.
 
The obligations of the Seller to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, prior to or on the Closing Date,
of each of the following conditions (any or all of which may be waived by the
Seller in whole or in part to the extent permitted by applicable law):
 
(a) all representations and warranties of the Purchaser contained herein shall
be true and correct as of the date hereof;
 
(b) all representations and warranties of the Purchaser contained herein
qualified as to materiality shall be true and correct, and all representations
and warranties of the Purchaser contained herein not qualified as to materiality
shall be true and correct in all material respects, at and as of the Closing
Date with the same effect as though those representations and warranties had
been made again at and as of that date;
 
(c) the Purchaser shall have performed and complied in all material respects
with all obligations and covenants required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date;
 
(d)  The SEC shall have declared the S-4 effective.  No stop order suspending
the effectiveness of the S-4 or any part thereof shall have been issued and no
proceeding for that purpose, and no similar proceeding in respect of the Joint
Proxy Statement/Prospectus, shall have been initiated or threatened in writing
by the SEC.
 
(e) the Seller shall have been furnished with certificates (dated the Closing
Date and in form and substance reasonably satisfactory to the Seller) executed
by the Chief Executive Officer and Chief Financial Officer of the Purchaser
certifying as to the fulfillment of the conditions specified in Sections 7.2(a),
7.2(b) and 7.2(c); and
 
(f) no legal proceedings shall have been instituted or threatened or claim or
demand made against the Seller, the Company, or the Purchaser seeking to
restrain or prohibit or to obtain substantial damages with respect to the
consummation of the transactions contemplated hereby, and there shall not be in
effect any order by a governmental body of competent jurisdiction restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby.
 
ARTICLE VIII
DOCUMENTS TO BE DELIVERED
 
8.1    Documents to be Delivered by the Seller.
 
At the Closing, the Seller shall deliver, or cause to be delivered, to the
Purchaser the following:
 
 
29

--------------------------------------------------------------------------------


 
(a) stock certificates representing the Shares referred to in Section 7.1(f)
hereof, duly endorsed in blank or accompanied by stock transfer powers and with
all requisite stock transfer tax stamps attached;
 
(b) the certificates referred to in Section 7.1(e) hereof;
 
(c) copies of all consents and waivers referred to in Section 7.1(i) hereof;
 
(d) written resignations of each of the directors of the Company;
 
(e) certificate of good standing with respect to the Company issued by the
Secretary of State of the State of incorporation, and for each state, if any, in
which the Company is qualified to do business as a foreign corporation;
 
(f) such other documents as the Purchaser shall reasonably request.
 
8.2    Documents to be Delivered by the Purchaser.
 
At the Closing, the Purchaser shall deliver to the Seller the following:
 
(a) the Closing Payment (provided that the Preferred Stock may be delivered
within three (3) business days of the Closing Date pursuant to Section 2.2(ii);
provided, however, if the Closing Payment is not delivered at Closing, the
Purchaser shall deliver irrevocable instructions to the Purchaser’s Transfer
Agent to deliver the Closing Payment as required under this Agreement);
 
(b) the certificates referred to in Section 7.2(e) hereof;
 
(c) Employment Agreements and Consulting Agreement, substantially in the forms
of Exhibits D-1 and D-2 hereto, duly executed by Oscar Rodriguez and Jesus Diaz
and Strategic Capital Advisors, respectively;
 
(d) such other documents as the Seller shall reasonably request.
 
ARTICLE IX
INDEMNIFICATION
 
9.1    Indemnification.
 
(a) Subject to Sections 9.2 and 10.2 hereof, Seller hereby agree to indemnify
and hold the Purchaser, the Company, and their respective directors, officers,
employees, affiliates, agents, successors and assigns (collectively, the
"Purchaser Indemnified Parties") harmless from and against:
 
(i) any and all liabilities of the Company of every kind, nature and
description, absolute or contingent, existing as against the Company prior to
and including the Closing Date or thereafter coming into being or arising by
reason of any state of facts existing, or any transaction entered into, on or
prior to the Closing Date, except to the extent that the same have been fully
provided for in the Schedules attached hereto or were incurred in the ordinary
course of business between the Company Balance Sheet Date and the Closing Date;
 
30

--------------------------------------------------------------------------------


 
(ii) any and all losses, liabilities, obligations, damages, costs and expenses
based upon, attributable to or resulting from the failure of any representation
or warranty of the Seller set forth in Section 4 hereof, or any representation
or warranty contained in any certificate delivered by or on behalf of the Seller
pursuant to this Agreement, to be true and correct in all respects as of the
date made;
 
(iii) any and all losses, liabilities, obligations, damages, costs and expenses
based upon, attributable to or resulting from the breach of any covenant or
other agreement on the part of the Seller under this Agreement;
 
(iv) any and all notices, actions, suits, proceedings, claims, demands,
assessments, judgments, costs, penalties and expenses, including reasonable
attorneys' and other professionals' fees and disbursements (collectively,
"Expenses") incident to any and all losses, liabilities, obligations, damages,
costs and expenses with respect to which indemnification is provided hereunder
(collectively, "Losses").
 
(b) Subject to Sections 9.2 and 10.2 hereof, Purchaser hereby agrees to
indemnify and hold the Seller and their respective affiliates, agents,
successors and assigns (collectively, the "Seller Indemnified Parties") harmless
from and against:
 
(i) any and all Losses based upon, attributable to or resulting from the failure
of any representation or warranty of the Purchaser set forth in Section 5
hereof, or any representation or warranty contained in any certificate delivered
by or on behalf of the Purchaser pursuant to this Agreement, to be true and
correct as of the date made;
 
(ii) any and all Losses based upon, attributable to or resulting from the breach
of any covenant or other agreement on the part of the Purchaser under this
Agreement or arising from the ownership or operation of the Company from and
after the Closing Date, unless such claim is for a pre-Closing matter; and
 
(iii) any and all Expenses incident to the foregoing.
 


9.2    Limitations on Indemnification for Breaches of Representations and
Warranties.
 
An indemnifying party shall not have any liability under Section 9.1(a)(ii) or
Section 9.1(b)(i) hereof unless the aggregate amount of Losses and Expenses to
the indemnified parties exceeds $10,000 (the “Basket”) (except for Losses and
Expenses based upon, attributable to or resulting from the failure of any
representation or warranty to be true and correct under Section 4, for which the
Basket shall not apply) and, in such event, the indemnifying party shall be
required to pay the entire amount of such Losses and Expenses in excess of the
Basket.  Notwithstanding anything else contained herein, the maximum liability
Seller shall be required to pay hereunder, in the aggregate, shall be the
aggregate amount of cash and shares of the Purchaser (valued as of their date of
issuance) paid or delivered to the Seller (the “Cap”).  In addition, if any Loss
or Expense of Purchaser is covered by insurance, Seller shall not be required to
indemnify Purchaser for the amount of such Losses or Expenses to the extent of
such insurance proceeds and Seller shall only pay Purchaser the excess of the
Losses and Expenses, if any, over such insurance proceeds, subject to the
Cap.  Following the Closing, other than in cases of fraud, this Article 9 shall
be the sole and exclusive remedy of the parties hereto and their successors and
assigns with respect to any and all claims for Losses and Expenses sustained or
incurred arising out of this Agreement.
 
31

--------------------------------------------------------------------------------


 
9.3    Indemnification Procedures.
 
(a) In the event that any legal proceedings shall be instituted or that any
claim or demand ("Claim") shall be asserted by any person or entity in respect
of which payment may be sought under Section 9.1 hereof (regardless of the
Basket referred to above), the indemnified party shall reasonably and promptly
cause written notice of the assertion of any Claim of which it has knowledge
which is covered by this indemnity to be forwarded to the indemnifying
party.  The indemnifying party shall have the right, at its sole option and
expense, to be represented by counsel of its choice, which must be reasonably
satisfactory to the indemnified party, and to defend against, negotiate, settle
or otherwise deal with any Claim which relates to any Losses indemnified against
hereunder.  If the indemnifying party elects to defend against, negotiate,
settle or otherwise deal with any Claim which relates to any Losses indemnified
against hereunder, it shall within five (5) days (or sooner, if the nature of
the Claim so requires) notify the indemnified party of its intent to do so.  If
the indemnifying party elects not to defend against, negotiate, settle or
otherwise deal with any Claim which relates to any Losses indemnified against
hereunder, fails to notify the indemnified party of its election as herein
provided or contests its obligation to indemnify the indemnified party for such
Losses under this Agreement, the indemnified party may defend against,
negotiate, settle or otherwise deal with such Claim.  If the indemnified party
defends any Claim, then the indemnifying party shall reimburse the indemnified
party for the Expenses of defending such Claim upon submission of periodic
bills.  If the indemnifying party shall assume the defense of any Claim, the
indemnified party may participate, at his or its own expense, in the defense of
such Claim; provided, however, that such indemnified party shall be entitled to
participate in any such defense with separate counsel at the expense of the
indemnifying party if, (i) so requested by the indemnifying party to participate
or (ii) in the reasonable opinion of counsel to the indemnified party, a
conflict or potential conflict exists between the indemnified party and the
indemnifying party that would make such separate representation advisable; and
provided, further, that the indemnifying party shall not be required to pay for
more than one such counsel for all indemnified parties in connection with any
Claim.  The parties hereto agree to cooperate fully with each other in
connection with the defense, negotiation or settlement of any such Claim.
 
(b) After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or a settlement shall have
been consummated, or the indemnified party and the indemnifying party shall have
arrived at a mutually binding agreement with respect to a Claim hereunder, the
indemnified party shall forward to the indemnifying party notice of any sums due
and owing by the indemnifying party pursuant to this Agreement with respect to
such matter and the indemnifying party shall be required to pay all of the sums
so due and owing to the indemnified party by wire transfer of immediately
available funds within 10 business days after the date of such notice.
 
32

--------------------------------------------------------------------------------


 
(c) The failure of the indemnified party to give reasonably prompt notice of any
Claim shall not release, waive or otherwise affect the indemnifying party's
obligations with respect thereto except to the extent that the indemnifying
party can demonstrate actual loss and prejudice as a result of such failure.
 
(d) With respect to amounts payable by Seller hereunder to the Purchaser
hereunder, it is agreed that Seller shall first be obligated to pay all amounts
in cash, up to the cash value of the Preferred Stock actually received by the
Seller pursuant to Article II of this Agreement.  Seller may then deliver shares
of Purchaser Preferred Stock to the Purchaser to pay any additional amounts due
hereunder.  Any shares of Purchaser common stock so used to make payments
hereunder shall be valued at the closing price of such shares on the day prior
to the date of delivery to the Purchaser, endorsed for transfer.  Any additional
amounts which Seller shall be required to pay after the delivery of any shares
of Purchaser common stock shall be made in cash.
 
ARTICLE X
MISCELLANEOUS
 
10.1    Payment of Sales, Use or Similar Taxes.
 
All sales, use, transfer, intangible, recordation, documentary stamp or similar
Taxes or charges, of any nature whatsoever, applicable to, or resulting from,
the transactions contemplated by this Agreement shall be borne by the Seller.
 
10.2    Survival of Representations and Warranties.
 
The parties hereto hereby agree that the representations and warranties
contained in this Agreement or in any certificate, document or instrument
delivered in connection herewith, shall survive the execution and delivery of
this Agreement, and the Closing hereunder, regardless of any investigation made
by the parties hereto; provided, however, that any claims or actions with
respect thereto (other than claims for indemnifications with respect to the
representation and warranties contained in Sections 4.3, 4.11, 4.28 and
5.8  which shall survive for periods coterminous with any applicable statutes of
limitation) shall terminate unless within twenty four (24) months after the
Closing Date written notice of such claims is given to the Seller or such
actions are commenced.
 
10.3    Expenses.
 
Except as otherwise provided in this Agreement, the Seller and the Purchaser
shall each bear its own expenses incurred in connection with the negotiation and
execution of this Agreement and each other agreement, document and instrument
contemplated by this Agreement and the consummation of the transactions
contemplated hereby and thereby, it being understood that in no event shall the
Company bear any of such costs and expenses.
 
33

--------------------------------------------------------------------------------


 
 
10.4    Further Assurances.
 
The Seller and the Purchaser each agrees to execute and deliver such other
documents or agreements and to take such other action as may be reasonably
necessary or desirable for the implementation of this Agreement and the
consummation of the transactions contemplated hereby.


10.5    Submission to Jurisdiction; Consent to Service of Process.
 
(a) The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the State of Florida
over any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby and each party hereby irrevocably agrees that
all claims in respect of such dispute or any suit, action proceeding related
thereto may be heard and determined in such courts.  The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute.  Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
 
(b) Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by the mailing of a
copy thereof in accordance with the provisions of Section 10.9.
 
(c) If any legal action or any arbitration or other proceeding is brought for
the enforcement or interpretation of this Agreement, or because of an alleged
dispute, breach, default or misrepresentation in connection with or related to
this Agreement, the successful or prevailing party shall be entitled to recover
reasonable attorneys' fees and other costs in connection with that action or
proceeding, in addition to any other relief to which it or they may be entitled.


10.6    Entire Agreement; Amendments and Waivers.
 
This Agreement (including the schedules and exhibits hereto )represents the
entire understanding and agreement between the parties hereto with respect to
the subject matter hereof and can be amended, supplemented or changed, and any
provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by the party against whom enforcement of any
such amendment, supplement, modification or waiver is sought.  No action taken
pursuant to this Agreement, including without limitation, any investigation by
or on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representation, warranty, covenant or
agreement contained herein.  The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach.  No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.  All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law.
 
 
34

--------------------------------------------------------------------------------


 
10.7    Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without giving effect to
principles regarding conflict of laws.
 
10.8    Table of Contents and Headings.
 
The table of contents and section headings of this Agreement are for reference
purposes only and are to be given no effect in the construction or
interpretation of this Agreement.
 
10.9    Notices.
 
All notices and other communications under this Agreement shall be in writing
and shall be deemed given when delivered personally, mailed by certified mail,
return receipt requested, or via recognized overnight courier service with all
charges prepaid or billed to the account of the sender to the parties (and shall
also be transmitted by facsimile to the parties receiving copies thereof) at the
following addresses (or to such other address as a party may have specified by
notice given to the other party pursuant to this provision):
 
(a)  
Purchaser:



OmniReliant Holdings, Inc.
14375 Myerlake Circle
Clearwater, FL 33760
Attention Paul Morrison
 
Copy to:
 
Darrin Ocasio, Esq.
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Phone:  (212) 930-9700
Facsimile: (212) 930-9725


(b)  
Seller and Company:



Abazias, Inc.
5214 SW 91st Terrace Suite A
Gainesville, FL 32608
Attention: Oscar Rodriguez
 
 
35

--------------------------------------------------------------------------------




10.10    Severability.
 
If any provision of this Agreement is invalid or unenforceable, the balance of
this Agreement shall remain in effect.
 


10.11    Binding Effect; Assignment.
 
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.  Nothing in this Agreement
shall create or be deemed to create any third party beneficiary rights in any
person or entity not a party to this Agreement except as provided below.  No
assignment of this Agreement or of any rights or obligations hereunder may be
made by either the Seller or the Purchaser (by operation of law or otherwise)
without the prior written consent of the other parties hereto and any attempted
assignment without the required consents shall be void.
 
[intentionally blank]
 


 
36

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, the parties hereto have executed or caused to be duly
executed this Stock Purchase Agreement as of the date first set forth above.
 
 
OMNIRELIANT HOLDINGS, INC.
 
By:  ________________________________
Paul Morrison
Chief Executive Officer
 
 
ABAZIAS.COM, INC.
 
By:  ________________________________
Oscar Rodriguez
Chief Executive Officer
 
 
ABAZIAS, INC.
 
By:  ________________________________
Oscar Rodriguez
Chief Executive Officer








 
37

--------------------------------------------------------------------------------

 

EXHIBITS


Exhibit A
Certificate of Designations of OmniReliant Holdings, Inc.’s Preferred Stock



Exhibit B
Secured Convertible Promissory Note dated August 12, 2008



Exhibit C
Note Purchase Agreement dated August 12, 2008 by and between Abazias, Inc. and
OmniReliant Holdings, Inc.



Exhibit D-1
Employment Agreements of Oscar Rodriguez and Jesus Diaz.



Exhibit D-2
Consulting Agreement by and between Strategic Capital Advisors and OmniReliant
Inc.



SCHEDULES
 
Schedule1.1
Shares



Schedule4.3
Capital Stock



Schedule4.6 
Subsidiaries, Parents and Affiliates.



Schedule4.8 
SEC Documents; Financial Statements



Schedule4.11 
Absence of Undisclosed Liabilities



Schedule4.12 
Taxes



Schedule4.13 
Accounts Receivable



Schedule4.14 
Inventory



Schedule4.15 
Machinery and Equipment



Schedule4.16 
Real Property Matters



Schedule4.17 
Leases



Schedule4.18 
Patents, Software, Trademarks, Etc.



Schedule4.19 
Insurance Policies



Schedule4.21 
Lists of Contracts, Etc.



Schedule4.22 
Compliance With the Law

 
 
1

--------------------------------------------------------------------------------


 
 
Schedule4.23 
Litigation; Pending Labor Disputes



Schedule4.25 
Product Warranties and Product Liabilities



Schedule4.26 
Assets



Schedule4.28 
Licenses, Permits, Consents and Approvals



Schedule4.29 
Environmental Matters



Schedule4.31 
Related Party Transactions



Schedule6.3(b)(viii) 
Conduct of Business









 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT A


OMNIRELIANT HOLDINGS, INC.
STATEMENT OF DESIGNATION, POWERS,
PREFERENCES AND RIGHTS OF
SERIES E PREFERRED STOCK


Pursuant to NRS 78.1955


The undersigned, Chief Executive Officer of OmniReliant Holdings, Inc., a Nevada
corporation (the “Corporation”), DOES HEREBY CERTIFY that the following
resolutions were duly adopted by the Board of Directors of the Corporation by
unanimous written consent on December 3, 2008 (“Effective Date”):


WHEREAS, the Board of Directors is authorized within the limitations and
restrictions stated in the Articles of Incorporation of the Corporation, to
provide by resolution or resolutions for the issuance of 100,000,000 shares of
Preferred Stock of the Corporation, in such series and with such designations
and such powers, preferences, rights, qualifications, limitations and
restrictions thereof as the Corporation’s Board of Directors shall fix by
resolution or resolutions providing for the issuance thereof duly adopted by the
Board of Directors; and


WHEREAS, it is the desire of the Board of Directors, pursuant to its authority
as aforesaid, to authorize and fix the terms of a series of Preferred Stock and
the number of shares constituting such series; and


NOW, THEREFORE, BE IT RESOLVED:


1.           Designation and Authorized Shares.  The Corporation shall be
authorized to issue  Thirteen Million and One Thousand (13,001,000) shares of
Series E Preferred Stock, par value $.00001 per share (the “Series E Preferred
Stock”).


2.           Voting.  Except as otherwise expressly required by law, each holder
of Series E Preferred Stock shall be entitled to vote on all matters submitted
to shareholders of the Corporation and shall be entitled to one  (1) vote for
each share of Series E Preferred Stock owned at the record date for the
determination of shareholders entitled to vote on such matter or, if no such
record date is established, at the date such vote is taken or any written
consent of shareholders is solicited.  Except as otherwise required by law, the
holders of shares of Series E Preferred Stock shall vote together with the
holders of Common Stock on all matters and shall not vote as a separate class.


3.           Liquidation. The holders of Series E Preferred Stock shall not be
entitled to  receive any preference upon the liquidation, dissolution or winding
up of the business of the Corporation, whether voluntary or involuntary, each
holder of Series E Preferred Stock shall share ratably with the holders of the
common stock of the Corporation.
 
4.           Conversion. The holder of Series E Preferred Stock shall have the
following conversion rights (the "Conversion Rights"):
 

--------------------------------------------------------------------------------


 
4.1           Right to Convert.  At any time on or after the date of issuance of
the Series E Preferred Stock, the holder of any such shares of Series E
Preferred Stock may, at such Holder's option, elect to convert (a "Voluntary
Conversion") all or any portion of the shares of Series E Preferred Stock held
by such person into one (1) share of fully paid and nonassessable shares of
Common Stock for each share of Series E Preferred Stock (the "Conversion Rate").
 


4.2           Mechanics of Voluntary Conversion.  To convert Series E Preferred
Stock into full shares of Common Stock on any date (the "Voluntary Conversion
Date"), the Holder thereof shall (A) transmit by facsimile (or otherwise
deliver), for receipt on or prior to 5:00 p.m., Eastern Time on such date, a
copy of a fully executed notice of conversion in the form attached hereto as
Annex A (the "Conversion Notice"), to the Company.   Upon receipt by the Company
of the Conversion Notice, the Company or its designated transfer agent (the
"Transfer Agent"), as applicable, shall, within three (3) business days
following the date of receipt by the Company, issue and surrender to a common
carrier for overnight delivery to the address as specified in the Conversion
Notice, a certificate, registered in the name of the Holder or its designee, for
the number of shares of Common Stock to which the Holder shall be entitled.  If
the number of shares of Preferred Stock represented by the Preferred Stock
Certificate(s) submitted for conversion is greater than the number of shares of
Series E Preferred Stock being converted, then the Company shall, as soon as
practicable and in no event later than three (3) business days after receipt of
the Preferred Stock Certificate(s) and at the Company's expense, issue and
deliver to the holder a new Preferred Stock Certificate representing the number
of shares of Series E Preferred Stock not converted.
 
4.3           Adjustment to Conversion Rate. The Conversion Rate will be
adjusted on a pro-rata basis on the  Effective Date if the price per share of
the common stock of the Corporation is trading below One Dollar and Twenty Cents
($1.20) based upon the VWAP at the close of the market.    For example, assuming
13,000,000 shares of Series E Preferred Stock, if the Common  Stock is trading
at $1.15, then the shares of Common Stock issued shall equal Thirteen Million
Five Hundred Sixty Five Thousand Two Hundred and Seventeen (13,565,217) instead
of Thirteen Mi1lion (13,000,000).  VWAP shall mean the daily volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the OTC Bulletin Board as reported by Bloomberg L.P. (based on a Trading Day
from 9:30 a.m. (New York City time) to 4:00 p.m. (New York City time).
 
           4.4     Price Protection. For two years following the Effective Date,
the Series E Preferred Stock shall have price protection in the event the
Company raises money below One Dollar and Twenty Cents ($1.20) per share of
Commom Stock (the “Price Protection). If the Company shall raise money at a
value of less than $1.20 per share of Common Stock the Conversion Rate shall be
adjusted in accordance with Section 4.3 above.  Such Price Protection
shall  have a floor of Fifty Cents ($.50) and shall have carve outs for certain
exempt issuances (the “Exempt Issuances”) , which shall not trigger the Price
Protection set forth herein .  For the purposes of this Section 4.4, Exempt
Issuances means the issuance of (a) shares of Common Stock or options to
employees, officers, directors, advisors or consultants of the Company pursuant
to any stock or option plan duly adopted for such purpose, by a majority of the
non-employee members of the Board of Directors or a majority of the members of a
committee of non-employee directors established for such purpose; (b) securities
upon the exercise or exchange of or conversion of any securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date hereof; (c) securities issued pursuant to acquisitions
or strategic transactions approved by a majority of the directors of the
Company, provided that any such issuance shall only be to a person which is,
itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Company and in which the Company receives
benefits in addition to the investment of funds, but shall not include a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities; (d) securities issuable in accordance with existing obligations of
the Company to Company employees, officers, directors, consultants or agents;
(f) securities issuable to any employees or former agents of the Company in
satisfaction of or in settlement of any disputes or controversies concerning the
terms of such person’s employment or separation from the Company and (g) shares
of Common Stock issuable in lieu of payments of interest or dividends.
 
2

--------------------------------------------------------------------------------


 
5.           Adjustments for Stock Splits, Common Stock Dividends and
Combinations:  If, prior to the Conversion Effective Date, outstanding shares of
the Common Stock of the Corporation shall be subdivided into a greater number of
shares, or a dividend in Common Stock or other securities of the Corporation
convertible into or exchangeable for Common Stock (in which latter event the
number of shares of Common Stock issuable upon the conversion or exchange of
such securities shall be deemed to have been distributed) shall be paid in
respect to the Common Stock of the Corporation, the Conversion Rate shall,
simultaneously with the effectiveness of such subdivision or immediately after
the record date of such dividend, be proportionately increased, and conversely,
if outstanding shares of the Common Stock of the Corporation shall be combined
into a smaller number of shares, the Conversion Rate in effect immediately prior
to such combination shall simultaneously with the effectiveness of such
combination, be proportionately reduced.
 
6.           Reorganizations:  In case of (i) any capital reorganization or any
reclassification of the Common Stock (other than as a result of a stock
dividend, a subdivision or combination of shares provided for elsewhere in this
Section 6), or (ii) the merger, consolidation or reorganization of the
Corporation into or with another entity through one or a series of related
transactions, or (iii) the sale or conveyance by the Corporation to any other
corporation or entity of all or substantially all of its assets (such event
becoming applicable hereunder being referred to in this Subsection 6 as the
“Event”), the holders of the Series E Preferred Stock shall thereafter be
entitled to receive, and provision shall be made therefor in any agreement
relating to such Event, upon conversion of the Series E Preferred Stock (or in
lieu thereof should such event result in the elimination of the Series E
Preferred Stock), the same kind and number of shares of Common Stock or other
securities or property (including cash) to which such holders of Series E
Preferred Stock would have been entitled if they had held the number of shares
of Common Stock into which the Series E Preferred Stock was convertible
immediately prior to such Event, and in any such case appropriate adjustment
shall be made in the application of the provisions herein set forth with respect
to the rights and interests thereafter of the holders of the Series E Preferred
Stock, to the end that the provisions set forth herein shall thereafter be
applicable, as nearly as reasonably may be, in relation to any shares, other
securities, or property thereafter receivable upon conversion of the Series E
Preferred Stock.  Any adjustments made pursuant to this Section 6 shall become
effective at the same time as which such Event becomes effective, and concurrent
therewith.
 
3

--------------------------------------------------------------------------------


 
7.           Successive Adjustments. The adjustments hereinabove referenced
shall be made successively if more than one event listed in the above
subdivisions of this subsection shall occur.
 
8.           No Impairment:  The Corporation will not, by amendment of its
Articles of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issuance or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Corporation but will at
all times in good faith assist in the carrying out of all the provisions of this
Section 8 and in the taking of all such action as may be necessary or
appropriate in order to protect the conversion rights of the holders of the
Series E Preferred Stock against impairment or forfeiture.
 
9.           Consolidation, Merger, Etc.  In case the Corporation shall enter
into any consolidation, merger, combination or other transaction in which the
outstanding shares of Common Stock are exchanged for or changed into other stock
or securities, cash and/or any other property, then in any such case each share
of Series E Preferred Stock shall at the same time be similarly exchanged or
changed in an amount per share equal to the Conversion Rate times the aggregate
amount of stock, securities, cash and/or any other property (payable in kind),
as the case may be, into which or for which each share of Common Stock is
changed or exchanged.
 
 
10.         No Redemption.   Shares of Series E Preferred Stock shall not be
subject to redemption by the Corporation.
 
 
11.         Reserve of Common Shares. The Corporation shall at all times reserve
and keep available solely for the purpose of issuance upon conversion of Series
E Preferred Stock, as herein provided, such number of shares of Common Stock as
shall be issuable upon the conversion of all outstanding Series E Preferred
Stock.  All shares of Common Stock which may be issued upon conversion of the
shares of Series E Preferred Stock will, upon issuance by the Corporation, be
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges with respect to the issuance thereof.
 
 
12.         Expenses. The issuance of certificates representing shares of Common
Stock upon conversion of the Series E Preferred Stock shall be made to each
applicable shareholder without charge for any excise tax in respect of such
issuance. However, if any certificate is to be issued in a name other than that
of the holder of record of the Series E Preferred Stock so converted, the person
or persons requesting the issuance thereof shall pay to the Corporation the
amount of any excise tax which may be payable in respect of any transfer
involved in such issuance, or shall establish to the satisfaction of the
Corporation that such tax has been paid or is not due and payable.
 
4

--------------------------------------------------------------------------------


 
13.         Verification. Upon the occurrence of each adjustment or readjustment
of the Conversion Rate pursuant hereto, the Corporation at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof, cause independent public accountants of the Corporation to verify such
computation and prepare and furnish to each holder of Series E Preferred Stock
affected thereby a certificate setting forth such adjustment or readjustment and
showing in detail the facts upon which such adjustment or readjustment is based.
The Corporation shall, upon the written request at any time of any holder of
Series E Preferred Stock, furnish or cause to be furnished to such holder a
certificate setting forth (a) such adjustment or readjustment (b) the Conversion
Rate at the time in effect, and (c) the number of shares of Common Stock and the
amount, if any, of other property which at the time would be received upon the
conversion of his or her shares or Series E Preferred Stock.
 
14.         Limitations on Corporation; Shareholder Consent.  So long as any
shares of Series E Preferred Stock are outstanding, the Corporation shall not,
without the affirmative vote or the written consent as provided by law of 80% of
the holders of the outstanding shares of Series E Preferred Stock, voting as a
class, change the preferences, rights or limitations with respect to the Series
E Preferred Stock in any material respect prejudicial to the holders thereof.
 
15.         Fractional Shares.  Series E Preferred Stock may only be issued in
whole shares and not in fractions of a share. If any interest in a fractional
share of Series E Preferred Stock would otherwise be deliverable to a person
entitled to receive Series E Preferred Stock, the Corporation shall make
adjustment for such fractional share interest by rounding up to the next whole
share of Series E Preferred Stock.


16.         Record Holders.  The Corporation and its transfer agent, if any, for
the Series E Preferred Stock may deem and treat the record holder of any shares
of Series E Preferred Stock as reflected on the books and records of the
Corporation as the sole true and lawful owner thereof for all purposes, and
neither the Corporation nor any such transfer agent shall be affected by any
notice to the contrary.


IN WITNESS WHEREOF, the undersigned has executed this Certificate of
Designation, Powers, Preferences and Rights of Series E Preferred Stock this 3rd
day of December 2008.


OMNIRELIANT HOLDINGS, INC.
 
By:

 
Paul Morrison
 
Chief Executive Officer


 
5

--------------------------------------------------------------------------------

 

ANNEX A


NOTICE OF CONVERSION


(To be Executed by the Registered Holder in order to convert shares of the
Series __ Preferred Stock)


The undersigned hereby elects to convert the number of shares of the Series __
Preferred Stock indicated below, into shares of common stock, no par value per
share (the “Common Stock”), of OmniReliant Holdings, Inc., a Nevada corporation
(the “Corporation”), according to the conditions hereof, as of the date written
below. If shares are to be issued in the name of a person other than
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Corporation in accordance therewith. No fee will be charged to
the Holder for any conversion, except for such transfer taxes, if any.


Conversion calculations:


         Date to Effect Conversion

         _______________________
         Number of shares of Preferred Stock owned prior to Conversion
 
         _______________________
         Number of shares of Preferred Stock to be Converted


         _______________________
         Stated Value of shares of Preferred Stock to be Converted


         _______________________
         Number of shares of Common Stock to be Issued


         _______________________
         Applicable Set Price


         _______________________
         Number of shares of Preferred Stock subsequent to Conversion


         _______________________


[HOLDER]
 
By:
  
 
Name:
 
Title:


 
6

--------------------------------------------------------------------------------

 
 
Exhibit B


NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.


THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.
 
10% SECURED CONVERTIBLE NOTE DUE DECEMBER 31, 2009
OF
ABAZIAS, INC.
 
Original Principal Amount: Up to $500,000
 
Issuance Date:  August 12, 2008    
 
 
 
Tampa, Florida
 

 
For Value Received, ABAZIAS INC. a corporation duly organized and existing under
the laws of the State of Delaware (the “Corporation”), hereby promises to pay to
the order of OMNIRELIANT HOLDINGS, INC., or its registered assigns or
successors-in-interest (“Holder”) the principal sum of up Five Hundred Thousand
Dollars (U.S. $500,000.00), together with all accrued but unpaid interest
thereon, no later than December 31, 2009 ( the “Maturity Date”) to the extent
such principal amount and interest has not been repaid or converted into the
Corporation’s Common Stock, par value $0.001 per share (the “Common Stock”), in
accordance with the terms hereof.  The $500,000.00 shall be disbursed to the
Corporation from the Holder in accordance with the following funding schedule:
$250,000 on August 14, 2008 and $250,000 on or before September 14, 2008.
 
Interest on the unpaid and unconverted principal balance hereof shall accrue at
the rate of 10% per annum from the date of original issuance hereof (the
“Issuance Date”) until the same becomes due and payable on the Maturity Date, or
such earlier date upon acceleration or by conversion, redemption or repayment in
accordance with the terms hereof or of the other Agreements.  Interest on this
Note shall accrue daily commencing on the Issuance Date and shall be computed on
the basis of a 360-day year, 30-day months and actual days elapsed and shall be
payable in accordance with Section 1 hereof.  Unless otherwise agreed or
required by applicable law, payments will be applied first to any unpaid
collection costs, then to unpaid interest and fees and any remaining amount to
principal.


All payments of principal and interest on this Note shall be made in lawful
money of the United States of America by wire transfer of immediately available
funds to such account as the Holder may from time to time designate by written
notice in accordance with the provisions of this Note or by company check.  This
Note may not be prepaid in whole or in part except as otherwise provided
herein.  Whenever any amount expressed to be due by the terms of this Note is
due on any day which is not a Business Day (as defined below), the same shall
instead be due on the next succeeding day which is a Business Day.

 
 

--------------------------------------------------------------------------------

 


  For purposes hereof the following terms shall have the meanings ascribed to
them below:


“Bankruptcy Event” means any of the following events: (a) the Corporation or any
subsidiary commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Corporation or any subsidiary thereof; (b) there is commenced against the
Corporation or any subsidiary any such case or proceeding that is not dismissed
within 60 days after commencement; (c) the Corporation or any subsidiary is
adjudicated insolvent or bankrupt or any order of relief or other order
approving any such case or proceeding is entered; (d) the Corporation or any
subsidiary suffers any appointment of any custodian or the like for it or any
substantial part of its property that is not discharged or stayed within 60
days; (e) the Corporation or any subsidiary makes a general assignment for the
benefit of creditors; (f) the Corporation or any subsidiary fails to pay, or
states that it is unable to pay or is unable to pay, its debts generally as they
become due; (g) the Corporation or any subsidiary calls a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts; or (h) the Corporation or any subsidiary, by any act or failure to
act, expressly indicates its consent to, approval of or acquiescence in any of
the foregoing or takes any corporate or other action for the purpose of
effecting any of the foregoing.


“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.
 
 “Conversion Price” shall equal the greater of (i) $.50 or (ii) the closing bid
price of the Corporation’s shares of Common Stock on the date of the Conversion.
 
“Convertible Securities” means any convertible securities, warrants, options or
other rights to subscribe for or to purchase or exchange for, shares of Common
Stock.


 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“Per Share Selling Price” shall include the amount actually paid by any Person
for each share of Common Stock in a sale or issuance by the Corporation.  In the
event a fee is paid by the Corporation in connection with such transaction
directly or indirectly to such Person being sold or issued such securities or
its affiliates, any such fee shall be deducted from the selling price pro rata
to all shares sold in the transaction to arrive at the Per Share Selling
Price.  A sale of shares of Common Stock shall include the sale or issuance of
rights, options, warrants or convertible, exchangeable or exercisable securities
under which the Corporation is or may become obligated to issue shares of Common
Stock, and in such circumstances the Per Share Selling Price of the Common Stock
covered thereby shall also include the exercise, exchange or conversion price
thereof (in addition to the consideration received by the Corporation upon such
sale or issuance less the fee amount as provided above).  In case of any such
security issued in a Variable Rate Transaction or an MFN Transaction, the Per
Share Selling Price shall be deemed to be the lowest conversion or exercise
price at which such securities are converted or exercised or might have been
converted or exercised in the case of a Variable Rate Transaction, or the lowest
adjustment price in the case of an MFN Transaction, over the life of such
securities. If shares are issued for a consideration other than cash, the Per
Share Selling Price shall be the fair value of such consideration as determined
in good faith by independent certified public accountants mutually acceptable to
the Corporation and the Purchaser.


“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note, (ii) all accrued but unpaid interest hereunder, and (iii) any
default payments owing under the Agreements but not previously paid or added to
the Principal Amount.


“Principal Market” shall mean the OTC Bulletin Board or such other principal
market or exchange on which the Common Stock is then listed for trading.


“Securities Act” shall mean the Securities Act of 1933, as amended.


“Trading Day” shall mean a day on which there is trading on the Principal
Market.


“Underlying Shares” means the shares of Common Stock into which this Note are
convertible (including interest or principal payments in Common Stock as set
forth herein) in accordance with the terms hereof.
The following terms and conditions shall apply to this Note:


Section 1.  Interest Payments.  Subject to and in accordance with the terms of
this Section 1, on each Interest Payment Date the Corporation shall pay to the
Holder all interest accrued to date on the entire outstanding principal amount
of this Note (“Interest Amount”).  On such Interest Payment Date the Corporation
shall pay to the Holder an amount equal to such Interest Amount in satisfaction
of such obligation.

 
2

--------------------------------------------------------------------------------

 
 
Section 2. Conversion.
 
(a)(i) Voluntary Conversion Right.  Subject to the terms hereof and restrictions
and limitations contained herein, the Holder shall have the right, at such
Holder’s option, at any time after (i) the sale of substantially all of the
assets of the Company to the Holder and provided this Note has not been repaid ;
or (ii) an Event of Default;, and from time to time to convert the outstanding
Principal Amount under this Note in whole or in part by delivering to the
Corporation a fully executed notice of conversion in the form of conversion
notice attached hereto as Exhibit A (the “Conversion Notice”), which may be
transmitted by facsimile or electronic transmission.


(a)(ii) Post-Asset Sale Conversion.  In the event the Corporation sells
substantially all of its assets to the Holder and provided this Note has not
been repaid,  this Note shall automatically convert into outstanding shares of
the Corporation as follows; (i) If the Company consummates a merger or
acquisition with a company that was introduced to the Company by the Holder,
this Note shall automatically convert into twenty five percent (25%) of the
outstanding shares of the Corporation, on a fully diluted basis at the time of
Conversion.
 
(b) Common Stock Issuance upon Conversion.  Stock Certificates  The Corporation
will deliver to the Holder not later than two (2) Trading Days after the
Conversion Date, a certificate or certificates representing the number of shares
of Common Stock being acquired upon the conversion of this Note.


(c) Conversion Price Adjustments.
 
(i) Reserved.


(ii) Stock Dividends, Splits and Combinations.  If the Corporation or any of its
subsidiaries, at any time while this Note are outstanding (A) shall pay a stock
dividend or otherwise make a distribution or distributions on any equity
securities (including instruments or securities convertible into or exchangeable
for such equity securities) in shares of Common Stock, (B) subdivide outstanding
Common Stock into a larger number of shares, or (C) combine outstanding Common
Stock into a smaller number of shares, then the Conversion Price shall be
multiplied by a fraction, the numerator of which shall be the number of shares
of Common Stock outstanding before such event and the denominator of which shall
be the number of shares of Common Stock outstanding after such event. Any
adjustment made pursuant to this Section 2(c)(ii) shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision or combination.
 
(iii) Distributions. If the Corporation or any of its subsidiaries, at any time
while this Note are outstanding, shall distribute to all holders of Common Stock
evidences of its indebtedness or assets or cash or rights or warrants to
subscribe for or purchase any security of the Corporation or any of its
subsidiaries (excluding those referred to in Section 2(c)(i) above), then
concurrently with such distributions to holders of Common Stock, the Corporation
shall distribute to holders of this Note the amount of such indebtedness,
assets, cash or rights or warrants which the holders of Notes would have
received had all their Notes been converted into Common Stock at the Conversion
Price.
  
(iv) Common Stock Issuances.  For a period commencing on the date of the Note
and continuing at any time while the Note is outstanding, if the Corporation or
any of its subsidiaries (A) issues or sells any Common Stock or Convertible
Securities, or (B) directly or indirectly effectively reduces the conversion,
exercise or exchange price for any Convertible Securities which are currently
outstanding (other than pursuant to terms existing on the date hereof), at or to
an effective Per Share Selling Price (the “Lower Per Share Selling Price”) which
is less than the then applicable Conversion Price, then in each such case, the
Conversion Price in effect immediately prior to such issue or sale or record
date shall be automatically reduced effective concurrently with such issue or
sale to the Lower Per Share Selling Price (which figure shall be appropriately
and equitably adjusted as provided herein for stock splits, stock dividends, and
similar events).

 
3

--------------------------------------------------------------------------------

 
 
The foregoing provisions of this subsection shall not apply to issuances or
sales of (x) Common Stock upon conversion, exercise or exchange of Convertible
Securities outstanding on the issuance date hereof in accordance with the terms
in effect on such issuance date, (y) Common Stock or Convertible Securities
under the Corporation’s duly adopted stock option and bonus plans for employees
and directors, or (z) Common Stock or Convertible Securities issued in a
merger/acquisition transaction to which the Corporation is a party.  For the
purposes of the foregoing adjustments, in the case of the issuance of any
Convertible Securities, the maximum number of shares of Common Stock issuable
upon exercise, exchange or conversion of such Convertible Securities shall be
deemed to be outstanding, provided that no further adjustment shall be made upon
the actual issuance of Common Stock upon exercise, exchange or conversion of
such Convertible Securities. For purposes of this Section 2(c)(iv), if an event
occurs that triggers more than one of the above adjustment provisions, then only
one adjustment shall be made and the calculation method which yields the
greatest downward adjustment in the affected Conversion Price shall be used.


(v) Rounding of Adjustments. All calculations under this Section 2 or Section 1
shall be made to 4 decimal places for dollar amounts or the nearest 1/100th of a
share, as the case may be.
 
(vi) Notice of Adjustments. Whenever any affected Conversion Price is adjusted
pursuant to Section 2(c)(i), (ii) or (iii) above, the Corporation shall promptly
deliver to each holder of this Note, a notice setting forth the affected
Conversion Price after such adjustment and setting forth a brief statement of
the facts requiring such adjustment, provided that any failure to so provide
such notice shall not affect the automatic adjustment hereunder.


           (c) Reservation and Issuance of Underlying Securities.  The
Corporation covenants that it will at all times reserve and keep available out
of its authorized and unissued Common Stock solely for the purpose of issuance
upon conversion of this Note (including repayments in stock), free from
preemptive rights or any other actual contingent purchase rights of persons
other than the holders of this Note, not less than such number of shares of
Common Stock as shall be issuable (taking into account the adjustments under
this Section 2) upon the conversion of this Note hereunder in Common Stock
(including repayments in stock).  The Corporation covenants that all shares of
Common Stock that shall be so issuable shall, upon issue, be duly authorized,
validly issued, fully paid, nonassessable and freely tradable.
 
 (d) Cancellation.  After all of the Principal Amount (including accrued but
unpaid interest and default payments at any time owed on this Note) have been
paid in full or converted into Common Stock, this Note shall automatically be
deemed canceled and the Holder shall promptly surrender the Note to the
Corporation at the Corporation’s principal executive offices.
 
Section 3. Security for the Note.
 
This Note is secured by the security interest as set forth in the Security
Agreement.  This Note is subject to all of the terms and conditions thereof
including, but not limited to, the remedies specified therein.
 
Section 4. Defaults and Remedies.
 
(a) Events of Default.  An “Event of Default” is: (i) a default in payment of
any amount due hereunder which default continues for more than five (5) Business
Days after the due date thereof; (ii) a default in the timely issuance of
Underlying Shares upon and in accordance with terms hereof, which default
continues for five (5) Business Days after the Corporation has received written
notice informing the Corporation that it has failed to issue shares or deliver
stock certificates within the fifth day following the Conversion Date; (iii)
failure by the Corporation for fifteen (15) days after written notice has been
received by the Corporation to comply with any material provision of any of this
Note, (including without limitation the failure to issue the requisite number of
shares of Common Stock upon conversion hereof; (iv) a material breach by the
Corporation of its representations or warranties in the Security Agreement ; (v)
any default after any cure period under, or acceleration prior to maturity of,
any mortgage, indenture or instrument under which there may be issued or by
which there may be secured or evidenced any indebtedness for money borrowed by
the Corporation for in excess of $200,000 or for money borrowed the repayment of
which is guaranteed by the Corporation for in excess of $200,000, whether such
indebtedness or guarantee now exists or shall be created hereafter;
 
 
4

--------------------------------------------------------------------------------

 

           (b) Remedies.  If an Event of Default occurs and is continuing with
respect to any of this Note, the Holder may declare all of the then outstanding
Principal Amount of this Note and all other Notes held by the Holder, including
any interest due thereon, to be due and payable immediately, except that in the
case of an Event of Default arising from events described in clauses (v) and
(vi) of Section 4(a), this Note shall become due and payable without further
action or notice.
  
Section 5. Notice Procedures.  Any and all notices or other communications or
deliveries to be provided by the Holder hereunder, including, without
limitation, any Conversion Notice, shall be in writing and either (i) emailed or
(ii) delivered personally, by confirmed facsimile, or by a nationally recognized
overnight courier service to the Corporation at the facsimile telephone number
or address of the Corporation specified in the Security Agreement. Any and all
notices or other communications or deliveries to be provided by the Corporation
hereunder shall be in writing and either (x) emailed or (y) delivered
personally, by facsimile, or by a nationally recognized overnight courier
service addressed to the Holder at the facsimile telephone number or address of
the Holder appearing on the books of the Corporation, or if no such facsimile
telephone number or address appears, at the principal place of business of the
Holder. Any notice or other communication or deliveries hereunder shall be
deemed delivered (i) upon receipt, when emailed or delivered personally, (ii)
when sent by facsimile, upon receipt if received on a Business Day prior to 5:00
p.m. (Eastern Time), or on the first Business Day following such receipt if
received on a Business Day after 5:00 p.m. (Eastern Time) or (iii) upon receipt,
when deposited with a nationally recognized overnight courier service.
 
Section 6. General.
 
(a) Payment of Expenses.  The Corporation agrees to pay all reasonable charges
and expenses, including attorneys’ fees and expenses, which may be incurred by
the Holder in successfully enforcing this Note and/or collecting any amount due
under this Note.
 
(b) Amendment. Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Corporation and the Holder.
 
(c) Assignment, Etc.  The Holder may assign or transfer this Note to any
transferee only with the prior written consent of the Corporation, which may not
be unreasonably withheld or delayed, provided that (i) the Holder may assign or
transfer this Note to any of such Holder’s affiliates without the consent of the
Corporation and (ii) upon any Event of Default, the Holder may assign or
transfer this Note without the consent of the Corporation.  The Holder shall
notify the Corporation of any such assignment or transfer promptly. This Note
shall be binding upon the Corporation and its successors and shall inure to the
benefit of the Holder and its successors and permitted assigns.


        (d) No Waiver.  No failure on the part of the Holder to exercise, and no
delay in exercising any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by the Holder of any
right, remedy or power hereunder preclude any other or future exercise of any
other right, remedy or power. Each and every right, remedy or power hereby
granted to the Holder or allowed it by law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by the Holder
from time to time.
 
(e) Governing Law; Jurisdiction.  THIS NOTE WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA WITHOUT REGARD TO ANY CONFLICTS
OF LAWS PROVISIONS THEREOF THAT WOULD DEFER TO THE SUBSTANTIVE LAWS OF ANOTHER
JURISDICTION.  The Corporation irrevocably submits to the exclusive jurisdiction
of any State or Federal Court sitting in the State of Florida, County of
Hillsborough, over any suit, action, or proceeding arising out of or relating to
this Note.  The Corporation irrevocably waives, to the fullest extent permitted
by law, any objection which it may now or hereafter have to the laying of the
venue of any such suit, action, or proceeding brought in such a court and any
claim that suit, action, or proceeding has been brought in an inconvenient
forum.  The Corporation agrees that the service of process upon it mailed by
certified or registered mail (and service so made shall be deemed complete three
days after the same has been posted as aforesaid) or by personal service shall
be deemed in every respect effective service of process upon it in any such suit
or proceeding.  Nothing herein shall affect Holder’s right to serve process in
any other manner permitted by law.  The Corporation agrees that a final
non-appealable judgment in any such suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on such judgment or in any other
lawful manner.

 
5

--------------------------------------------------------------------------------

 


 (f) Replacement Notes.  This Note may be exchanged by Holder at any time and
from time to time for a Note or Notes with different denominations representing
an equal aggregate outstanding Principal Amount, as reasonably requested by
Holder, upon surrendering the same. No service charge will be made for such
registration or exchange.  In the event that Holder notifies the Corporation
that this Note has been lost, stolen or destroyed, a replacement Note identical
in all respects to the original Note (except for registration number and
Principal Amount, if different than that shown on the original Note), shall be
issued to the Holder, provided that the Holder executes and delivers to the
Corporation an agreement reasonably satisfactory to the Corporation to indemnify
the Corporation from any loss incurred by it in connection with the Note.


IN WITNESS WHEREOF, the Corporation has caused this Note to be duly executed on
the day and in the year first above written.
                                                                                                                               
ABAZIAS, INC.
                                                                                      
By:
   
Oscar Rodriguez
 
Chief Executive Officer


 
6

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF CONVERSION NOTICE
(To be executed by the Holder in order to convert a Note)


Re:    10% Convertible Note (“Note”) issued by ABAZIAS, INC. to OMNIRELIANT
HOLDINGS, INC. in the original principal amount of up to $500,000.00.


The undersigned hereby elects to convert the aggregate outstanding Principal
Amount (as defined in the Note) indicated below of this Note into shares of
Common Stock, par value $0.001 per share (the “Common Stock”), of ABAZIAS, INC.
(the “Corporation”) according to the conditions hereof, as of the date written
below.  If shares are to be issued in the name of a person other than
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Corporation in accordance therewith.


No fee will be charged to the holder for any conversion, except for such
transfer taxes, if any.  The undersigned represents as of the date hereof that,
after giving effect to the conversion of this Note pursuant to this Conversion
Notice, the undersigned will not exceed the “Restricted Ownership Percentage”
contained in Section 2(i) of this Note.  Capitalized terms used herein and not
otherwise defined shall have the meaning ascribed thereto in the Note.


To the extent the undersigned intends to sell the Underlying Shares issued to
the undersigned upon conversion of this Note pursuant to a Registration
Statement, the undersigned agrees to comply with all applicable prospectus
delivery requirements under the 1933 Act with respect to such sale.




Conversion information:           
 
                                        
                                                  
 
Date to Effect Conversion
                    
   
                                                  
 
                                        
                                                 
 
Aggregate Principal Amount
   
of Note Being Converted
                                                  
   
                                        
   
                                                 
 
Number of Shares of Common Stock to be Issued
     
                                                  
 
                                        
                                                  
 
Applicable Conversion Price
     
                                                 
 
                                        
                                                  
 
Signature
     
                                       
               
                                                 
 
Address

 
 
7

--------------------------------------------------------------------------------

 


Exhibit C


NOTE PURCHASE AGREEMENT


NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of August__, 2008, by and
between ABAZIAS, INC., a Delaware corporation (the “Company”), and OMNIRELIANT
HOLDINGS, INC., a Nevada corporation (the “Investor”).


A.           The Company wishes to sell to Investor, and Investor wishes to
purchase, upon the terms and subject to the conditions set forth in this
Agreement, a Convertible Secured Promissory Note, which shall accrue interest at
the rates set forth in the Convertible Secured Promissory Note, and which are
attached hereto as Exhibit A (the “Note”).


B.           The Company’s obligations under the Note, including without
limitation its obligation to make payments of principal thereof and interest
thereon, are secured by the assets of the Company, pursuant to the terms of a
Security Agreement in the form attached hereto as Exhibit B (the “Security
Agreement”).


c.           The Company has also entered into a Financing Agreement (the
“Financing Agreement”) with Merchants Mortgage and Trust (“Merchants”), pursuant
to which Merchants shall fund TimeShare Loans, Inc., a subsidiary of the Company
with no less than Five Million Dollars in financing in order to fund the loan
business of Subsidiary


In consideration of the mutual promises made herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and each Investor hereby agree as follows:


1.           PURCHASE AND SALE OF NOTES.


1.1           Closing.


Upon the terms and subject to the satisfaction or waiver of the conditions set
forth herein, the Company agrees to sell and Investor agrees to purchase a Note
with a principal amount of $500,000.  The date on which the closing of such
purchase and sale occurs (the “Closing”) is hereinafter referred to as the
“Closing Date”. The Closing will be deemed to occur at the offices of Sichenzia
Ross Friedman Ference LLP, 61 Broadway, New York, New York, or such other place
as the parties mutually agree upon, when (A) this Agreement and the other
Transaction Documents (as defined below) have been executed and delivered by the
Company and Investor, (B) each of the conditions to the Closing described in
this Agreement has been satisfied or waived as specified therein and (C) payment
of Investor’s Purchase Price (as defined below) payable with respect to the Note
being purchased by Investor at the Closing has been made by wire transfer of
immediately available funds.  At the Closing, the Company shall deliver to
Investor a duly executed instrument representing the Note purchased by such
Investor at the Closing.
 

--------------------------------------------------------------------------------


 
1.2           Certain Definitions.  When used herein, the following terms shall
have the respective meanings indicated:


“Affiliate” means, as to any Person (the “subject Person”), any other Person
(a) that directly or indirectly through one or more intermediaries controls or
is controlled by, or is under direct or indirect common control with, the
subject Person, (b) that directly or indirectly beneficially owns or holds ten
percent (10%) or more of any class of voting equity of the subject Person, or
(c) ten percent (10%) or more of the voting equity of which is directly or
indirectly beneficially owned or held by the subject Person. For the purposes of
this definition, “control” when used with respect to any Person means the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, through representation on
such Person’s board of directors or other management committee or group, by
contract or otherwise.


“Board of Directors” means the Company’s board of directors.


“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Principal Market is closed or on which banks in the City of New York are
required or authorized by law to be closed.


“Closing” and “Closing Date” have the respective meanings specified in Section
1.1 of this Agreement.


“Commission” means the Securities and Exchange Commission, and any successor
regulatory agency.


“Common Stock” means the common stock of the Company, no par value per share.


“Company Subsidiary” means the Subsidiary of the Company.


“Disclosure Documents” means all SEC Documents filed with the Commission at
least three (3) Business Days prior to the Execution Date.


“Environmental Law” means any federal, state, provincial, local or foreign law,
statute, code or ordinance, principle of common law, rule or regulation, as well
as any Permit, order, decree, judgment or injunction issued, promulgated,
approved or entered thereunder, relating to pollution or the protection, cleanup
or restoration of the environment or natural resources, or to the public health
or safety, or otherwise governing the generation, use, handling, collection,
treatment, storage, transportation, recovery, recycling, discharge or disposal
of hazardous materials.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.


“Event of Default” has the meaning specified in the Notes.
 
2

--------------------------------------------------------------------------------


 
“Exchange Act” means the Securities Exchange Act of 1934, as amended (or any
successor act), and the rules and regulations promulgated thereunder (or
respective successors thereto).


“Execution Date” means the date of this Agreement.


“GAAP” means U.S. generally accepted accounting principles, applied on a
consistent basis.  Accounting principles are applied on a “consistent basis”
when the accounting principles applied in a current period are comparable in all
material respects to those accounting principles applied in a preceding period.


“Governmental Authority” means any nation or government, any state, provincial
or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including, without limitation, any stock exchange, securities
market or self-regulatory organization.


“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, license or other directive
or requirement of any federal, state, county, municipal, parish, provincial or
other Governmental Authority or any department, commission, board, court, agency
or any other instrumentality of any of them.


“Lien” means, with respect to any Property, any lien, mortgage, pledge,
hypothecation, assignment, security interest, charge, easement or other
encumbrance.


“Material Adverse Effect” means an effect that is material and adverse to (i)
the consolidated business, properties, assets, operations, results of
operations, financial condition, credit worthiness or prospects of the Company
and the Company Subsidiary taken as a whole, (ii) the ability of the Company or
any Company Subsidiary to perform its material obligations under this Agreement
or the other Transaction Documents or (iii) the rights and benefits to which an
Investor is entitled under this Agreement or any of the other Transaction
Documents.
 
“Material Contracts” means, as to the Company and the Company Subsidiary, any
agreement required pursuant to Item 601 of Regulation S-B or Item 601 of
Regulation S-K, as applicable, promulgated under the Securities Act to be filed
as an exhibit to any report, schedule, registration statement or definitive
proxy statement filed or required to be filed by the Company with the Commission
under the Exchange Act or any rule or regulation promulgated thereunder, and any
and all material amendments, modifications, supplements, renewals or
restatements thereof.


“Pension Plan” means an employee pension benefit plan (as defined in ERISA)
maintained by the Company for employees of the Company or any of its Affiliates.
 
3

--------------------------------------------------------------------------------


 
 “Person” means any individual, corporation, trust, association, company,
partnership, joint venture, limited liability company, joint stock company,
Governmental Authority or other entity.


“Principal Market” means the American Stock Exchange or the principal exchange,
market or quotation system on which the Common Stock is then listed, traded or
quoted.


“Property” means property and/or assets of all kinds, whether real, personal or
mixed, tangible or intangible (including, without limitation, all rights
relating thereto).


“Purchase Price” means, with respect to the Notes purchased at the Closing, the
original principal amount of the Note purchased at the Closing.


“SEC Documents” means all reports, schedules, registration statements and
definitive proxy statements filed (or required to be filed) by the Company with
the Commission.


“Securities Act” has the meaning specified in the recitals of this Agreement.


“Subsidiary” means, with respect to any Person, any corporation or other entity
of which at least a majority of the outstanding shares of stock or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors (or Persons performing similar functions) of
such corporation or entity (regardless of whether or not at the time, in the
case of a corporation, stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more of its Subsidiary or by such Person and one or more of its
Subsidiary.


“Termination Date” means the first date on which there are no Notes outstanding.
 
“Transaction Documents” means (i) this Agreement, (ii) the Note, (iii) the
Security Agreement, and (iv) all other agreements, documents and other
instruments executed and delivered by or on behalf of the Company or any of its
officers at the Closing.


1.3           Other Definitional Provisions.  All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined.  The words “hereof”, “herein” and “hereunder” and words of similar
import contained in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement.


2.           REPRESENTATIONS AND WARRANTIES OF INVESTOR.


Investor (with respect to itself only) hereby represents and warrants to the
Company and agrees with the Company that, as of the Execution Date:
 
4

--------------------------------------------------------------------------------


 
2.1           Authorization; Enforceability.  Such Investor is duly and validly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization as set forth below such
Investor’s name on the signature page hereof with the requisite corporate power
and authority to purchase the Note to be purchased by it hereunder and to
execute, deliver and to consummate the transactions contemplated by, this
Agreement and the other Transaction Documents to which it is a party and
otherwise to carry out its obligations thereunder. This Agreement constitutes,
and upon execution and delivery thereof, each other Transaction Document to
which such Investor is a party will constitute, such Investor’s valid and
legally binding obligation, enforceable in accordance with its terms, subject to
(i) applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws of general application relating to or affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity.


2.2           No Conflicts.  The execution and performance of this Agreement and
the other Transaction Documents to which it is a party do not conflict in any
material respect with any agreement to which such Investor is a party or is
bound, any court order or judgment applicable to such Investor, or the
constituent documents of such Investor.
 
2.3           Fees. Such Investor has not agreed to pay any compensation or
other fee, cost or related expenditure to any underwriter, broker, agent or
other representative in connection with the transactions contemplated hereby.
 
2.4.          Accredited Investor. As the date hereof, the Investor warrants
that it is either: (i) an “accredited investor” as defined in Rule 501(a)(1),
(a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a “qualified
institutional buyer” as defined in Rule 144A(a) under the Securities Act.  Such
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Exchange Act.
 
 
2.5.          Restricted Securities. The Notes or underlying securities may only
be disposed of in compliance with state and federal securities laws. In
connection with any transfer of any underlying securities Securities to the
Transaction Documents, the Company may require the transferor thereof to provide
to the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act.  As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement.
 
The Purchasers agree to the imprinting, so long as is required by this Section
2.5, of a legend on any of the Securities in the following form:


[NEITHER] THESE SECURITIES [NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
[EXERCISABLE] [CONVERTIBLE]] HAVE BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
[EXERCISE] [CONVERSION] OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
5

--------------------------------------------------------------------------------


 
2.6           No Reliance.  The Investor has not relied upon the Company or its
directors and officers, or the Company’s legal counsel or advisors for
investment, legal or tax advice, including advice with respect to the hold
periods and resale restrictions imposed upon the Notes by the securities
legislation in the jurisdiction in which the Investor resides, and has, if
desired, in all cases sought the advice of the Investor’s own personal
investment advisor, legal counsel and tax advisors, and the Investor is either
experienced in or knowledgeable with regard to the affairs of the Company or,
either alone or with its professional advisors, is capable by reason of
knowledge and experience in financial and business matters in general, and
investments in particular, of evaluating the merits and risks of an investment
in the Notes, and it is able to bear the economic risk of an investment in the
Notes and can otherwise be reasonably assumed to have the capacity to protect
its own interest in connection with the investment.
 
           2.7           Disclosure of Information. Such Investor has had an
opportunity to receive all information related to the Company requested by it
and to ask questions of and receive answers from the Company regarding the
Company, its business and the terms and conditions of the offering of the Notes.


           2.8           Purchase Entirely for Own Account. The Note to be
received by such Investor hereunder will be acquired for such Investor’s own
account, not as nominee or agent, and not with a view t the resale or
distribution of any part thereof in violation of the 1933 Act, and such Investor
has no present intention of selling, granting any participation in, or otherwise
distributing the same in violation of the 1933 Act without prejudice, however,
to such Investor’s right at all times to sell or otherwise dispose of all or any
part of such Note in compliance with applicable federal and state securities
laws. Nothing contained herein shall be deemed a representation or warranty by
such Investor to hold the Note for any period of time. Such Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered


3.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  Except as set forth
in the SEC Documents, the Company hereby represents and warrants to each
Investor and agrees with each Investor that, as of the Execution Date:


3.1           Organization, Good Standing and Qualification.  Each of the
Company and the Company Subsidiary is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization and has all requisite power and authority to carry on its business
as now conducted.  Each of the Company and the Company Subsidiary is duly
qualified to transact business and is in good standing in each jurisdiction in
which it conducts business except where the failure so to qualify has not had or
would not reasonably be expected to have a Material Adverse Effect.
 
6

--------------------------------------------------------------------------------


 
3.2           Authorization; Consents.  The Company has the requisite corporate
power and authority to enter into and perform its obligations under the
Transaction Documents. Each Company Subsidiary has the requisite power and
authority to enter into and perform its obligations under the Security
Agreement. All corporate action on the part of the Company by its officers,
directors and stockholders necessary for the authorization, execution and
delivery of, and the performance by the Company of its obligations under, the
Transaction Documents has been taken, and no further consent or authorization of
the Company, its Board of Directors, stockholders, any Governmental Authority or
any other Person is required (pursuant to any rule of the Principal Market or
otherwise). All corporate action on the part of each Company Subsidiary by its
officers, directors, stockholders, members or governors necessary for the
authorization, execution and delivery of, and the performance by such Company
Subsidiary of its obligations under the Security Agreement has been taken.  The
Board of Directors has determined that the sale and issuance of the Notes, and
the consummation of the other transactions contemplated hereby and by the other
Transaction Documents, are in the best interests of the Company.


3.3           Enforcement.  This Agreement has been duly executed and delivered
by the Company, and at the Closing, each of the Company and the Company
Subsidiary will have duly executed and delivered each of the other Transaction
Documents to which such entity is a party.  This Agreement constitutes, and at
the Closing, each of the other Transaction Documents to which the Company or any
of the Company Subsidiary is a party will constitute, the valid and legally
binding obligations of the Company and the Company Subsidiary, enforceable
against the Company and the Company Subsidiary in accordance with their
respective terms, subject to (i) applicable bankruptcy, insolvency, fraudulent
transfer, moratorium, reorganization or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity.


3.4           Disclosure Documents; Agreements; Financial Statements; Other
Information.  The Company is subject to the reporting requirements of the
Exchange Act and the Company has filed with the Commission all SEC Documents
that the Company was required to file with the Commission on or after December
31, 2006.  The Company is not aware of any event occurring or expected to occur
on or prior to the Closing Date that would require the filing of, or with
respect to which the Company intends to file, a Form 8-K after the
Closing.  Each SEC Document filed on or after December 31, 2006, as of the date
of the filing thereof with the Commission (or if amended or superseded by a
filing prior to the Execution Date, then on the date of such amending or
superseding filing), complied in all material respects with the requirements of
the Securities Act or Exchange Act, as applicable, and the rules and regulations
promulgated thereunder and, as of the date of such filing (or if amended or
superseded by a filing prior to the Execution Date, then on the date of such
filing), such SEC Document (including all exhibits and schedules thereto and
documents incorporated by reference therein) did not, contain an untrue
statement of material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  To the best of the
Company’s knowledge, all documents required to be filed as exhibits to the SEC
Documents filed on or after December 31, 2006 have been filed as
required.  Except as set forth in the Disclosure Documents, the Company has no
liabilities, contingent or otherwise, other than liabilities incurred in the
ordinary course of business which, under GAAP, are not required to be reflected
in the financial statements included in the Disclosure Documents and which,
individually or in the aggregate, are not material to the consolidated business
or financial condition of the Company and the Company Subsidiary taken as a
whole.  As of their respective dates, the financial statements of the Company
included in the SEC Documents filed on or after December 31, 2006 complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the Commission with respect thereto. Such
financial statements have been prepared in accordance with GAAP consistently
applied at the times and during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end
adjustments).  The Company will prepare the financial statements to be included
in any reports, schedules, registration statements and definitive proxy
statements that the Company is required to file or files with the Commission
after the date hereof in accordance with GAAP (except in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements).
 
7

--------------------------------------------------------------------------------


 
3.5           Due Authorization; Valid Issuance.  The Note is duly authorized
and, when issued, sold and delivered in accordance with the terms of this
Agreement, will be duly and validly issued, free and clear of any Liens imposed
by or through the Company.


3.6           No Conflict; No Violation.  Neither the Company nor any Company
Subsidiary is in violation of any provisions of its charter, bylaws or any other
governing document.  Neither the Company nor any Company Subsidiary is in
violation of or in default (and no event has occurred which, with notice or
lapse of time or both, would constitute a default) under any provision of any
instrument or contract to which it is a party or by which it or any of its
Property is bound, or in violation of any provision of any Governmental
Requirement applicable to the Company or any Company Subsidiary.  The execution,
delivery and performance of this Agreement and the other Transaction Documents
and the consummation of the transactions contemplated hereby and thereby will
not result in any violation of any provisions of the Company’s or any Company
Subsidiary’s charter, bylaws or any other governing document or in a default
under any provision of any instrument or contract to which the Company or
Company Subsidiary is a party or by which it or any of its Property is bound, or
in violation of any provision of any Governmental Requirement applicable to the
Company or Company Subsidiary or be in conflict with or constitute, with or
without the passage of time and giving of notice, either a default under any
such provision, instrument or contract or an event which results in the creation
of any Lien upon any assets of the Company or of any Company Subsidiary or the
triggering of any preemptive rights or rights of first refusal or first offer.


3.7           Fees.  The Company is not obligated to pay any brokers, finders or
financial advisory fees or commissions to any underwriter, broker, agent or
other representative in connection with the transactions contemplated hereby.
The Company will indemnify and hold harmless such Investor from and against any
claim by any person or entity alleging that such Investor is obligated to pay
any such compensation, fee, cost or related expenditure in connection with the
transactions contemplated hereby.
 
8

--------------------------------------------------------------------------------


 
3.8           Foreign Corrupt Practices.  Neither the Company, any Company
Subsidiary nor, to the knowledge of the Company, any director, officer, agent,
employee or other person acting on behalf of the Company or any Company
Subsidiary, has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity,
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee, or (iii) violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.


3.9           Employee Matters.  There is no strike, labor dispute or union
organization activities pending or, to the knowledge of the Company, threatened
between the Company or any Company Subsidiary and any of their employees.  Other
than as set forth in the Disclosure Documents, no employees of the Company or
any Company Subsidiary belong to any union or collective bargaining unit. The
Company and each Company Subsidiary has complied in all material respects with
all applicable federal and state equal opportunity and other laws related to
employment.


3.10         Environment.  Except as disclosed in the Disclosure Documents, the
Company and the Company Subsidiary have no liabilities under any Environmental
Law, nor, to the Company's knowledge, do any factors exist that are reasonably
likely to give rise to any such liability, affecting any of the properties owned
or leased by the Company or any Company Subsidiary that, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect.  Neither the Company nor any Company Subsidiary has violated any
Environmental Law applicable to it now or previously in effect, other than such
violations or infringements that, individually or in the aggregate, have not had
and would not reasonably be expected to have a Material Adverse Effect.
 
3.11         ERISA.  The Company does not maintain or contribute to, or have any
obligation under, any Pension Plan.  The Company is in compliance in all
material respects with the presently applicable provisions of ERISA and the
United States Internal Revenue Code of 1986, as amended, with respect to each
Pension Plan except in any such case for any such matters that, individually or
in the aggregate, have not had, and would not reasonably be expected to have, a
Material Adverse Effect.


3.12         Transfer Taxes. No transfer or other taxes (other than income
taxes) are required to be paid in connection with the issuance and sale of any
of the Notes.


3.13         Use of Proceeds. The net proceeds of the sale of the Note A
hereunder shall be used by the Company for working capital.  The net proceeds of
the sale of Note B hereunder shall be used by the Company to fund Fifteen
percent (15.0%) of the loan issued by TimeShare Loans, Inc. under the Financing
Agreement.
 
9

--------------------------------------------------------------------------------


 
4.           COVENANTS OF THE COMPANY AND EACH INVESTOR.


4.1           Filings and Disclosure Reports.  The Company agrees with each
Investor that the Company will:
 
(a)           on or prior to 8:30 a.m. (eastern time) on the fourth Business Day
following the Execution Date, if required, issue a press release disclosing the
material terms of this Agreement and the other Transaction Documents and the
transactions contemplated hereby and thereby, and


(b)           if required, on or prior to 5:00 p.m. (eastern time) on the fourth
Business Day following the Execution Date, file with the Commission a Current
Report on Form 8-K disclosing the material terms of and including as exhibits
this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby; provided, however, that each Investor shall
have a reasonable opportunity to review and comment on any such press release,
if required, or Form 8-K prior to the issuance or filing thereof; and provided,
further, that if the Company fails to issue a press release disclosing the
material terms of this Agreement and the other Transaction Documents within the
time frames described herein, if required to be filed, any Investor may issue a
press release disclosing such information subject to notice to, and consent by,
the Company, which consent shall not be unreasonably withheld.  Thereafter, the
Company shall timely file any filings and notices required by the Commission or
applicable law with respect to the transactions contemplated hereby.


4.2           Existence and Compliance.  The Company agrees that it will, and
will cause each Company Subsidiary to, while Investor holds the Note:
 
(a)           maintain its corporate existence in good standing;


(b)           comply with all Governmental Requirements applicable to the
operation of its business, except for instances of noncompliance that are
immaterial;


(c)           comply with all agreements, documents and instruments binding on
it or affecting its Properties or business, including, without limitation, all
Material Contracts, except for instances of noncompliance that are immaterial;


(d)           timely file with the Commission all reports required to be filed
pursuant to the Exchange Act and refrain from terminating its status as an
issuer required by the Exchange Act to file reports thereunder even if the
Exchange Act or the rules or regulations thereunder would permit such
termination; and
 
(f)           ensure that the Common Stock is at all times quoted on the
Principal Market.
 
4.3           Notice of Event of Default.  Upon the occurrence of an Event of
Default, the Company shall (i) notify Investor of the nature of such Event of
Default as soon as practicable (but in no event later than one Business Day
after the Company becomes aware of such Event of Default), and (ii) not later
than two Business Days after delivering such notice to Investor, issue a press
release disclosing such Event of Default and take such other actions as may be
necessary to ensure that none of the Investors are in the possession of
material, nonpublic information as a result of receiving such notice from the
Company.
 
10

--------------------------------------------------------------------------------


 
5.           CONDITIONS TO CLOSING.


5.1           Conditions to Investors’ Obligations at the Closing.  Investor’s
obligations to effect the Closing, including without limitation its obligation
to purchase its Note at the Closing, are conditioned upon the fulfillment (or
waiver by such Investor in its sole and absolute discretion) of each of the
following events as of the Closing Date, and the Company shall use commercially
reasonable efforts to cause each of such conditions to be satisfied:


 
5.1.1
the representations and warranties of the Company set forth in this Agreement
and in the other Transaction Documents shall be true and correct in all material
respects as of such date as if made on such date (except that to the extent that
any such representation or warranty relates to a particular date, such
representation or warranty shall be true and correct in all material respects as
of that particular date);



 
5.1.2
the Company shall have complied with or performed in all material respects all
of the agreements, obligations and conditions set forth in this Agreement and in
the other Transaction Documents that are required to be complied with or
performed by the Company on or before the Closing;



 
5.1.3
the Company shall have executed and delivered to Investor the Note being
purchased by Investor at the Closing;



 
5.1.4
the Company shall have delivered to Investor resolutions passed by its Board of
Directors to authorize the transactions contemplated hereby and by the other
Transaction Documents;



 
5.1.5
there shall have occurred no material adverse change in the Company’s
consolidated business or financial condition since the date of the Company’s
most recent financial statements contained in the Disclosure Documents;



 
5.1.6
there shall be no injunction, restraining order or decree of any nature of any
court or Governmental Authority of competent jurisdiction that is in effect that
restrains or prohibits the consummation of the transactions contemplated hereby
and by the other Transaction Documents.



 
5.1.7
Investor shall have approved the Financing Agreement and confirmed that
Merchants has agreed to fund the Company with a revolving line of credit of no
less than Five Million Dollars ($5,000,000).



11

--------------------------------------------------------------------------------




5.2           Conditions to Company’s Obligations at the Closing.  The Company’s
obligations to effect the Closing with Investor are conditioned upon the
fulfillment (or waiver by the Company in its sole and absolute discretion) of
each of the following events as of the Closing Date:


 
5.2.1
the representations and warranties of Investor set forth in this Agreement and
in the other Transaction Documents to which it is a party shall be true and
correct in all material respects as of such date as if made on such date (except
that to the extent that any such representation or warranty relates to a
particular date, such representation or warranty shall be true and correct in
all material respects as of that date);



 
5.2.2
Investor shall have complied with or performed all of the agreements,
obligations and conditions set forth in this Agreement that are required to be
complied with or performed by such Investor on or before the Closing;



 
5.2.3
there shall be no injunction, restraining order or decree of any nature of any
court or Governmental Authority of competent jurisdiction that is in effect that
restrains or prohibits the consummation of the transactions contemplated hereby
and by the other Transaction Documents;



 
5.2.4
Investor shall have executed each Transaction Document to which it is a party
and shall have delivered the same to the Company; and

 
 
5.2.5
Investor shall have tendered the Purchase Price for the Note being purchased by
it at the Closing by wire transfer of immediately available funds pursuant to
the wiring instructions set forth on Exhibit C.

 
6.
MISCELLANEOUS.



6.1           Survival; Severability.  The representations, warranties,
covenants and indemnities made by the parties herein and in the other
Transaction Documents shall survive the Closing notwithstanding any due
diligence investigation made by or on behalf of the party seeking to rely
thereon. In the event that any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that in such case the parties shall negotiate in good faith
to replace such provision with a new provision which is not illegal,
unenforceable or void, as long as such new provision does not materially change
the economic benefits of this Agreement to the parties.
 
12

--------------------------------------------------------------------------------


 
6.2           No Reliance.  Each party acknowledges that (i) it has such
knowledge in business and financial matters as to be fully capable of evaluating
this Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby, (ii) it is not relying on any advice or
representation of any other party in connection with entering into this
Agreement, the other Transaction Documents or such transactions (other than the
representations made in this Agreement or the other Transaction Documents),
(iii) it has not received from any other party any assurance or guarantee as to
the merits (whether legal, regulatory, tax, financial or otherwise) of entering
into this Agreement or the other Transaction Documents or the performance of its
obligations hereunder and thereunder, and (iv) it has consulted with its own
legal, regulatory, tax, business, investment, financial and accounting advisors
to the extent that it has deemed necessary, and has entered into this Agreement
and the other Transaction Documents based on its own independent judgment and,
if applicable, on the advice of such advisors, and not on any view (whether
written or oral) expressed by any other party.


6.3           Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed under the laws of the State of New York applicable to contracts
made and to be performed entirely within the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City and County of New York for the adjudication
of any dispute hereunder or any other Transaction Document or in connection
herewith or therewith or with any transaction contemplated hereby or thereby,
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.


6.4           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and permitted assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement. Investor may assign its rights
and obligations hereunder in connection with any sale or transfer of the Notes
in accordance with the terms hereof and of the other Transaction Documents, as
long as, as a condition precedent to such transfer, the transferee executes an
acknowledgment agreeing to be bound by the applicable provisions of this
Agreement, in which case the term “Investor” shall be deemed to refer to such
transferee as though such transferee were an original signatory hereto.  The
Company may not assign its rights or obligations under this Agreement.


6.5           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.  This Agreement may be
executed and delivered by facsimile transmission.
 
13

--------------------------------------------------------------------------------


 
6.6           Headings.  The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.


6.7           Notices.  Any notice, demand or request required or permitted to
be given by the Company or the Investor pursuant to the terms of this Agreement
shall be in writing and shall be deemed delivered (i) when delivered personally
or by verifiable facsimile transmission, unless such delivery is made on a day
that is not a Business Day, in which case such delivery will be deemed to be
made on the next succeeding Business Day, (ii) on the next Business Day after
timely delivery to an overnight courier and (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid), addressed as follows:


If to the Company:


Abazias, Inc.
______________
______________
Attn:
Tel:
Fax:


with a copy (which shall not constitute notice) to:


______________
______________
______________
Attn:
Tel:
Fax:


and if to Investor, to such address for such Investor as shall appear on the
signature page hereof executed by Investor, or as shall be designated by
Investor in writing to the Company in accordance with this Section 6.7.


6.8           Expenses.  The Company and each Investor shall pay all costs and
expenses that it incurs in connection with the negotiation, execution, delivery
and performance of this Agreement or the other Transaction Documents.


6.9           Entire Agreement; Amendments.  This Agreement and the other
Transaction Documents constitute the entire agreement between the parties with
regard to the subject matter hereof and thereof, superseding all prior
agreements or understandings, whether written or oral, between or among the
parties.  No amendment, modification or other change to this Agreement or waiver
of any agreement or other obligation of the parties under this Agreement may be
made or given unless such amendment, modification or waiver is set forth in
writing and is signed by the Company and by the holders of a majority of the
aggregate principal of the Notes then outstanding.   Any waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.


[Signature Pages to Follow]

 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first-above written.


ABAZIAS, INC.


By:          _______________________________
Oscar Rodriguez
Chief Executive Officer


OMNIRELIANT HOLDINGS, INC.


By:          _______________________________
Paul Morrison
Chief Executive Officer


Principal Amount of Note Purchased at Closing:                       $250,000 on
August __, 2008
$250,000 on September __, 2008


ADDRESS:


14375 Myerlake Circle
Clearwater, FL 33760
Attention Paul Morrison

 

--------------------------------------------------------------------------------

 
 
Exhibit D-1


EXECUTIVE EMPLOYMENT AGREEMENT


This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated December 3, 2008 by
and between Abazias.com, Inc., a Nevada corporation (the “Company”), and Oscar
Rodriguez, an individual (the “Executive”).


The Company, a wholly owned subsidiary of OmniReliant Holdings, Inc.
(“OmniReliant”), desires to employ the Executive, and the Executive wishes to
accept such employment with the Company, upon the terms and conditions set forth
in this Agreement.


NOW THEREFORE, in consideration of the foregoing facts and mutual agreements set
forth below, the parties, intending to be legally bound, agree as follows:


1.           Employment.  The Company hereby agrees to employ Executive, and
Executive hereby accepts such employment and agrees to perform Executive’s
duties and responsibilities in accordance with the terms and conditions
hereinafter set forth.


1.1           Duties and Responsibilities. Executive shall serve as President
and Chief Executive Officer of the Company.  During the Employment Term (as
defined below), Executive shall perform all duties and accept all
responsibilities incident to such positions and other appropriate duties as may
be assigned to Executive by the Company’s Board of Directors from time to
time.  The Company shall retain full direction and control of the manner, means
and methods by which Executive performs the services for which she is employed
hereunder and of the place or places at which such services shall be rendered;
provided, however, that the Company recognizes that Employee has significant
background and experience in day-to-day operations of the business of the
Company and, absent a compelling reason, will not interfere with Employee’s
decisions concerning these matters.


1.2           Employment Term.  The term of this Agreement shall commence as of
[_________] (the “Effective Date”) and shall continue for twenty-four (24)
months, unless earlier terminated in accordance with Section 4 hereof.  The term
of Executive’s employment shall be automatically renewed for successive one (1)
year periods until the Executive or the Company delivers to the other party a
written notice of their intent not to renew the Employment Term, such written
notice to be delivered at least thirty (30) days prior to the expiration of the
then-effective Employment Term.  Upon termination by the Company, Executive is
entitled to termination payments pursuant to Section 4 hereof.  The period
commencing as of the Effective Date and ending twenty-four (24) months
thereafter or such later date to which the term of Executive’s employment under
the Agreement shall have been extended by mutual written Agreement is referred
to herein as the “Employment Term.”


1.3           Extent of Service.  During the Employment Term, Executive agrees
to use Executive’s best efforts to carry out the duties and responsibilities
under Section 1.1 hereof and shall devote such time Executive deems is
reasonably necessary to perform his duties hereunder.  To that end, the Company
acknowledges and agrees that Executive may dedicate some of his business time to
other ventures that do not compete directly with the business of the Company and
that doing so shall not be a violation of Executive’s obligations under this
Agreement.

 
 

--------------------------------------------------------------------------------

 


1.4           Base Salary.  The Company shall pay Executive a base salary (the
“Base Salary”) at the annual rate of One Hundred Thousand Dollars per year
($100,000.00), payable at such times as the Company customarily pays its other
senior level executives (but in any event no less often than monthly).


1.5           Bonus. It is hereby acknowledged, Executive shall be eligible for
an annual bonus based on performance of the Company. The Board of Directors of
the Company will use its discretion to determine Bonus amount based on sales,
gross margin, EBITDA, operating profits amongst other non-financial
consideration.


1.6           Incentive Compensation.  In the event the Company sells for in
excess of Fifteen Million Dollars ($15,000,000) in cash within two (2) years of
the Closing Date, as that term is defined in the Securities Purchase Agreement
by and between the OmniReliant, Abazias, Inc. and Abazias.com, Inc., the
Executive shall receive additional compensation. The additional compensation
will be fifty percent (50%) of every dollar over Fifteen Million dollars
($15,000,000) in cash and up to Seventeen Million dollars ($17,000,000) and
Seven and One half percent (7.5%) of the cash in excess of $17,000,000 (the
“Incentive Compensation”).


1.7           Other Benefits.  During the Employment Term, Executive shall be
entitled to participate in all employee benefit plans and programs made
available to OmniReliant’s senior level executives as a group or to its
employees generally, as such plans or programs may be in effect from time to
time, including, without limitation, medical, dental, short-term and long-term
disability and life insurance plans, accidental death and dismemberment
protection and travel accident insurance.  Executive shall be provided office
space and staff assistance appropriate for Executive’s position and adequate for
the performance of his duties.


1.8           Miscellaneous.  Executive shall be provided with reimbursement of
expenses related to Executive’s employment by the Company.  Executive shall be
entitled to vacation and holidays in accordance with the Company’s normal
personnel policies for senior level executives.


1.9     Sign On Bonus.   At Effective Date, Executive shall be paid Three
Hundred and Eleven Thousand Three Hundred Dollars ($311,300.00) as a sign on
bonus.


2.           Confidential Information.  Executive recognizes and acknowledges
that by reason of Executive’s employment by and service to the Company before,
during and, if applicable, after the Employment Term, Executive will have access
to certain confidential and proprietary information relating to the Company’s
business, which may include, but is not limited to, trade secrets, trade
“know-how,” product development techniques and plans, customer lists and
addresses, cost and pricing information, strategy and programs, computer
programs and software and financial information (collectively referred to as
“Confidential Information”).  Executive acknowledges that such Confidential
Information is a valuable and unique asset of the Company.  Executive covenants
that he will not, unless expressly authorized in writing by the Board of
Directors, at any time during the course of Executive’s employment use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation except in connection with the performance of
Executive’s duties for the Company and in a manner consistent with the Company’s
policies regarding Confidential Information.

 
2

--------------------------------------------------------------------------------

 


Executive also covenants that at any time after the termination of such
employment, directly or indirectly, he will not use any Confidential Information
or divulge or disclose any Confidential Information to any person, firm or
corporation, unless such information is in the public domain through no fault of
Executive or except when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order Executive to divulge, disclose or
make accessible such information.


All written Confidential Information (including, without limitation, in any
computer or other electronic format) which comes into Executive’s possession
during the course of Executive’s employment shall remain the property of the
Company.  Upon termination of Executive’s employment, the Executive agrees to
return immediately to the Company all written Confidential Information
(including, without limitation, in any computer or other electronic format) in
Executive’s possession.


3.           Non-Competition; Non-Solicitation.


3.1           Non-Compete.  The Executive hereby covenants and agrees that
during the term of this Agreement, the Executive will not, without the prior
written consent of the Company, directly or indirectly, on his own behalf or in
the service or on behalf of others, whether or not for compensation, engage in
any business activity, or have any interest in any person, firm, corporation or
business, through a subsidiary or parent entity or other entity (whether as a
shareholder, agent, joint venturer, security holder, trustee, partner,
consultant, creditor lending credit or money for the purpose of establishing or
operating any such business, partner or otherwise) with any Competing Business
in the Covered Area.  For the purpose of this Agreement, (i) “Competing
Business” means the sale, trade, import or export, via the internet, wholesale,
retail and any other channels not exclusively named herein, of diamonds and
jewelry.  and (ii) “Covered Area” means all geographical areas of the United
States, South America, and other foreign jurisdictions where Company then has
offices and/or sells its products directly or indirectly through distributors
and/or other sales agents.    Notwithstanding the foregoing, the Executive may
own shares of companies whose securities are publicly traded, so long as such
securities do not constitute more than five percent (5%) of the outstanding
securities of any such company.


3.2           Non-Solicitation.  The Executive hereby covenants and agrees that
during the term of this Agreement, the Executive will not divert any business of
the Company or any customers or suppliers of the Company and/or the Company’s
business to any other person, entity or competitor, or induce or attempt to
induce, directly or indirectly, any person to leave his or her employment with
the Company.


3.3           Remedies.  The Executive acknowledges and agrees that his
obligations provided herein are necessary and reasonable in order to protect the
Company and their respective business and the Executive expressly agrees that
monetary damages would be inadequate to compensate the Company for any breach by
the Executive of his covenants and agreements set forth herein.  Accordingly,
the Executive agrees and acknowledges that any such violation or threatened
violation of this Section 3 will cause irreparable injury to the Company and
that, in addition to any other remedies that may be available, in law, in equity
or otherwise, the Company shall be entitled to obtain injunctive relief against
he threatened breach of this Section 3 or the continuation of any such breach by
the Executive without the necessity of proving actual damages.

 
3

--------------------------------------------------------------------------------

 


4.           Termination.


4.1           By Company.


(a)                The Company may terminate Executive's employment prior to the
expiration of the Term (“Termination”).  If such termination by the Company is
for any reason other than a Termination for Cause (as defined in Section 4.1(b)
hereof), or Executive’s death or disability, then:
(i)         all unvested options, warrants and other equity grants shall vest
immediately,


(ii)        Executive shall be entitled to a continuation of health and other
medical benefits and coverage at the cost and expense of the Company for a
period of not less than eighteen (18) months, in consideration for all of which
the parties hereto shall exchange mutual releases of claims,


(iii)       Executive shall be entitled to retain the signing bonus issued
pursuant to Section 1.9 above, and


(iv)       Executive shall be entitled to receive Incentive Compensation
pursuant to Section 1.6.


(b)  For purposes of this Agreement, the term "Termination for Cause" means, a
termination by reason of any of the following:


(i)  Executive’s conviction of or entrance of a plea of guilty or nolo
contendere to a felony; or
 
(ii)  Executive is engaging or has engaged in material fraud, material
dishonesty, or other acts of willful and continued misconduct in connection with
the business affairs of the Company;
 
provided, however, that (x) no conduct by Executive shall be deemed willful for
purposes of this Section 4.1 if Executive believed in good faith that such
conduct was in or not opposed to the best interests of the Company, and (y)
Cause shall in no event be deemed to exist with respect to clause (ii) above,
unless Executive shall have first received written notice from the Board of
Directors advising Executive of the specific acts or omissions alleged to
constitute misconduct, and such misconduct continues after Executive shall have
had a reasonable opportunity (which shall be defined as a period of time
consisting of at least fifteen (15) days from the date Executive receives said
notice) to correct the acts or omissions so complained of.
 
(c)  For purposes of this Agreement, Executive’s employment shall be deemed to
have been terminated Without Cause in the event of:
 
(i)  the material reduction of Executive’s title, authority, duties or
responsibilities, or the assignment to Executive of duties materially
inconsistent with Executive’s positions with the Company as stated in Section 1
hereof;

 
4

--------------------------------------------------------------------------------

 
 
(ii)  a reduction in the Base Salary of Executive;
 
(iii)  the Company’s failure to pay Executive any amounts otherwise due
hereunder or under any plan, policy, program, agreement, arrangement or other
commitment of the Company if such failure is not cured by the Company within
fifteen (15) days of notice of such failure; or
 
(iv)  any other material breach by the Company of this Agreement.
 
(d)  If all, or any portion, of the payments provided under this Agreement,
either alone or together with other payments and benefits which Executive
receives or is entitled to receive from the Company, would constitute an “excess
parachute payment” within the meaning of Section 280G of the Internal Revenue
Code (whether or not under an existing plan, arrangement or other agreement)
(each such parachute payment, a “Parachute Payment”), and would result in the
imposition on the Executive of an excise tax under Section 4999 of the Internal
Revenue Code, then, in addition to any other benefits to which the Executive is
entitled under this Agreement, the Executive shall be paid by the Company an
amount in cash equal to the sum of the excise taxes payable by the Executive by
reason of receiving Parachute Payments plus the amount necessary to put the
Executive in the same after-tax position (taking into account any and all
applicable federal, state and local excise, income or other taxes at the highest
possible applicable rates on such Parachute Payments (including without
limitation any payments under this Section 4.1(d)) as if no excise taxes had
been imposed with respect to Parachute Payments.


4.2           By Executive’s Death or Disability.  This Agreement shall also be
terminated upon the Executive’s death and/or a finding of permanent physical or
mental disability, such disability expected to result in death or to be of a
continuous duration of no less than twelve (12) months, and the Executive is
unable to perform his usual and essential duties for the Company.  In the event
of dispute over disability, a supported medical analysis and conclusion by
Employee’s personal physician shall be determinative.  In the event of
termination by reason of Executive’s death and/or permanent disability,
Executive or his executors, legal representatives or administrators, as
applicable, shall be entitled to an amount equal to Executive’s Base Salary
accrued through the date of termination, plus a pro rata share of any annual
bonus to which Executive would otherwise be entitled for the year which death or
permanent disability occurs as well as be eligible to receive the compensation
set forth in Section 1.6 above.


4.4           Voluntary Termination.  Executive may voluntarily terminate the
Employment Term upon thirty (30) days’ prior written notice for any reason;
provided, however, that no further payments shall be due under this Agreement in
that event except that Executive shall be entitled to any benefits due under any
compensation or benefit plan provided by the Company for executives or otherwise
outside of this Agreement.

 
5

--------------------------------------------------------------------------------

 
 
5.           General Provisions.
 
5.1           Modification: No Waiver.  No modification, amendment or discharge
of this Agreement shall be valid unless the same is in writing and signed by all
parties hereto.  Failure of any party at any time to enforce any provisions of
this Agreement or any rights or to exercise any elections hall in no way be
considered to be a waiver of such provisions, rights or elections and shall in
no way affect the validity of this Agreement.  The exercise by any party of any
of its rights or any of the elections under this Agreement shall not preclude or
prejudice such party from exercising the same or any other right it may have
under this Agreement irrespective of any previous action taken.


5.2           Further Assurances.  Each party to this Agreement shall execute
all instruments and documents and take all actions as may be reasonably required
to effectuate this Agreement.


5.3           Notices.  All notices and other communications required or
permitted hereunder or necessary or convenient in connection herewith shall be
in writing and shall be deemed to have been given when hand delivered or mailed
by registered or certified mail as follows (provided that notice of change of
address shall be deemed given only when received):


If to the Company, to:
Abazias.com, Inc.
 
5214 SW 91st Terrace Suite A
 
Gainesville, FL 32608
   
With a Copy to:
OmniReliant Holdings, Inc.
 
14375 Myerlake Circle
 
Clearwater, FL 33760
 
Attention: Paul Morrison
   
If to Executive, to:
Oscar Rodriguez
 
5214 SW 91st Terrace Suite A
 
Gainesville, FL 32608





or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other in the manner specified in this
Section.


5.4           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida.


5.5           Severability.  Should any one or more of the provisions of this
Agreement or of any agreement entered into pursuant to this Agreement be
determined to be illegal or unenforceable, then such illegal or unenforceable
provision shall be modified by the proper court or arbitrator to the extent
necessary and possible to make such provision enforceable, and such modified
provision and all other provisions of this Agreement and of each other agreement
entered into pursuant to this Agreement shall be given effect separately from
the provisions or portion thereof determined to be illegal or unenforceable and
shall not be affected thereby.

 
6

--------------------------------------------------------------------------------

 

5.6           Successors and Assigns.  Executive may not assign this Agreement
without the prior written consent of the Company.  The Company may assign its
rights without the written consent of the executive, so long as the Company or
its assignee complies with the other material terms of this Agreement.  The
rights and obligations of the Company under this Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company, and the Executive’s rights under this Agreement shall inure to the
benefit of and be binding upon his heirs and executors.


5.7           Entire Agreement.  This Agreement supersedes all prior agreements
and understandings between the parties, oral or written.  No modification,
termination or attempted waiver shall be valid unless in writing, signed by the
party against whom such modification, termination or waiver is sought to be
enforced.


5.8           Counterparts; Facsimile.  This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original, and all of which taken together shall constitute one and the same
instrument.  This Agreement may be executed by facsimile with original
signatures to follow.


[SIGNATURE PAGE TO FOLLOW]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.


ABAZIAS.COM, INC.
   
By:
   
Jesus Diaz
 
Chief Financial Officer
   
OSCAR RODRIGUEZ
 
By:
   
OSCAR RODRIGUEZ


 
8

--------------------------------------------------------------------------------

 


EXECUTIVE EMPLOYMENT AGREEMENT


This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated December 3, 2008 by
and between Abazias.com, Inc., a Nevada corporation (the “Company”), and Jesus
Diaz, an individual (the “Executive”).


The Company, a wholly owned subsidiary of OmniReliant Holdings, Inc.
(“OmniReliant”), desires to employ the Executive, and the Executive wishes to
accept such employment with the Company, upon the terms and conditions set forth
in this Agreement.


NOW THEREFORE, in consideration of the foregoing facts and mutual agreements set
forth below, the parties, intending to be legally bound, agree as follows:


1.           Employment.  The Company hereby agrees to employ Executive, and
Executive hereby accepts such employment and agrees to perform Executive’s
duties and responsibilities in accordance with the terms and conditions
hereinafter set forth.


1.1           Duties and Responsibilities. Executive shall serve as Vice
President, Chief Financial Officer and Chief Operating Officer of the
Company.  During the Employment Term (as defined below), Executive shall perform
all duties and accept all responsibilities incident to such positions and other
appropriate duties as may be assigned to Executive by the Company’s Board of
Directors from time to time.  The Company shall retain full direction and
control of the manner, means and methods by which Executive performs the
services for which she is employed hereunder and of the place or places at which
such services shall be rendered; provided, however, that the Company recognizes
that Employee has significant background and experience in day-to-day operations
of the business of the Company and, absent a compelling reason, will not
interfere with Employee’s decisions concerning these matters.


1.2           Employment Term.  The term of this Agreement shall commence as of
[_________] (the “Effective Date”) and shall continue for twenty-four (24)
months, unless earlier terminated in accordance with Section 4 hereof.  The term
of Executive’s employment shall be automatically renewed for successive one (1)
year periods until the Executive or the Company delivers to the other party a
written notice of their intent not to renew the Employment Term, such written
notice to be delivered at least thirty (30) days prior to the expiration of the
then-effective Employment Term.  Upon termination by the Company, Executive is
entitled to termination payments pursuant to Section 4 hereof.  The period
commencing as of the Effective Date and ending twenty-four (24) months
thereafter or such later date to which the term of Executive’s employment under
the Agreement shall have been extended by mutual written Agreement is referred
to herein as the “Employment Term.”


1.3           Extent of Service.  During the Employment Term, Executive agrees
to use Executive’s best efforts to carry out the duties and responsibilities
under Section 1.1 hereof and shall devote such time Executive deems is
reasonably necessary to perform his duties hereunder.  To that end, the Company
acknowledges and agrees that Executive may dedicate some of his business time to
other ventures that do not compete directly with the business of the Company and
that doing so shall not be a violation of Executive’s obligations under this
Agreement.

 
9

--------------------------------------------------------------------------------

 


1.4           Base Salary.  The Company shall pay Executive a base salary (the
“Base Salary”) at the annual rate of Eighty-Five Thousand Dollars per year
($85,000.00), payable at such times as the Company customarily pays its other
senior level executives (but in any event no less often than monthly).


1.5           Bonus. It is hereby acknowledged, Executive shall be eligible for
an annual bonus based on performance of the Company. The Board of Directors of
the Company will use its discretion to determine Bonus amount based on sales,
gross margin, EBITDA, operating profits amongst other non-financial
consideration.


1.6           Incentive Compensation.  In the event the Company sells for in
excess of Fifteen Million Dollars ($15,000,000) in cash within two (2) years of
the Closing Date, as that term is defined in the Securities Purchase Agreement
by and between the OmniReliant, Abazias, Inc. and Abazias.com, Inc., the
Executive shall receive additional compensation. The additional compensation
will be fifty percent (50%) of every dollar over Fifteen Million dollars
($15,000,000) in cash and up to Seventeen Million dollars ($17,000,000) and
Seven and One half percent (7.5%) of the cash in excess of $17,000,000 (the
“Incentive Compensation”).


1.7           Other Benefits.  During the Employment Term, Executive shall be
entitled to participate in all employee benefit plans and programs made
available to OmniReliant’s senior level executives as a group or to its
employees generally, as such plans or programs may be in effect from time to
time, including, without limitation, medical, dental, short-term and long-term
disability and life insurance plans, accidental death and dismemberment
protection and travel accident insurance.  Executive shall be provided office
space and staff assistance appropriate for Executive’s position and adequate for
the performance of his duties.


1.8           Miscellaneous.  Executive shall be provided with reimbursement of
expenses related to Executive’s employment by the Company.  Executive shall be
entitled to vacation and holidays in accordance with the Company’s normal
personnel policies for senior level executives.


1.9     Sign On Bonus.   At Effective Date, Executive shall be paid One Hundred
and Six Thousand Three Hundred and Fifty Dollars ($106,350.00) as a sign on
bonus.


2.           Confidential Information.  Executive recognizes and acknowledges
that by reason of Executive’s employment by and service to the Company before,
during and, if applicable, after the Employment Term, Executive will have access
to certain confidential and proprietary information relating to the Company’s
business, which may include, but is not limited to, trade secrets, trade
“know-how,” product development techniques and plans, customer lists and
addresses, cost and pricing information, strategy and programs, computer
programs and software and financial information (collectively referred to as
“Confidential Information”).  Executive acknowledges that such Confidential
Information is a valuable and unique asset of the Company.  Executive covenants
that he will not, unless expressly authorized in writing by the Board of
Directors, at any time during the course of Executive’s employment use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation except in connection with the performance of
Executive’s duties for the Company and in a manner consistent with the Company’s
policies regarding Confidential Information.

 
10

--------------------------------------------------------------------------------

 


Executive also covenants that at any time after the termination of such
employment, directly or indirectly, he will not use any Confidential Information
or divulge or disclose any Confidential Information to any person, firm or
corporation, unless such information is in the public domain through no fault of
Executive or except when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order Executive to divulge, disclose or
make accessible such information.


All written Confidential Information (including, without limitation, in any
computer or other electronic format) which comes into Executive’s possession
during the course of Executive’s employment shall remain the property of the
Company.  Upon termination of Executive’s employment, the Executive agrees to
return immediately to the Company all written Confidential Information
(including, without limitation, in any computer or other electronic format) in
Executive’s possession.


3.           Non-Competition; Non-Solicitation.


3.1           Non-Compete.  The Executive hereby covenants and agrees that
during the term of this Agreement, the Executive will not, without the prior
written consent of the Company, directly or indirectly, on his own behalf or in
the service or on behalf of others, whether or not for compensation, engage in
any business activity, or have any interest in any person, firm, corporation or
business, through a subsidiary or parent entity or other entity (whether as a
shareholder, agent, joint venturer, security holder, trustee, partner,
consultant, creditor lending credit or money for the purpose of establishing or
operating any such business, partner or otherwise) with any Competing Business
in the Covered Area.  For the purpose of this Agreement, (i) “Competing
Business” means the sale, trade, import or export, via the internet, wholesale,
retail and any other channels not exclusively named herein, of diamonds and
jewelry.  and (ii) “Covered Area” means all geographical areas of the United
States, South America, and other foreign jurisdictions where Company then has
offices and/or sells its products directly or indirectly through distributors
and/or other sales agents.    Notwithstanding the foregoing, the Executive may
own shares of companies whose securities are publicly traded, so long as such
securities do not constitute more than five percent (5%) of the outstanding
securities of any such company.


3.2           Non-Solicitation.  The Executive hereby covenants and agrees that
during the term of this Agreement, the Executive will not divert any business of
the Company or any customers or suppliers of the Company and/or the Company’s
business to any other person, entity or competitor, or induce or attempt to
induce, directly or indirectly, any person to leave his or her employment with
the Company.


3.3           Remedies.  The Executive acknowledges and agrees that his
obligations provided herein are necessary and reasonable in order to protect the
Company and their respective business and the Executive expressly agrees that
monetary damages would be inadequate to compensate the Company for any breach by
the Executive of his covenants and agreements set forth herein.  Accordingly,
the Executive agrees and acknowledges that any such violation or threatened
violation of this Section 3 will cause irreparable injury to the Company and
that, in addition to any other remedies that may be available, in law, in equity
or otherwise, the Company shall be entitled to obtain injunctive relief against
he threatened breach of this Section 3 or the continuation of any such breach by
the Executive without the necessity of proving actual damages.

 
11

--------------------------------------------------------------------------------

 


4.           Termination.


4.1           By Company.


(a)                The Company may terminate Executive's employment prior to the
expiration of the Term (“Termination”).  If such termination by the Company is
for any reason other than a Termination for Cause (as defined in Section 4.1(b)
hereof), or Executive’s death or disability, then:
(i)         all unvested options, warrants and other equity grants shall vest
immediately,


(ii)         Executive shall be entitled to a continuation of health and other
medical benefits and coverage at the cost and expense of the Company for a
period of not less than eighteen (18) months, in consideration for all of which
the parties hereto shall exchange mutual releases of claims,


(iii)        Executive shall be entitled to retain the signing bonus issued
pursuant to Section 1.9 above, and


(iv)       Executive shall be entitled to receive Incentive Compensation
pursuant to Section 1.6.


 (b)  For purposes of this Agreement, the term "Termination for Cause" means, a
termination by reason of any of the following:


(i)  Executive’s conviction of or entrance of a plea of guilty or nolo
contendere to a felony; or
 
(ii)  Executive is engaging or has engaged in material fraud, material
dishonesty, or other acts of willful and continued misconduct in connection with
the business affairs of the Company;
 
provided, however, that (x) no conduct by Executive shall be deemed willful for
purposes of this Section 4.1 if Executive believed in good faith that such
conduct was in or not opposed to the best interests of the Company, and (y)
Cause shall in no event be deemed to exist with respect to clause (ii) above,
unless Executive shall have first received written notice from the Board of
Directors advising Executive of the specific acts or omissions alleged to
constitute misconduct, and such misconduct continues after Executive shall have
had a reasonable opportunity (which shall be defined as a period of time
consisting of at least fifteen (15) days from the date Executive receives said
notice) to correct the acts or omissions so complained of.
 
(c)  For purposes of this Agreement, Executive’s employment shall be deemed to
have been terminated Without Cause in the event of:
 
(i)  the material reduction by the Company of Executive’s title, authority,
duties or responsibilities, or the assignment to Executive of duties materially
inconsistent with Executive’s positions with the Company as stated in Section 1
hereof;

 
12

--------------------------------------------------------------------------------

 
 
(ii)  a reduction by the Company in the Base Salary of Executive;
 
(iii)  the Company’s failure to pay Executive any amounts otherwise due
hereunder or under any plan, policy, program, agreement, arrangement or other
commitment of the Company if such failure is not cured by the Company within
fifteen (15) days of notice of such failure; or
 
(iv)  any other material breach by the Company of this Agreement.
 
(d)  If all, or any portion, of the payments provided under this Agreement,
either alone or together with other payments and benefits which Executive
receives or is entitled to receive from the Company, would constitute an “excess
parachute payment” within the meaning of Section 280G of the Internal Revenue
Code (whether or not under an existing plan, arrangement or other agreement)
(each such parachute payment, a “Parachute Payment”), and would result in the
imposition on the Executive of an excise tax under Section 4999 of the Internal
Revenue Code, then, in addition to any other benefits to which the Executive is
entitled under this Agreement, the Executive shall be paid by the Company an
amount in cash equal to the sum of the excise taxes payable by the Executive by
reason of receiving Parachute Payments plus the amount necessary to put the
Executive in the same after-tax position (taking into account any and all
applicable federal, state and local excise, income or other taxes at the highest
possible applicable rates on such Parachute Payments (including without
limitation any payments under this Section 4.1(d)) as if no excise taxes had
been imposed with respect to Parachute Payments.


4.2           By Executive’s Death or Disability.  This Agreement shall also be
terminated upon the Executive’s death and/or a finding of permanent physical or
mental disability, such disability expected to result in death or to be of a
continuous duration of no less than twelve (12) months, and the Executive is
unable to perform his usual and essential duties for the Company.  In the event
of dispute over disability, a supported medical analysis and conclusion by
Employee’s personal physician shall be determinative.  In the event of
termination by reason of Executive’s death and/or permanent disability,
Executive or his executors, legal representatives or administrators, as
applicable, shall be entitled to an amount equal to Executive’s Base Salary
accrued through the date of termination, plus a pro rata share of any annual
bonus to which Executive would otherwise be entitled for the year which death or
permanent disability occurs as well as be eligible to receive the compensation
set forth in Section 1.6 above.
 
4.4           Voluntary Termination.  Executive may voluntarily terminate the
Employment Term upon thirty (30) days’ prior written notice for any reason;
provided, however, that no further payments shall be due under this Agreement in
that event except that Executive shall be entitled to any benefits due under any
compensation or benefit plan provided by the Company for executives or otherwise
outside of this Agreement.


13

--------------------------------------------------------------------------------




5.           General Provisions.

5.1           Modification: No Waiver.  No modification, amendment or discharge
of this Agreement shall be valid unless the same is in writing and signed by all
parties hereto.  Failure of any party at any time to enforce any provisions of
this Agreement or any rights or to exercise any elections hall in no way be
considered to be a waiver of such provisions, rights or elections and shall in
no way affect the validity of this Agreement.  The exercise by any party of any
of its rights or any of the elections under this Agreement shall not preclude or
prejudice such party from exercising the same or any other right it may have
under this Agreement irrespective of any previous action taken.


5.2           Further Assurances.  Each party to this Agreement shall execute
all instruments and documents and take all actions as may be reasonably required
to effectuate this Agreement.


5.3           Notices.  All notices and other communications required or
permitted hereunder or necessary or convenient in connection herewith shall be
in writing and shall be deemed to have been given when hand delivered or mailed
by registered or certified mail as follows (provided that notice of change of
address shall be deemed given only when received):


If to the Company, to:
Abazias.com, Inc.
 
5214 SW 91st Terrace Suite A
 
Gainesville, FL 32608
   
With a Copy to:
OmniReliant Holdings, Inc.
 
14375 Myerlake Circle
 
Clearwater, FL 33760
 
Attention: Paul Morrison
   
If to Executive, to:
Jesus Diaz
 
5214 SW 91st Terrace Suite A
 
Gainesville, FL 32608



or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other in the manner specified in this
Section.


5.4           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida.


5.5           Severability.  Should any one or more of the provisions of this
Agreement or of any agreement entered into pursuant to this Agreement be
determined to be illegal or unenforceable, then such illegal or unenforceable
provision shall be modified by the proper court or arbitrator to the extent
necessary and possible to make such provision enforceable, and such modified
provision and all other provisions of this Agreement and of each other agreement
entered into pursuant to this Agreement shall be given effect separately from
the provisions or portion thereof determined to be illegal or unenforceable and
shall not be affected thereby.


5.6           Successors and Assigns.  Executive may not assign this Agreement
without the prior written consent of the Company.  The Company may assign its
rights without the written consent of the executive, so long as the Company or
its assignee complies with the other material terms of this Agreement.  The
rights and obligations of the Company under this Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company, and the Executive’s rights under this Agreement shall inure to the
benefit of and be binding upon his heirs and executors.

 
14

--------------------------------------------------------------------------------

 


5.7           Entire Agreement.  This Agreement supersedes all prior agreements
and understandings between the parties, oral or written.  No modification,
termination or attempted waiver shall be valid unless in writing, signed by the
party against whom such modification, termination or waiver is sought to be
enforced.


5.8           Counterparts; Facsimile.  This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original, and all of which taken together shall constitute one and the same
instrument.  This Agreement may be executed by facsimile with original
signatures to follow.


[SIGNATURE PAGE TO FOLLOW]

 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.


ABAZIAS.COM, INC.
   
By:
   
Oscar Rodriguez
 
Chief Executive Officer
   
JESUS DIAZ
   
By:
   
Jesus Diaz


 
16

--------------------------------------------------------------------------------

 
 
Exhibit D-2


CONSULTING AGREEMENT


         THIS CONSULTING AGREEMENT, dated as of November 1, 2007(the
"Agreement"), by and between Abazias, Inc., a Delaware Corporation (the
"Company") and Strategic Capital Advisors, Inc., a Nevada Corporation whose
office is located at 4911 S.W. 91st Terrace Suite A, Gainesville, Florida (the
"Consultant"); (a "Party", collectively, the "Parties").


RECITALS


         WHEREAS, the Company has requested of Consultant and the Consultant has
agreed to provide certain strategic, financial, and other general corporate
consulting services to the Company.


         WHEREAS, in connection with and in consideration for such services, the
Company has agreed to compensate Consultant according to the terms outlined in
Item 2, Compensation below.


 WHEREAS, the parties wish to reduce to writing their oral agreement concerning
the matters which are the subject of this Agreement.


  NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Parties agree as follows:


         1.       Services.        Consultant agrees to familiarize itself to
the extent it deems appropriate and feasible, and to an extent acceptable to the
Company,  with the business, operations, properties, financial condition and
prospects of the Company and to perform and provide, as the Company reasonably
and specifically requests, certain strategic, financial, and other general
corporate consulting services to the Company("Services"), including but not
limited to: (i) identifying prospective strategic partners and strategic
alliances (except reverse mergers designed to take a private company public);
(ii) planning, strategizing and negotiating with potential strategic business
partners; (iii) assisting with business development; (iv) reporting as to
developments concerning the industry which may be relevant or of interest or
concern to the Company or the Company's business; (v) developing strategic
planning issues; (vi) providing management consulting services including:
analyzing historical operational performance, reviewing operational performance
of the Company, making recommendations to enhance the operational efficiency of
the Company; and (vii) consulting on alternatives to enhance the growth of the
Company.


NONE OF THE SERVICES PROVIDED BY CONSULTANT HEREIN SHALL INVOLVE THE RAISING OF
DEBT OR EQUITY CAPITALAND NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS AN
OBLIGATION  OR REQUIRMENT OF CONSULTANT TO RAISE DEBT OR EQUITY CAPITAL.


The Parties hereby confirm and acknowledge that the services rendered by
Consultant hereunder: (a) consist and will consist of bona fide services
rendered and to be rendered to Company, (b) are not and will not be in
connection with the offer or sale of securities in capital raising transactions,
and (c) do not and will not promote or maintain a market for the securities of
Company.


         2.       Compensation.


(i) In consideration of the Services to be provided by the Consultant, the
amount of $82,350.00 U.S. dollars to be paid upon effective closing of the
merger of Abazias Inc., with OmniReliant Holdings Inc..


(ii)    It is expressly understood and agreed that in connection with the
Services to be performed by the Consultant, the Consultant shall be solely
responsible for any and all taxes arising from the
consulting fees paid to the Consultant hereinafter.



--------------------------------------------------------------------------------


 
         3.       Term.    Consultant's engagement shall be for a period of
twelve (12) months (the "Term"). Thereafter, the Agreement may be terminated by
either the Company or Consultant at any time, with or without cause, upon
written notice to that effect to the other party.


         4.       Non-Competition.  The Consultant hereby covenants and agrees
that for a period of two (2) years  following the term of this Agreement, the
Executive will not, without the prior written consent of the Company, directly
or indirectly, on his own behalf or in the service or on behalf of others,
whether or not for compensation, engage in any business activity, or have any
interest in any person, firm, corporation or business, through a subsidiary or
parent entity or other entity (whether as a shareholder, agent, joint venturer,
security holder, trustee, partner, consultant, creditor lending credit or money
for the purpose of establishing or operating any such business, partner or
otherwise) with any Competing Business.  For the purpose of this Agreement, (i)
“Competing Business” means the sale, trade, import or export, via the internet,
wholesale, retail and any other channels not exclusively named herein, but
related exclusively to the categories of diamonds and jewelry.  Notwithstanding
the foregoing, the Executive may own shares of companies whose securities are
publicly traded, so long as such securities do not constitute more than five
percent (5%) of the outstanding securities of any such company.
 
         5.       Information.      The Company may furnish Consultant such
information as Consultant reasonably requests in connection with the performance
of its services hereunder (all such information so furnished is referred to
herein as the "Information"). The Company understands and agrees that
Consultant, in performing its services hereunder, will use and rely upon the
Information as well as publicly available information regarding the Company and
any potential partners and that Consultant shall not assume responsibility for
independent verification of any information, whether publicly available or
otherwise furnished to it, concerning the Company or any potential partner,
including, without limitation, any financial information, forecasts or
projections, considered by Consultant in connection with the rendering of its
services. Accordingly, Consultant shall be entitled to assume and rely upon the
accuracy and completeness of all such information and is not required to conduct
a physical inspection of any of the properties or assets, or to prepare or
obtain any independent evaluation or appraisal of any of the assets or
liabilities, of the Company or any potential partner. With respect to any
financial forecasts and projections made available to Consultant by the Company
or any potential partners and used by Consultant in its analysis, Consultant
shall be entitled to assume that such forecasts and projections have been
reasonably prepared on bases reflecting the best currently available estimates
and judgments of the management of the Company or any potential partner, as the
case may be, as to the matters covered thereby.


         6.       Timely Appraisals.        The Company hereby agrees to use its
commercially reasonable efforts to keep Consultant up to date and apprised of
all business, market and legal developments related to the Company and its
operations and management. Accordingly:


                   (i)      the Company may provide Consultant with copies of
all amendments, revisions and changes to its business and marketing plans,
bylaws, articles of incorporation, private placement memoranda, key contracts,
employment and consulting agreements and other operational agreements;


                   (ii)     Consultant shall keep all documents and information
supplied to it hereunder confidential.


         7.       Representations and Warranties.    The Consultant hereby
represents and warrants to the Company that:


                   (i)      he has full legal capacity to enter into this
Agreement and to provide the Services hereunder without violation or conflict
with any other agreement or instrument to which the Consultant is a
party or may be bound;


                   (ii)     in the course of performing the Services hereunder,
the Consultant will not infringe the patent, trademark or copyright
(collectively, "Intellectual Property") of any third party;


                  (iii)   the execution, delivery and performance of this
Agreement does not and will not conflict with, violate or breach its constituent
documents or any agreement (including, without limitation, any other
distribution agreement), decree, order or judgment or any law or regulation to
which it is a party or subject or by which it or any of its properties or assets
is bound.
 

--------------------------------------------------------------------------------


 
         8.       Relationship of the Parties.       The Consultant shall be an
independent contractor and the Consultant shall not be considered in any manner
an employee of the Company and the relationship of the Company and the
Consultant shall not in any manner create an employer-employee relationship
between the parties.


         9.       Reliance on Others.  The Company confirms that it will rely on
its own counsel, accountants and other similar expert advisors for legal,
accounting, tax and other similar advice.


         10.     No Rights in Shareholders, etc.  The Company recognizes that
Consultant has been engaged only by the Company, and that the Company's
engagement of Consultant is not deemed to be on behalf of and is not intended to
confer rights upon any shareholder, partner or other owner of the Company or any
other person not a party hereto as against Consultant or any of its affiliates
or any of their respective directors, officers, agents, employees or
representatives. Unless otherwise expressly agreed, no one other than the
Company is authorized to rely upon the Company's engagement of Consultant or any
statements, advice, opinions or conduct by Consultant. Without limiting the
foregoing, any opinions or advice rendered to the Company's Board of Directors
or management in the course of the Company's engagement of Consultant are for
the purpose of assisting the Board or management, as the case may be, in
evaluating the Transaction and do not constitute a recommendation to any
shareholder of the Company concerning action that such shareholder might or
should take in connection with the Transaction. Consultant's role herein is that
of an independent contractor; nothing herein is intended to create or shall be
construed as creating a fiduciary relationship between the Company and
Consultant.


         11.     No Waiver.        The failure of any of the parties hereto to
enforce any provision hereof on any occasion shall not be deemed to be a waiver
of any preceding or succeeding breach of such provision or of any other
provision.


         12.     Entire Agreement.  This Agreement constitutes the entire
Agreement and understanding of the parties hereto.


         13.     Amendments.   No amendment, modification or waiver of any
provision herein shall be effective unless in writing, executed by each of the
parties hereto.


         14.     Governing Law; Jurisdiction.       This  Agreement shall be
construed, interpreted and enforced in accordance with and shall be governed by
the laws of the State of Florida applicable to agreements made and to be
performed entirely therein. In the event that either Party hereto shall take
legal action to enforce any of the provisions of this Agreement, the Parties
agree that the exclusive jurisdiction for such legal action shall be the state
courts of Florida or the federal courts residing in the State of Florida.


         15.     Binding Effect.   This Agreement shall bind and inure to the
benefit of the Parties, their successors and assigns.


         16.     Notices. Any notice under the provisions of this Agreement
shall be deemed given when received and shall be given by hand, reputable
overnight courier service or by registered or certified mail, return receipt
requested, directed to the addresses set forth above, unless notice of a new
address has been sent pursuant to the terms of this section.


         17.     Unenforceability; Severability.  If any provision of this
Agreement is found to be void or unenforceable by a court of competent
jurisdiction, the remaining provisions of this Agreement shall, nevertheless, be
binding upon the Parties with the same force and effect as though the
unenforceable part had been severed and deleted.


        18.      Intentionally Omitted.
 

--------------------------------------------------------------------------------


 
         19.     Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be deemed to be duplicate originals.


IN WITNESS WHEREOF, the Parties hereto have executed this instrument the date
first above written.


ABAZIAS, INC.
 
By:
  
Oscar Rodriguez, President
 
CONSULTANT
 
By:
  
Robb Rill,  President
Strategic Capital Advisors Inc.


 
 

--------------------------------------------------------------------------------

 
 
Schedules to Securities Purchase Agreement
 
Schedule 4.6


Abazias, Inc., parent, 100% ownership.

 
1

--------------------------------------------------------------------------------

 

Schedule 4.8


None

 
2

--------------------------------------------------------------------------------

 

Schedule 4.11


None
 
3

--------------------------------------------------------------------------------


 
Schedule 4.12


None

 
4

--------------------------------------------------------------------------------

 

Schedule 4.13


None

 
5

--------------------------------------------------------------------------------

 

Schedule 4.14
 
 
6

--------------------------------------------------------------------------------

 

Schedule 4.15


[table.jpg]

 
7

--------------------------------------------------------------------------------

 

Schedule 4.16


None

 
8

--------------------------------------------------------------------------------

 

Schedule 4.17


Real Estate Lease


This Triple Net Lease Agreement (this “Lease”) is dated August 1, 2008, by and
between Oscar Rodriguez, (“Landlord”), and Abazias, Inc- (“Tenant”).  The
parties agree as follows:


PREMISES. Landlord, in consideration of the lease payments provided in this
Lease, leases to Tenant approximately 1550 square feet of commercial space for
the sole purpose of operation office space only (the “Premises”) located at 5214
S.W. 91st Terrace Suite A, Gainesville, FL 32608.


TERM.  The Triple Net Lease term will begin on August 01, 2008 and will
terminate on July 31, 2010.


LEASE PAYMENTS.  Tenant shall pay to Landlord lease payments of $2,650 in
advance on the first day of each month, for a total lease payment of
$31,800.00.  Lease payments shall be made to Landlord at 5214 S.W. 91st Terrace
Suite A, Gainesville, FL 32608 which may be changed from time to time by the
Landlord.


Additional Triple Net Fees are assessed in the following yearly values:
Property Taxes: $6,835
Insurance: $3,729
Association and Maintenance: $3,487


To be paid in monthly installments of $1,170.92, making the some of the monthly
payments $3,820.92, for a yearly total payment of $45,851.


POSSESSION. Tenant shall be entitled to the possession on the first day of the
term of this Lease, and shall yield possession to the Landlord on the last day
of the term of this Lease, unless otherwise agreed by both parties in
writing.  At the expiration of the term, Tenant shall remove its goods and
effects and peaceably yield up the Premises to Landlord in as good a condition
as when delivered to Tenant, ordinary wear and tear excepted.


USE OF PREMISES/ABSENCES. Tenant shall occupy and use the Premises as a
commercial unit and for the stated purpose only.  Tenant shall notify Landlord
of any anticipated extended absence from the Premises not later than the first
day of the extended absence.


OCCUMPANTS. Nobody other than direct employees, agents, or customers of the Spay
may occupy the premises unless the prior written consent of the Landlord is
obtained.


 
9

--------------------------------------------------------------------------------

 

PETS. No pets shall be allowed on the Premises.


PARKING. Tenant shall be entitled to general parking(s) for the parking of
motor  vehicle(s).


PROPERTY INSURANCE. Landlord and Tenant shall each be responsible to maintain
appropriate insurance for their respective interests in the Premises and
property located on the Premises.


KEYS. Tenant will be given 1 key(s) to the Premises and 1 mailbox key(s). If all
keys are not returned to Landlord following termination of the Lease, Tenant
shall be charged $25.00.


LOCKOUT. If the Tenant becomes locked out of the Premises, Tenant will be
charged $50.00 to regain entry.


UTILITIES AND SERVICES. Tenant shall be responsible for all utilities and
services incurred in connection with the Premises.


TERMINATION UPON SALE OF PREMISES. Notwithstanding any other provision of this
Lease, Landlord may terminate this lease upon 60 days’ written notice to Tenant
that the Premises have been sold.


HABITABILITY. Tenant has inspected the Premises and fixtures (or has had the
Premises inspected on behalf of the Tenant), and acknowledges that the Premises
are in a reasonable and acceptable condition of habitability for their intended
use, and the agreed lease payments are fair and reasonable. If the condition
changes so that, in the Tenant’s opinion, the habitability and rental value of
the Premises are adversely affected, Tenant shall promptly provide reasonable
notice to Landlord.


DEFAULTS. Tenant shall be in default of this Lease if Tenant fails to fulfill
any lease obligation or term by which Tenant is bound. Subject to any governing
provisions of law to the contrary, if Tenant fails to cure any financial
obligation within 5 days (or any other obligation within 10 days) after written
notice of such default is provided by Landlord to Tenant, Landlord may elect to
cure such default and the cost of such action shall be added to Tenant’s
financial obligations under this Lease. All sums of money or charges required to
be paid by Tenant under this Lease shall be additional rent, whether or not such
sums or charges are designated as “additional rent”. The rights provided by this
paragraph are cumulative in nature and are in addition to any other rights
afforded by law.


LATE PAYMENTS. For any payment that is not paid within 5 days after its due
date, Tenant shall pay a late fee of $50.00 per day beyond the 5 days.


HOLDOVER. If Tenant maintains possession of the Premises for any period after
the termination of this Lease (“Holdover Period”), Tenant shall pay to Landlord
lease payment(s) during the Holdover Period at a rate equal to 110% of the most
recent rate preceding the Holdover Period. Such Holdover shall constitute a
month-to-month extension of this Lease.


 
10

--------------------------------------------------------------------------------

 

CUMULATIVE RIGHTS. The rights of the parties under this Lease are cumulative,
and shall not be construed as exclusive unless otherwise required by law.


NON-SUFFICIENT FUNDS. Tenant shall be charged $25.00 for each check that is
returned to Landlord for lack of sufficient Funds.


REMODELING OR STRUCTURAL IMPROVEMENTS. Tenants shall be allowed to conduct
construction or remodeling (at Tenant’s expense) only with the prior written
consent of the landlord which shall not be unreasonably withheld. At the end of
the lease term, tenant shall not be entitled to remove (or at the request of
Landlord shall remove) any such fixtures without written approval, and shall
restore the premises to substantially the same condition that existed at the
commencement of this lease.


ACCESS BY LANDLORD TO PREMISES.  Subject to Tenant’s consent (which shall not be
unreasonably withheld), Landlord shall have the right to enter the Premises to
make inspections, provide necessary services, or show the unit to prospective
buyers, mortgagees, tenants or workers. As provided by law, in the case of an
emergency, Landlord may enter the Premises without the Tenant’s consent. During
the last three months of this Lease, or any extension of this Lease, Landlord
shall be allowed to display the usual “To Let” signs and show the Premises to
prospective tenants.


INDEMNITY REGARDING USE OF PREMISES. To the extent permitted by law, Tenant
agrees to indemnity, hold harmless, and defend Landlord from and against any and
all losses, claims, liabilities, and expenses, including reasonable attorney
fees, if any, which Landlord may suffer or incur in connection with Tenant’s
possession, use or misuse of the Premises, except Landlord’s act or negligence.


DANGEROUS MATERIALS. Tenant shall not keep or have on the Premises any article
or thing of dangerous, flammable, or explosive character that might
substantially increase the danger of fire on the Premises, or that might be
considered hazardous by a responsible insurance company, unless the prior
written consent of Landlord is obtained and proof of adequate insurance
protection is provided by Tenant to Landlord.


COMPLIANCE WITH REGULATIONS. Tenant shall promptly with all laws, ordinances,
requirements and regulations of the federal, state, county, municipal and other
authorities, and the fire insurance underwriters. However, Tenant shall not by
this  provision be required to make alterations to the exterior of the building
or alterations of a structural nature.


 
11

--------------------------------------------------------------------------------

 

MECHANICS LIENS. Neither Tenant nor anyone claiming through the Tenant shall
have the right to file mechanics liens or any other kind of lien on the Premises
and the filing of this Lease constitutes notice that such liens are invalid.
Further, Tenant agrees to (1) give actual advanced notice to any contractors,
subcontractors or suppliers of goods, labor, or services that such liens will
not be valid, and (2) take whatever additional steps that are necessary in order
to keep the premises free of all liens resulting from construction done by or
for the Tenant.


ASSIGNABILITY/SUBLETTING. Tenant may not assign or sublease any interest in the
Premises, nor assign, mortgage or pledge this Lease, without the prior written
consent of Landlord, which shall not be unreasonably withheld.


NOTICE. Notices under this Lease shall not be deemed valid unless given or
served in writing and forwarded by mail, postage prepaid, addressed to the party
at the appropriate address set forth below.  Such addresses may be changed from
time to time by either party by providing notice as set forth below.  Notices
mailed in accordance with these provisions shall be deemed received on the third
day after processing.


LANDLORD:


Oscar Rodriguez
5214 SW 91st Terrace Suite A
Gainesville, Fl 32608


TENANT:


Abazias Inc
5214 SW 91st Terrace Suite A
Gainesville, Fl 32608


Such addresses may be changed from time to time by either party by providing
notice as set forth below.


GOVERNING LAW.  This Lease shall be construed in accordance with the laws of the
State of Florida.


ENTIRE AGREEMENT/AMENDMENT. This Lease contains the entire agreement of the
parties and there are no other promises, conditions, understandings or other
agreements, whether oral or written, relating to the subject matter of this
Lease.  This Lease may be modified or amended in writing, if the writing is
signed by the party obligated under the amendment.


 
12

--------------------------------------------------------------------------------

 

SEVERABILITY.  If any portion of this Lease shall be held to be invalid or
unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable.  If a court finds that any provision of this Lease is
invalid or unenforceable, but that by limiting such provision it would become
valid and enforceable, then such provision shall be deemed to be written,
construed, and enforced as so limited.


WAIVER.  The failure of either party to enforce any provisions of this Lease
shall not be construed as a waiver or limitation of that party’s right to
subsequently enforce and compel strict compliance with every provision of this
Lease.


BINDING EFFECT.  The provisions of this Lease shall be binding upon and inure to
the benefit of both parties and their respective legal representatives,
successors and assigns.


 
13

--------------------------------------------------------------------------------

 

Schedule 4.18


The Company owns the domain name Abazias.com including the proprietary
administrative system, as well as, the on-site interface.


 
14

--------------------------------------------------------------------------------

 

Schedule 4.19


Insurance yearly premiums:
Farm Bureau: $2292
Zurich: $1437


 
15

--------------------------------------------------------------------------------

 

Schedule 4.20



 
16

--------------------------------------------------------------------------------

 

Schedule 4.21



 
17

--------------------------------------------------------------------------------

 


Schedule 4.22


None

 
18

--------------------------------------------------------------------------------

 

Schedule 4.23


None


Except for Trademark with EON

 
19

--------------------------------------------------------------------------------

 

Schedule 4.24


None


 
20

--------------------------------------------------------------------------------

 

Schedule 4.25


Our Return Policy
If you have purchased a diamond at Abazias:
If you are not satisfied with your diamond purchase, you can return it within 10
days for a refund of your purchase price--no questions asked. Here are some
important things for you to know in the unlikely event that you need to return a
diamond:


•           All returned items must be received in original condition.
•           If the original certificate was sent with the diamond it must
accompany the diamond. Otherwise, there will be a $150 fee to replace the
document.
•           If your 10 day return window has expired, you will not be entitled
to a refund.


If you have purchased an engagement ring or jewelry item at Abazias:
Most of our items are custom made for each order and are not returnable. If an
item is custom made, sized, or has had a diamond mounted, the item cannot be
returned. If you are not sure about an item, please ask us if the item is in
stock so that you can view the item or see additional pictures before submitting
your customized order. If your item is returnable, we will refund your purchase
price. We are in the business of making you happy and will do whatever it takes
for you to be comfortable with your order.


Remember, a diamond specialist will always discuss your order with you prior to
final order completion and shipment to ensure your 100% satisfaction.


All returned items must be received in original condition. After our staff has
received the merchandise and verifies the content, Abazias will refund your full
purchasing price (minus any shipping fees) within two business days.

 
21

--------------------------------------------------------------------------------

 

Schedule 4.26
 

   
 
 
ASSETS
     
Current assets
     
Cash
  $ 337,773  
Accounts receivable
    400,281  
Inventory
    245,570  
Total current assets
    983,624            
Property & equipment, net of accumulated depreciation of $5,287
    2,209  
Website, net of accumulated amortization of $22,167
    13,164  
Total Assets
  $ 998,997  


 
22

--------------------------------------------------------------------------------

 
 
Schedule 4.27


None


 
23

--------------------------------------------------------------------------------

 

Schedule 4.28


None

 
24

--------------------------------------------------------------------------------

 

Schedule 4.29


None

 
25

--------------------------------------------------------------------------------

 

Schedule 4.30


None


 
26

--------------------------------------------------------------------------------

 

Schedule 4.31


All described in SEC filings


 
27

--------------------------------------------------------------------------------

 

Schedule 5.4


None.

 
28

--------------------------------------------------------------------------------

 